Resumption of the session
I declare resumed the session of the European Parliament adjourned on Friday, 21 January 2000.
Madam President, allow me to remind you that tomorrow will be the second anniversary of the Cermis tragedy. Two years ago, in Cavalese in Italy, an American aeroplane from the Aviano NATO base cut through the cables of a cable car during a low-flying exercise which exceeded safe limits, causing the deaths of more than 20 Europeans. Since then, the victims' families, who have not had the consolation of justice, since the pilot responsible has not faced criminal charges, have been awaiting solicitous financial compensation from the United States at the very least.
I therefore appeal to the President of this House and the President of the Commission for them to stand surety for immediate compensation from the U.S. authorities, and this is in order to uphold the rights of the victims' families.
Mrs Angelilli, thank you. I have taken note of your comment.
Agenda
The next item is the order of business. Following a request to this effect, which I have received from a number of political groups, and following the meeting of the Conference of Presidents which has just been held, I propose that we add to the agenda a one and a half hour debate on a topical and urgent subject of major importance, pursuant to Rule 50 of our Rules of Procedure, on the subject of the European Union' s reaction with regard to the talks in Austria on forming a government.
If you decide to add this debate to the agenda, it will be introduced by speeches from Mr Seixas da Costa, President-in-Office of the Council, and Mr Romano Prodi, President of the Commission.
Is there anyone who wishes to speak in favour of this proposal?
Madam President, I would like to express my support for the decision of the Conference of Presidents, and, since I publicly criticised the presidency in January, I would like to take this opportunity to say, both for myself and on behalf of the Socialist Group, that we now find the presidency' s statements on this issue to be appropriate, and we agree on their basis, their importance and their form.
Madam President, it would really be very difficult to imagine a debate which is more in accordance with Rule 50 of our Rules of Procedure. This debate is topical, exceptionally important and urgent. We therefore believe that the agenda should be amended to include it.
(Applause)
Is there anyone who wishes to speak against this proposal?
Madam President, I shall speak against this proposal on the grounds of a principle which I consider absolutely vital with regard to observance of the Treaties, and with particular regard to Article 7 of the Treaty of Amsterdam.
Madam President, until now we believed that the European Union was, according to the Treaty of Rome and the Treaty of Paris founding the European Communities, and subsequently the Union, an association of free, independent, sovereign states. Even though many developments cast doubt on this, we did believe, in spite of everything, that this was the case and, more recently, reference was made, albeit half-heartedly, to the principle of subsidiarity.
Well, patently, if we do open this debate today, Madam President, as you are requesting and as the Conference of Presidents is requesting, on the basis of Rule 50, we shall then be opening up a fearsome breach in the principle of the freedom and sovereignty of the national states and the free constitution of democratically elected governments, enabling some other majority in this Parliament, at some future time, to claim the right to interfere in the formation of a government even though it has assumed power on the basis of free, regular, peaceful and democratic elections within a Member State. If you ratify ...
Mr Gollnisch, excuse me, you have one minute. I know that you always take particular care to ensure that the Rules of Procedure are observed.
Madam President, I thought I had three minutes. Do forgive me.
If you ratify this development, then you are ratifying the development of the Union into a body which violates the sovereignty and the freedom of the Member States, and we should then have no option but to withdraw from such a Union.
We have heard one speaker in favour and one against. I shall now, therefore, put this proposal for an amendment to the agenda to the vote.
(Parliament gave its assent)
This debate is therefore added at the top of the order of business.
TOPICAL AND URGENT DEBATE
The next item is the debate on topical and urgent subjects of major importance.
Talks in Austria on forming a government
The next item is the debate on the talks in Austria on forming a government. I shall immediately give the floor to Mr Seixas da Costa, President-in-Office of the Council.
Madam President, ladies and gentlemen, I have been requested, on behalf of the Portuguese Presidency of the European Union, to state our position to this Parliament on the current political situation in Austria and its consequences for relations between that country and the Union' s other Member States. First of all, I would like to make it clear that the statement made by the Portuguese Prime Minister on 31 January, on behalf of three other countries which are also Member States of the European Union, was made in this specific context. In other words, a common political position was adopted by the Heads of State and Government of fourteen countries, which Portugal presented on behalf of all of them. The text of this joint statement has a clearly defined scope and purpose: the bilateral relationship between each of these fourteen countries and an Austrian Government which now comprises members of that country' s Freedom Party. Let me remind you of what this statement said.
1 - The governments of the fourteen Member States shall not initiate or accept any official bilateral contacts at political level with an Austrian Government which includes the Freedom Party.
2 - Austrian candidates for posts in international organisations will not have the support of these fourteen countries.
3 - Austrian ambassadors in the Union' s capitals will only be received in the technical sense.
I think that over the last few days, the reasons which have led the fourteen states supporting this statement to adopt it have become clear. Basically, the view these states share of the political situation in Austria led them to conclude that the possible inclusion in the Austrian Government of a party such as the Freedom Party could bring about a change in respect for the common values which the Member States of the European Union are committed to safeguarding.
We are all aware of the public statements made by Jörg Haider and of some of the ideas on specific policies that his party has advocated. I do not think that I need to remind you about his ideas exonerating the Nazi regime, his attitudes towards foreign and immigrant communities, or to point out that this populist nationalism is reminiscent of another era.
Our common understanding is that this party' s position clearly runs counter to the values that we hold to be fundamental to Europe and which in fact form the frame of reference which the Union has been promoting in its external relations, both with regard to its forthcoming enlargement and in the context of its common foreign and security policy. It could be said that the present situation is a result of the people of Austria exercising their freedom of expression, which must be respected, and that any stand on this subject might be tantamount to interference in that country' s internal affairs. First of all, Madam President, ladies and gentlemen, no one is threatening the existence of a democratic government in Austria or questioning the electoral reality behind the results of the recent elections. Those elections showed - and this also needs to be emphasised - that the great majority of Austrians are still not in favour of Mr Haider' s party. What we regret, and take issue with, is the fact that the solution opted for gives a share of political power in that country to a party whose leaders have not given the slightest guarantee that they will safeguard the fundamental principles Austria has committed itself to respect, defend and promote.
Austria has every right to choose the government it wishes, but we also have a right and duty to state our opinion on any political choices which we feel infringe Austria' s international commitments. Today this applies to Austria, but tomorrow it could apply to any other country in the European Union.
(Applause)
Let me repeat that point: this applies to Austria today and it would apply tomorrow to any Member State of the European Union. On the other hand, as we all know, human rights, fundamental rights issues, the great principles of democracy and of the rule of law, the rules for protecting minorities and combating racism, xenophobia and intolerance are no longer issues to be discussed purely within a country. All the more so when that country belongs to a community of states for which these concerns represent the very heart of its project for civilisation. The Europe that we want to build and strengthen is not a purely economic project - it is a community of values and principles which may act as a base for political union and for the establishment of a great area of freedom, security and justice imbued with the values of solidarity.
(Applause)
Madam President, ladies and gentlemen, we therefore feel that we have the right and the duty to tell our Austrian friends, as other countries outside the European Union have indeed done, that its choice of government will inevitably have consequences for our future relationship with them, as long as Mr Haider' s party forms part of their government.
As for the tangible consequences of this, about which the Commission' s statement yesterday gave a few clues, the European Union will try to continue its work, whilst strictly respecting the Treaties and of course paying particular attention to the way in which the new Austrian Government acts. The Community framework is a special area, governed by very specific political and legal rules, which means that it will also be given special treatment. We therefore want to ensure that the working of the Community machine is not affected by the current situation.
(Sustained applause)
Madam President, ladies and gentlemen, the Commission met yesterday morning and as an independent body and with the joint will of all the members of the College, it made political decisions of the utmost importance. It already stated yesterday that it shared the concerns expressed by 14 Member States of the Union, concerns that have been reiterated here by the representative of the Presidency. Today, on behalf of the entire Commission, I can repeat these concerns before you.
Firstly, allow me to emphasise the Commission' s political role at times such as these.
The Commission, like Parliament, is a supranational institution of the Union, and for that very reason it has no bilateral diplomatic relations with the Member States.
It is precisely at times when the continuity, consistency and upholding of the values of the Union seem to be threatened that the Commission' s political role becomes stronger and more apparent.
Let us not forget that the Treaty of Rome does not contain any clause providing for the voluntary withdrawal or the expulsion of a Member State. This is because the logic, the very assumption underlying the extraordinary achievement that is the European Union is that when each State becomes a member of the Union, it accepts its fundamental principles completely and forever. Moreover, the Treaties set out precise mechanisms for ensuring that these principles are respected.
From this viewpoint, the Commission would not be performing its role properly if it were to interrupt the working relationship it maintains with Austria, and with every other Member State.
Ladies and gentlemen, when one of its members is in difficulty, the whole Union is in difficulty.
The duty of a strong supranational institution is not to isolate one of its members, but instead to permanently bind it to its deep-seated values. The Commission will do its utmost to ensure that this is done.
On the other hand, it goes without saying that the Commission will continue to keep a close eye on events in Austria. Indeed, the European Union would not survive without the principles of freedom, democracy and respect for human rights. These are the foundations of the Union. These principles are the raison d' être of the Union and are the result and reflection of the formal commitment made by all the Member States to respect the rights of individuals and of peoples, regardless of their beliefs, origin or circumstances.
These principles form an integral part of the rule of law, and the Commission, which is the guarantor of that rule of law, will be relentless in upholding them. We will bear down heavily on even the slightest breach of the rights of individuals or of any minority.
Europe, as a Member of Parliament from one of the applicant countries said to me, is a union of minorities, and as such, it calls for everyone' s deep respect.
Madam President, ladies and gentlemen, allow me to make a few more brief remarks.
Founded over 900 years ago, Bologna University, my alma mater, is the oldest university in the world. On the walls of one of its most beautiful halls you can still see the coats of arms of students and professors who chose that university, so many centuries ago, as a place of learning. There are over 7000 coats of arms from the whole of Europe, ranging from Transylvania to England.
Europe already existed then: an area whose intellectual confines were unaffected by the frontiers and limits of the politics of the day; a community of shared values, ideals and knowledge. However, the fabric of European history has not only been woven with cultural interchange, the expansion of knowledge and the sharing of a robust core of common values. Alongside the university coats of arms, there are war memorials in every small village or town in Europe, which bear witness to the tragedies of our continent.
European history has been punctuated over the centuries by an unremitting sequence of wars and conflicts. Europe, a cradle of civilisation, has given rise to the most terrible atrocities ever known in human history. In recognition of this, as the first act of my presidency, I chose to visit Auschwitz, in order to say loud and clear, in the silence that is proper and fitting for such a place of memory, that Europe has not forgotten, and to repeat that the Europe of today and tomorrow is, can only be and will always be a union of freedom, law, security and peace.
Freedom, law, security and peace: this is what the European Union was and what the European Union is. This is what the most extraordinary, bold and successful political achievement of the century that just ended has been able to guarantee its citizens. This is what the united Europe wishes to offer, in the century that is now beginning, to those who are preparing to join it.
This afternoon, at this very moment, I should have been at the Université Catholique de Louvain to receive, together with the Prime Minister of France and the Director­General of the World Health Organisation, Mrs Brundtland, an honorary degree.
I will be arriving a little late at that ceremony, but there is no more fitting way of honouring a university which is one of the leading symbols of European learning than to come here, before Parliament, the supreme expression of popular sovereignty, in order to bear witness to my own passionate commitment, and that of the entire European Commission, to defending those principles which form the foundations of a united Europe.
(Applause)
Madam President, Mr President of the Commission, Mr President-in-Office of the Council, the Group of the European People' s Party (Christian Democrats) and of the European Democrats views the events and the discussion of developments in Austria with alarm and disquiet. Feelings have run high in our group' s debate - I freely admit this and regard it as a sign of how strong our group is - and no problem or issue has ever produced so many requests to speak as there have been today in our group. I would like to thank all those who spoke with such resoluteness of purpose.
So as to leave you in absolutely no doubt on one point: the Group of the European People' s Party (Christian Democrats) and of the European Democrats is united in its criticism of many of the statements made by the Leader of the FPÖ in Austria. We condemn the faux pas he has made in the last few days, especially those against the French President, Jacques Chirac, and the Belgian Government. We categorically reject the things he has said.
We, the PPE-DE Group, champion human dignity, the state under the rule of law, democracy and freedom, and we defend these principles and values across the political spectrum.
(Applause)
The Christian Democrats, who form a key element of our group - and a great many people are probably unaware of this - evolved from the opposition to the totalitarianism of National Socialism, which was every bit as inhuman, but also to the totalitarianism of those despisers of mankind, the Communists.
(Applause)
As the Group of the European People' s Party (Christian Democrats) and of the European Democrats, we also represent today the values of the founding fathers of European unification - Robert Schuman, Alcide de Gasperi, Konrad Adenauer and Winston Churchill, and there were many others - and the values of the founders of Europe are our values, even today in the year 2000. These principles are also the yardstick we use for assessing the activities, dealings and words of the Member States and also the governments to which we belong. At this point I would say: we have faith in our Austrian friends in the Austrian European People' s Party.
(Applause)
We must not forget that the European People' s Party, together with Alois Mock and Wolfgang Schüssel - one was the Minister for Trade and Commerce and the other was the Foreign Minister - was the party that did the most to pave the way for Austria' s entry into the European Union. We recall how in 1998, which is not very long ago at all, everyone here in Parliament spoke in positive terms of the Austrian Presidency, and the conduct of Wolfgang Schüssel, the Leader of the ÖVP, here in this Chamber, spoke of passion and commitment. The people of Austria have now voted and I believe we have nothing to gain from chastising the electorate. Nor should we forget that there were in fact negotiations with the SPÖ. I regret that they proved unsuccessful, but why is this so? Because the trade union orientated part of SPÖ was not prepared to lend its support to the promises Chancellor Klima made...
(Applause from the right, loud heckling from the left)
..., to wit, a redevelopment programme for the economy and finances. That is the truth, and no matter how loud your protests, you cannot sweep this aside. We anticipate that a government under the leadership of the ÖVP, if it comes to that, will represent and uphold the values and principles of our European People' s Party, and these principles constitute an unequivocal declared belief in the dignity of all human beings and in tolerance towards all human beings. Above all, they are the logical continuation of a policy of European unification, which the Republic of Austria has been pursuing in an exemplary manner for decades. We will assess the Austrian Government' s dealings, if it comes under the leadership of the ÖVP, in terms of the extent to which the state under the rule of law, democracy and freedom are guaranteed, and we would expressly like to thank you, Mr President of the Commission, and the Commission as a whole, for not waiting until today to issue an intelligent and balanced opinion in observance of the Treaties of the European Union, but doing so as early as yesterday. We are right behind you when you regard yourselves as the guardian of the Treaties, and so let us tread this path together. This is what we expect and have to say as the Group of the European People' s Party (Christian Democrats) and of the European Democrats. We want a Europe that upholds the rule of law, a Europe that embraces peace and tolerance. We do not want there to be isolation within Europe, rather we want to bring the peoples of Europe together, so as to enable the future of our continent in the twenty-first century to be one of freedom, democracy and peace.
(Loud applause from the PPE-DE Group)
Madam President, President of the Commission, President-in-Office of the Council, the Group of the Party of European Socialists hopes that this debate will send three messages to the European public. Let it be noted that we are completely united on all three counts.
Firstly, we wish to express our total support for, and our solidarity with, the statement of the Presidency-in-Office of the Council and the 14 Member States, because we believe that this statement is in accordance with the common values, and not just the political force, which we have all built together. In any event, these common values are in complete opposition to those held by the party ironically known as the Austrian Freedom Party. The Europe we are building is born of the bitter experiences we have all suffered, and the Socialist Group condemns the insults which have been directed at the President of the French Republic and the Belgian Government, but also at the Socialists, who are European citizens as well, because, at the moment, the Austrian Socialists are being described as traitors to their country. I will say one thing. For many years I was a traitor to my country; at least that was General Franco' s view.
President Guterres was also a traitor in Salazar' s eyes, and that is something that I believe should also be stated and defended by the PPE-DE. I also believe that the Commission, or President Prodi, has acted as a guardian of the Treaties. However, I would remind him that, during his inaugural debate, he described the Commission as a European government. A government must have more nerve and more courage. That is what I am asking President Prodi for at this moment.
(Applause)
With all due respect to a Commissioner as effective as Mr Fischler, and given that we have heard contradictory comments, depending on the translation, with regard to a possible request by President Prodi for the resignation of Mr Fischler, I would be very grateful if this point could be clarified in this House.
Secondly, Madam President, we wish to send a very clear message to the Austrian people. This is an appeal to the majority of Austrians who have not voted for Haider, who have voted for the clearly democratic options, committed to Europe, and I must point out that Mr Schüssel may have been Minister for Finance, but Chancellor Vranitzky also contributed to Austria' s integration process. We should not be so politically partisan. The accession of Austria to the Community was a joint venture. We all took part in it, not just one group. Therefore, Madam President, I believe that it is our right and our obligation to ask the Austrians to reconsider and reflect, because this type of menace, which we have suffered before in Europe, may not only harm Austria, but it may also spread, and I say this bearing history in mind.
Therefore, apart from the apology which Mr Schüssel has made, offering us all kinds of guarantees, as did Chamberlain and Daladier in 1938 in Munich, I would like to know whether the PPE intends to implement measures in relation to the Austrian People' s Party, if it goes ahead with this mad project.
Thirdly, if we do not stand up to this unnatural alliance, I can assure you that we can forget the European Union' s main objective - enlargement - because, if we were Czechs, Slovenes or Hungarians, what would we say, faced with a neighbour who judges us on racial grounds and does not want us to enter? I therefore think that this is a great day for European politics to commence. We support the Council and we believe that it is our right and our obligation to appeal to the Austrian people to seriously reconsider this completely crazy option.
(Applause from the PSE Group)
Madam President, my group welcomes this debate because it is a defining moment. This is the first time in the history of the modern European project that we stand at the threshold of seeing the mainstreaming of a party of the extreme right. That is deeply disturbing.
The FPÖ contends that if one reads their literature and their programme, there is much in it that one could share. That may be, but let me place on the record today a long and difficult experience which we Liberal Democrats had with the Austrian FPÖ in our Liberal International family.
As early as 1986, we had cause to believe that Mr Jörg Haider was not a man whose principles or attitudes were consistent with decency and modern liberalism. In November of 1991, after a long internal debate in Liberal International and many visits to Vienna to discuss issues, we suspended the FPÖ from membership and in July 1993 we expelled them.
We expelled them then and we continue to reject what Mr Haider stands for now. Let me share what we learned in that long experience. There were many in our ranks who said "read the text" . There were many more in our ranks who said "read the subtext" , " look at the context " . Words in politics can be incendiary, can be inflammatory, or can be conciliatory. We found that Mr Jörg Haider, as a wordsmith, has been a voice for racism and for xenophobia. He is a man who plays on fear and who has exploited vulnerability. That is why this debate is important - to put down a marker that when you mainstream extremism, something profound is happening in Europe today.
(Applause)
I hasten to add that our quarrel is not with the Austrian people. We respect the rights of the Austrian people to their own democratic process. We defend the rights and constitutional prerogatives of the Austrian people, but we here in the European Parliament have the duty to recall our fundamental values as set out in Article 6 of the Treaty - the values of freedom, democracy and respect for human rights. Every right-thinking person in this House believes that these are universal and indivisible without regard to colour, class or creed. We must promote and defend those rights, all the while saying to the people of Austria: our quarrel is not with you.
I wish to say with regard to the initiative of the Portuguese Presidency that we support the spirit and the political intention behind it. It may not be an ideal initiative in terms of its structure but we accept Mr President-in-Office, that it is rooted in idealism and for that reason we are inclined to support it. I share with President Prodi a preference for the Community method and we must look at Article 6 and Article 7 of the Treaty. Article 7 talks about the possibility of suspension in the event of serious or persistent breaches of our fundamental values. We must find a way as institutions to benchmark and give meaning to this so that it has a reality and a substance. Then we can work together by the Community method to root out this cancer within our midst.
I want to say Madame President some words to Mr Schüssel. Mr Schüssel is a man with an honourable record in European politics. He now intends to ride into government on the back of a political tiger. Mr Schüssel - you are assuming a very serious, personal, national and European responsibility. That responsibility, which you Mr Schüssel now take on, is to respect the letter and the spirit of the European Treaties.
Finally, Madame President, this is a debate which touches on the heart of our democratic values and institutions and calls to mind that the price of liberty is eternal vigilance. On this continent, of all places, with the experience of hateful racism that we have suffered from in the past and at such great cost, we have to insist that today' s debate is not about interference with the sovereign rights of a State. It is a dogged insistence by the democratically elected part of the institutions of this Union that we will not as Europeans countenance turning the clock back.
(Loud applause)
Madam President, the events taking place today in Austria are extremely serious. For the first time, the European Union is facing the possibility of having representatives in the Council of Ministers and here among us of a party which obviously holds views and puts forward legislation contrary to the values of the European Union.
I shall make three comments on this matter, to illustrate the gravity of the problem. I believe, personally, that this is the first stage, if it does actually take place, in the inclusion of extremists in governments becoming quite commonplace. I also believe it gives an extremely negative political message to the vulnerable democracies which are candidates for membership of the European Union and which are going to join us.
I feel, finally, that this is a case of political decline of the European Union as such and it therefore also sends a negative message outside the Union, when we are speaking in the name of democracy and human rights.
Some people have said that we were interfering in problems internal to Austria. Some people have said that we were stigmatising the Austrian people and that we were effectively putting words into the mouth of a future government. Is it really putting words into someone' s mouth, if we pay attention to what a political leader has been saying for many years, when it shows an obvious tendency to go against everything that we want? We are not putting words into someone' s mouth or stigmatising the Austrian people if we send a friendly message, saying: friends, beware of what may soon happen in your country and what may contaminate the whole of Europe: not a radical change - I think Mr Haider is too intelligent for that - but a gradual erosion of democratic rights, a slow erosion, by cultural contagion, and that is extremely dangerous.
(Applause)
Let me thank you, Madam President, for your contribution on behalf of Parliament. It was both pertinent and politically intelligent.
(Applause)
I should also like to thank the Presidency of the Council for the firm, pertinent and moderate statement it has made.
(Applause)
Finally I should like to address the party which, whether we like it or not, is the target of our comments: the PPE/DE. I would like to address Mr Poettering and also, indirectly, Mr Martens, a compatriot and former colleague. I have heard, Mr Poettering, that you have been following events in Austria. I would rather have had you anticipate them and, particularly, condemn, on behalf of your party, the very principle of an alliance with people who practice verbal violence, who stigmatise the weak, who hold xenophobic views and who refuse to condemn the Nazi regime.
(Applause)
Mr Poettering, I do not doubt your concern for democracy but I believe that you are making a serious political mistake. And, to paraphrase one of my renowned fellow Belgians, one of the founders of Europe, Paul-Henri Spaak, I shall say that it is not yet too late for you, but now is the time to change your mind.
Madam President, in my group' s opinion, the European Union today faces a political and ethical challenge which is without precedent since the creation of the Union. The European Union has certainly previously known situations where there were people in a Member State government whose ideas and actions were in contradiction to the guiding values of the Union. However, with Haider and his men, we would see the extreme right, openly racist, anti-Semitic and xenophobic, promoted to the rank of co-ruler of our Community.
Going along with such a prospect would be tantamount to testifying, albeit unwillingly, to the respectability of a political force which is not respectable. It would mean making the unacceptable commonplace on the scale of Europe as a whole, it would mean making nonsense of the European institutions' solemn proclamations on the fundamental values which unite us and which we demand, rightly so, of applicants for membership.
This is why we support the spirit of the statement made by the presidency and the 14 Member States, as well as that of the President of the European Parliament, insofar as, unlike the lacklustre and ambiguous statement made by the Commission, it aims to make people get the measure of the danger and to provoke a response.
Of course, there can be no question of casting opprobrium upon the people of Austria. Any action which can be taken must, in our opinion, serve the twofold function of proscribing Haider without, however, isolating Austrian society.
Democrats in this country now need our support more than ever. The great joining of forces in protest in Vienna on 12 November last year must now undergo developments suited to the new situation. We must have dialogue with them and join forces with them, stand at their side in order to offer the people of Austria some alternative prospects.
Finally, we must ask ourselves: how did we come to be in this position? Certainly, in the first instance, as far as Austrian political leaders are concerned, it is a matter of answering this existential question for the future of democracy, starting with those who have just taken the inordinate risk of giving the extreme right a boost. But, beyond that, no one, including the European Union, can, in our opinion, be exempted from asking themselves what grounds there are for permitting an unscrupulous demagogue to exploit the frustrations and fears generated by policies in which too many sectors of the population are disregarded. This debate is now before us, but each and every one of us, male and female, is going to assume their responsibilities without delay.
(Applause)
Madam President, we could have been debating the need to reinforce the founding principles of the Union, so that we can uphold them together. Instead, we have been forced to debate the formal, substantial errors that have been made in the last few days.
We are astonished by the political naivety of people who, with thoughtless words, have bolstered Mr Haider' s position in Austria and made the Union look ridiculous, riding roughshod over Article 7 of the Treaty by announcing unconstitutional measures.
We have never before seen such serious, clumsy interference in the internal affairs of a Member State. Of course, we cannot violate the founding values of Europe, and in this regard, the Italian Prime Minister stated that these principles are included in a treaty: he mentioned the Treaty of Copenhagen, which I, like you, have never heard of because it does not exist. Maybe he was referring to the Treaty of Amsterdam, Article 6 of which lists certain principles and Article 7 certain procedures, in order to establish that a Member State is seriously and continuously violating the principles referred to in Article 6. However, up till now, Austria has committed no serious or persistent violation. Apart from amounting to interference, the statement by the Presidency is discriminatory because it authorises the penalisation of a population and denies these people their right to choose who to vote for.
No political cohesion has so far come about, not even in the fight against organised crime, or in defence of the victims of genocide; we do not have a currency that is even remotely stable or an economy which really does combat unemployment and poverty; but it only took one minute of iconoclastic fury to destroy the Union' s credibility. Sanctions can be imposed after the Treaties have been violated, but cannot be applied if a democratically elected party enters government. Otherwise, how will we deal with Communist countries which return to Communism: will we throw them out of the Union too if Communists enter into government, or will Stalin' s grandchildren be forgiven for everything?
(Applause from the right) It is via diplomacy, persuasion, knowledge, and solidarity, and not with threats or via anti-constitutional means that the institutions can ensure respect for themselves and for principles.
Bilateral relations involve the States, so the 14 do not come into this. This is riding roughshod over the European institutions in order to defend political ways of thinking, with an incompetence worthy of parties which have just emerged from totalitarian regimes. It is not what you would expect of the representatives of democratic traditions.
So many things set us apart from Mr Haider - as we have often written - including his claim to the completely Italian Alto Adige region. However, we already knew this. However, today we are concerned to learn that other representatives of the Union seem to have turned their backs on the Union' s democratic role.
We support legality and democracy as expressed by the peoples, and favour upholding national sovereignty as long as this does not violate the principles of the Treaty or human rights. We believe in Europe, while it seems that others have started the process of breaking up the Union. This is what has come of rushing headlong into enlargement and not clearly defining roles and tasks.
We have built a Europe with an unstable market, not a Europe with principles, rights and politics. And these are the consequences! Therefore, we can but call on the Commission to continue to show restraint and praise those who are working to safeguard the independence and sovereignty of the Austrian people, thereby ensuring that this people retains its freedoms and maintains good relations with other peoples.
Madam President, today we have an appointment with hypocrisy. Here we have a Council which has managed to flout the treaty and employ a method completely unrelated to Articles 6 and 7 which make it possible to condemn a State in the event of a serious and persistent breach. In the event there is absolutely no serious and persistent breach in Austria. There are risks, as we are all aware, but in the event there is absolutely no serious and persistent breach.
If we were to apply the criteria of Articles 6 and 7 or the Copenhagen criteria to the European Union, then, most certainly, this European Union could not become a member, although the countries of Eastern Europe are required to meet them. And if we were to speak of serious and persistent breaches, then perhaps we could mention some Member States, such as Italy and France, first and third, respectively, in the list of countries condemned by the Council of Europe and the Strasbourg court. We could mention, my Belgian friends, Belgium and the Dutroux case, the dozens upon dozens of children kidnapped, tortured, raped and murdered by leading personalities in this country, where inquiries are bogged down, making no headway.
We could, if one third of the Members of Parliament so requested, require that the Council and the Commission look into the matter. We could ask ourselves why the Austrians are rejecting 10 years, 13 years of party politics which has made one country - Austria - corrupt and rotten, just as it is now corrupting countries such as Italy, Belgium and other European Union Member States. We might well wonder why 76% of Belgian citizens have no faith in the justice system in their country or why 56% of French citizens have no confidence in their country' s system of justice, and 53% of Italian citizens have absolutely no confidence in Italian justice...
(The President cut the speaker off)
Madame President, my group, the EDD, and especially my party, are very concerned by this debate. We cannot, and we do not, support in any way the sentiments and politics of Herr Haider and we deplore his references to the Third Reich. We also, however, deplore the fact that your Parliament should consider interfering in the policies of an elected government of any country, especially one which is part of the European Union. My party at home are certainly not racists, but we do not accept the rule or interference of the European Union very well. Are you going to interfere with Great Britain' s Parliament if we are elected?
Madame President, the people of Austria have spoken by electing Herr Haider to their Parliament. I believe they gave him 28% of the vote so there is going to be a coalition government. Your Parliament, may I suggest, Madame President, should wait to see if the party of Haider has an effect on the policies of that country. Then, and only then, might you consider if human rights are affected. Your Parliament may consider measures appropriate to counter that situation and then, Madame President and only then, may your Parliament consider interfering in the constitutional affairs of a country of the European Union.
Madam President, as a representative of the Freedom Party, I respect the concerns some of my fellow MEPs have with regard to the democratic developments in Austria. My reaction may come as a surprise when I say that I personally am at a loss as to the heightened sensitivity displayed towards Austria in matters of respect for human rights, having a sense of responsibility for one' s own past, and the stability of democracy.
Austria must take the responsibility on its own shoulders for the often dubious image other countries tend to have of it, rightly or wrongly. The refusal of our government, down through the years, to acknowledge our complicity in the horrors of the Second World War, together with their refusal to properly compensate the Jewish victims and those forced into hard labour, have done a great deal to bolster this negative image. This FPÖ has now entered into a coalition with the ÖVP, due to the outcome of elections held on 3 October 1999, when the previous government was voted out of office. This is the citizen of a state' s prerogative, for it is the founding principle of a democracy. When the talks between the SPÖ and ÖVP broke down, the Socialists attempted to form a minority government and asked the FPÖ for their support.
We were offered three ministerial posts - you can read it for yourself in the newspapers - the very party that is being denounced as fascistic here! When we suddenly refused this offer, an inflammatory and rabble-rousing propaganda campaign began that is beyond our comprehension to this day. The FPÖ party is established in Austria' s political landscape. The head of the government of one of the nine provinces belongs to this party and it is involved in all the other provincial governments. What many Austrians are wondering today is why their democratic decision has suddenly been interpreted as an expression of a fascistic cast of mind, and why the campaign did not begin until the Freedom Party rejected the support of a minority government comprising the SPÖ?
There is prejudice at work here, which - without going into our programme - is reducing the darkest hour of European history to a political spectacle. I am filled with disgust when certain of our opponents get mileage out of the millions of deaths that took place in the gas chambers of the concentration camps as cheap propaganda, as, for example, the Italian MEP Bertinotti did yesterday on Italian TV when he accused Mr Haider of denying the holocaust. Shame on you Mr Bertinotti! You might have run out of political arguments but that does not give you the right to use those who were murdered as cheap propaganda.
Denouncing a democratically elected politician as a Nazi does not make you an anti-fascist! On the contrary, you are deriding the true victims of National Socialism and playing down what the fascist dictators did. Your behaviour stems from your own prejudices, you are dispensing with any form of political debate and you are displaying precisely the kind of behaviour you claim to oppose. The attacks against Austria' s new government and the attempts to exert political influence in a Member State are an insult to the Austrian people. That is why we are indebted to the Commission for taking a stance that separates it from the rest.
The new coalition agreement is about reforming a democracy, the rights of the opposition, commitment to compensating those forced into hard labour....
(The President cut the speaker off)
Madam President, to begin with, I would like to make one thing abundantly clear: Austria is not in danger of experiencing a resurgence of a one-party system or of a totalitarian system of right-wing persuasion. Austria is a stable democracy; one in which human rights and fundamental freedoms are guaranteed under the constitution and are afforded the protection of an independent judiciary. Austria is a cosmopolitan country and xenophobia and discrimination have no place there.
There is nothing unusual about what is happening in Austria: there has been a changeover of power following democratic elections, in consequence of which an old system was voted out and a stable parliamentary majority prepared to carry out the necessary economic and social reforms was sought and found. There will be a functioning majority and likewise a functioning opposition. The Austrian People' s Party, which I represent here in this Parliament, used to be and still is a party that has consistently spoken up for the integration of my country into the EU and feels deeply attached to the community of values that is the European Union, and likewise its basic political principles of deepening and enlargement.
We respect and accept the discussion that is taking place and also appreciate the concerns that are being voiced in many of our Member States as to the way ahead for Austria. Our understanding springs from the knowledge that our history of the recent past has bequeathed to us a political responsibility of special importance in the present. Our country was not just the first victim of the Hitler dictatorship, many people were perpetrators too, although I refute any suggestion of collective guilt.
The ÖVP played no small part in helping Austria find its way into the European Union. My country' s place is not outside the European Union but in it ...
..., with all the rights and commitments that this entails! Any future government must therefore be judged according to the values and principles it professes to in its manifesto, and not according to the prejudgements put about both by political adversaries and the international media. A declared belief in human rights, democracy and the rule of law, in an honest reappraisal of Austria' s role in the past, in passing on information on the gravest crime against humanity in the 20th century, the holocaust, will also be reflected in the fundamental accord underlying a future coalition government between the ÖVP and FPÖ.
My party can be relied upon to see to it that my country holds firm to the course of European politics and continues to be rooted in the European community of values!
(Applause)
Madam President, Mr President-in-Office of the Council, Representatives of the Commission, it is a black day for Austria and for Europe. Not even Mr Sichrovsky' s web of lies or Mrs Stenzel' s words of appeasement can do anything to change that. For the day has dawned: two irresponsible politicians, consumed with a lust for power, are selling Austria' s image, political role, and to some extent even its economic interests, down the river!
(Applause, heckling)
They are trading this in for a head of government' s position and for membership of a government. They are just as prepared to take on board the fact that Austria will go from being a revered country to a reviled one, as they are its threatened isolation and thus to some extent that of its citizens. I believe - as do many who for years have campaigned against Haider and his brand of politics, and especially my colleagues in the Social Democratic delegation in this Chamber - that the various measures announced by the international community, insofar as they do not have any bearing on the government and its representatives, are grave and also inappropriate.
However, my criticism - and I freely admit this - my rage, is directed exclusively against those who have provoked these reactions and continue to do so, Messrs Schüssel and Haider and their parties, ...
... and that includes their representatives in this Parliament. Mr Poettering, it is interesting to note that you are in almost as difficult a position as I am, albeit for different reasons, for you are having to defend something that goes against your convictions. You are having to defend a certain Mr Schüssel, you are having to consort with Schüssel as he is today and who, as I understand it, was recently told not to come to the representatives of the Christian Democratic party' s summit meeting.
The argument that Mr Poettering himself used has come into play, i.e. that it would only be possible to deprive Haider of his mystique if he were to be integrated into the political system. However, in my view, he will be no more able or willing to be integrated into this, into our political system, and into the Europe of today, than any other extreme right-wing movement. Anyone who feeds on prejudice towards foreigners and ethnic minorities and gives succour to these prejudices, whose programme features parochialism and anti-liberalism, who displays loutish behaviour and arrogance in their international relations, and who has never yet distanced themselves clearly and unequivocally from National Socialism, has neither the intention nor inclination to integrate!
(Applause)
This historic weight of guilt falls on the shoulders of the Conservatives for having consorted with the wolf of their own free will and waiting to be devoured. That is how the wolf - albeit on account of the self-sacrifice of the ÖVP - is sustained rather than kept in check. I understand that Europe and the civilised world wants to have as little as possible to do with such a government. However, by the same token, there is another Austria, the one where umpteen thousand people demonstrated against the FPÖ having any involvement in government, and who will continue to demonstrate against this government. I urge you to support this Europe and to support and help this Austria!
(Applause)
The more powerful this Europe becomes and the more vigilant it is towards authoritarian tendencies in the Europe of today, the more successful we will be in striking at the roots of right-wing extremism. For Europe is and will remain the most potent guarantee we have against xenophobia and demagogy, or even against a relapse into barbarism. Please support the Austrian people against this government!
(Applause)
Madam President, this is an historic moment, as it is now, at last, quite clear to us all that the European Union has gradually developed into a community of values. We see this, now that the government of one Member State is being joined by a party which, as is known, does not respect all these values. I would also like to say that the position of the fourteen states emanating from the Council was justified, as in a way this is also a matter of the composition of the government of the European Union, meaning this is also a matter for the Council and not merely an internal affair of Austria' s.
As Members of Parliament, we must pay particular attention to the fact that the work begun to establish fundamental rights is more important than ever. It is more important than ever that respect for, and non-violation of, human values and the rights of minorities, including the rights of all those who live within the territory of the European Union, form an essential component in the rule of law principle of the EU, and, for this reason, the Charter of Fundamental Rights must be made legally binding. It must not be allowed to remain a mere declaration. As important is the fact that Austria' s forces of democracy should be given support, as none of us wishes to isolate the country. We know that most Austrians respect these values. They have also shown how they feel: not all the demonstrations have taken place outside Austria. Doubtless there are also a lot of protest voters on the scene that have wanted a change in Austrian policy for a long time. I believe Parliament should support these forces of democracy. I also appeal to the Austrian President, that he might yet look into all the possibilities for forming a government made up of democratic forces.
Madam President, I would simply like to stress the value of the attitude that the leader of our group, Francis Wurtz, reminded us of just now.
I welcome the statements by the Presidency of the Council and the position of the 14 countries which have rejected official contact with an Austrian Government that includes Jörg Haider' s party.
The fact that we are stressing this is all the more important because, as you know, we essentially disagree with the policies made by Europe, with its economic and social policies, its democratic deficit and the Member States' involvement in the terrible war in the Balkans. Our normal disagreement further emphasises our appreciation today: this is extraordinary because the danger of a resurgence of an irrational, neo-nazi element in Europe is extraordinary. This danger does not concern Austria, it concerns Europe. We are talking about us, not Austria. We know the social causes which contribute, along with unemployment and instability, to fuelling tendencies towards this; we know the accompanying cultural causes - xenophobia, racism - but with the inability and unwillingness of these extreme right-wing groups to settle accounts with nazism, we cannot fail to point out the possibility of an explosive mixture being created in Europe.
Not only the Alpine region, but all our countries are involved: the conditions are being created whereby democracy and European civilisation may once again come under threat. The position taken by the presidency has shown that it is aware of this tragedy for civilisation. Europe is showing that it has not forgotten Auschwitz; Europe is coming face to face with the suffering of the past. Now, though, it should follow through with its actions, and the first to follow through should be the Commission, which, however, has been obscure and weak on this, making the value of the presidency' s position even more apparent. This is the change we must impose on the Commission' s action.
Madam President, despite the fundamental democratic principle of the respect for human rights and the freedom and sovereignty of peoples, which opposes fascism, nazism or communism, both new and old, and despite all the previous speakers talking about the sovereignty of the Austrian people, we are today witnessing this sovereignty being denied by Parliament.
In the manifesto of the Austrian Democratic Freedom Party, there is nothing to justify the accusations that it is attacking the principles of freedom, democracy and respect for human rights, fundamental freedoms or the rule of law, enshrined in Article 6 of the Treaties.
I would, however, like to draw your attention to the fact that the President-in-Office, who has been so critical of Austria, has recently consigned the inhabitants of Macao to the sovereign rule of the People' s Democratic Republic of China. Perhaps, in order to strengthen the Union' s democracy, it would now be appropriate to isolate Austria and criminalise a party that was democratically elected by the Austrian citizens, while bringing Turkey and its "Grey Wolves" into Europe.
Madam President, we are debating an extremely serious issue. We are debating nothing less than the presence in a Member State' s government of a political force whose doctrine and principles are incompatible with the conceptual and moral bases of the Union enshrined in its founding Treaties.
A simple reading of chapter 4, article 1 of the Austrian Freedom Party' s manifesto is enough to make any democratic conscience shudder. The view that ethnicity is the defining factor of a nation and the claim that one ethnic group has superiority over others, as is written here, revives old ghosts of the century which we have just left behind, which some historians have described as the century of horrors; horrors which the unacceptable philosophy behind Mr Haider' s manifesto has stirred up once again, to our amazement.
Of course Austria is a sovereign nation and of course we must respect the principle of non-interference in the internal affairs of a Member State. However, that is not the problem. The question is whether the Union can remain indifferent to the formation of a government in a Member State which includes such a party. Our answer to this crucial question is no.
Leaving aside strategic and tactical considerations, leaving aside possible exonerations based on other people' s behaviour and above and beyond party and electoral interests, the Spanish delegation of the People' s Group of this Parliament, in full agreement with the Spanish People' s Party and the Spanish Government, clearly expresses its full agreement with the statement of 31 January by the Portuguese Presidency of the Council. We agree with its substance, its tone and its scope.
(Applause)
Konrad Adenauer once said - and he knew what he was saying - that the surest way to pacify a tiger was to allow it to devour you. History is a compendium of events which could have been avoided. Therefore, Madam President, the Union and the Assembly must send an unequivocal message, rejecting of the tiger of intolerance, xenophobia and totalitarianism, so as not to add one more mistake to the long list of abdications, renunciations and opportunism which mark Europe' s past and for which we have paid such a heavy price.
(Loud applause)
Madam President, the European Union was built upon the idea 'never again' , meaning never again do we want to see xenophobia, concentration camps, anti-Semitism, heightened nationalism or war. The one and only significance of the European Union is the will to transcend the atrocious history of the twentieth century which gave the coup de grâce to any ideal of humanism within the heart of Europe, and which is still highly topical today.
It is not true to say that, when a government forms an alliance with neo-Fascists somewhere in Europe, this is merely a question of national sovereignty. For this Union of ours is not a grouping of neighbouring nation states who are simply coming to mutual arrangements to improve their collective circumstances. It is a Community that is destined to exist, in which, when the main thing is under threat, when values are under threat, all democrats must bend over backwards to find solutions to ensure that the mistakes of the past are never made again.
Let us learn the lessons of the past. In the thirties, when Adolf Hitler was democratically elected, although with a minority, many people thought that it was not as bad as all that and, Mr Poettering, in France, a number of men and women, on the right wing but perhaps of other political persuasions too, thought, 'Better Hitler in France than the Front Populaire.' They put their own petty squabbles first, and the rest is history.
We must make a rapid, strong and united response. I would have liked to hear your discussion with the Austrian President, Mr Poettering. We are well aware that he is very embarrassed today at the dirty deal that government has done in forming such an alliance. So our response must be rapid and strong. Of course, the Treaty provides us with a barrier when things become intolerable; I was almost going to say 'irreparable' . History has taught us that Fascists start to blow hot and cold: using heated words first, in populist, xenophobic speeches, and then cool words in order to make themselves acceptable to institutions and to infiltrate them gradually, poisoning them, until the day they start to take action. And when that day comes, it is too late. So our Treaty has made provision for barriers for the time when it is too late, but we are not at that point: today we have to take steps to ensure that we do not get to that point. We must therefore find a political solution.
I support the Council proposals in this, while deploring a certain lack of strength, a certain spinelessness, on the part of the Commission which will, however, have to be vigilant on a day-by-day basis, with determination over time, since Fascists count on the spinelessness of democracy, they count on time to wear us down and they hope to impose their views in the end. Our response must be rapid. If today we do not staunchly support the Council, then history will judge us, saying that we achieved the political equivalent of the Munich Agreement.
Madam President, I am pleased about the fact that, in Austria, the will of the large majority of the people is being respected and that this formation of government constitutes, in my eyes, a huge victory for democracy. Let there be no doubt about it: we decline with thanks a Europe which develops into a kind of "big brother" and which keeps watch over left-wing political correctness in one Member State or another in a Stalinist way and using Stalinist methods.
European democracy and Austrian democracy should not receive any lessons from anybody and certainly not from a Belgian Government that embraces corrupt parties financed by arms dealers and that appointed the leader of such a corrupt party, which was condemned by the court, to the post of European Commissioner.
Today, we thank the Austrian people for this democratic triumph which is important to all nations within Europe and to anyone who feels particularly strongly about freedom and freedom of speech.
Madam President, this debate was opened by Mr Da Costa, who merely confirms that the EU presidency is trying to influence the composition of a government of one of the Member States. This debate, and the background to it, reinforced the point that the Council, the Commission and this Parliament itself are dominated by Socialists.
My delegation of 37 Conservative and Unionist Members from the United Kingdom reject absolutely the underlying philosophy, programme and tone of Austria' s Freedom Party. We share the widespread outrage at its attitude to history, in particular World War II, but also its policies on enlargement, on immigration, on race and its attitude to the European Union itself. We were also outraged, however, at the tolerance of the left for the tyranny, the terror and the excesses of the former USSR. Even today, surely it is high time for the Party of European Socialists to break their fraternal links with China' s Communist Party.
Not a word was said by these same EU governments about coalition governments involving fellow-travelling communists in French or Italian governments, or in German state governments, or even the British government' s willingness to promote those with terrorist associations as ministers in Northern Ireland today.
This, Madam President, is the hypocrisy of the left.
So we condemn that hypocrisy and the double standards, especially of the British government and the other largely socialist heads of EU governments and include that of the United States. We should recognise, however, that the democratic process sometimes produces uncomfortable results. This requires action to address the underlying causes, including an examination of the electoral process itself. That should be our task, not political posturing.
Madam President, Representative of the Council, Commissioner, a week ago, the big international Holocaust Conference ended in Stockholm. Its aim was to combat the forgetfulness and the evil in today' s society which takes the form of xenophobia and neo-nazism. It would be an insult to the idea behind this conference and to the whole of the international community to invite, at this time, into the institutions of the EU, a xenophobic party which flirts with Nazi ideas.
Secondly, I want to say that we must be consistent in our own behaviour and in our evaluations. We demand of the candidate States and of the countries with which the EU cooperates under the Lomé Agreement that they should respect human rights and show tolerance towards their neighbours. We must do the same as far as we ourselves are concerned. That is why we are reacting against this carry-on in Austria.
It is not acceptable to continue as if nothing had happened. We are at a watershed in the history of the European Union. The Union is not only an economic community but also a community of values, something which we take seriously. Something has happened. The European Union is in the process of finding its soul and getting some steel in its spine.
Madam President, as everyone has said, this is a very important day. It is the day of the first debate of European political life. And this is not pure chance. I feel that today' s meeting is not a meeting of Europe, our institutions, with Austria or Mr Haider' s party. It is the meeting of Europe with itself, with its raison d' être, with the reasons why we are here in this Chamber. This Chamber was not made for goods, it was not made for money. This Chamber, and the European institutions, were build to uphold values, morality and a certain spirit.
In the twentieth century, we have had experience of the fact that democracies can find themselves at risk, and morality, values and the spirit which I mentioned can be mortally affected by viruses which have just one name: nationalist glorification, populism and the concept of racial superiority. The fact is that it is enough to read the manifesto of Mr Haider' s party, the FPÖ, to find nationalist glorification, populism and racial superiority in every chapter. Reading only one sentence which my friend, Mr Vidal-Quadras, has previously mentioned, "The nation is defined by its location, culture and race, locally, ethnically and culturally." Well, we cannot accept such statements.
If Europe has any meaning, and - my friends will pardon me telling them - if Christian democracy has any meaning, if the history of Christian democracy has any meaning, then it must declare itself radically opposed to the statements made in this manifesto and, whatever excellent reasons are given whenever history serves the same dish up again, must reject any agreement with this type of ideology and this type of organisation.
This is the reason why I feel that the European Parliament, which has more freedom of action and more freedom to speak than the Council or the Commission, must pay tribute to those people in the various States and European institutions who had the courage to say no, and it must say, Madam President, that you made a statement on our behalf which does us credit, and in clear terms declare, without prevarication, its opposition to and condemnation of imminent events in Austria, recalling the statement made on the day of the Munich Agreement by a great French Christian Democrat who said that, if you are going to have to say no, then the best time to do so is right at the beginning.
(Applause)
Madam President, we the Belgian Christian Democrats are concerned as, fortunately, are a great many other Members too. The coalition which is being created in one of the Member States is clearly an Austrian affair but undoubtedly has a European dimension too. Because what is it that unites us in Europe? Surely it is the values and principles of freedom, democracy and respect for human rights, more than anything.
The Austrian Freedom Party leader, Mr Haider, has repeatedly repudiated these values. He also repudiates the basic forms of diplomatic politeness. He is a dangerous man.
The Christian Democratic parties in my country have made up their minds a long time ago and they stick to their decision to listen to the protests of extreme-right voters but never to negotiate with extreme-right leaders. Values should take precedence over power. We deplore, therefore, what is happening in Austria. In fact, we were shaken by it. We are extremely disappointed. As a last resort, we would ask the ÖVP to look into alternatives. We keep reminding them about Article 6 of the Treaty. We continue to fight against the trivialisation of the extreme right. If, despite this, the coalition goes ahead, we would urge the ÖVP party members to ensure that the principles and values which underlie European integration are observed in political programmes, both in word and deed.
Madam President, Austria awaits a heavy responsibility.
Madam President, it is clear that we in this Parliament are very largely agreed on rejecting Mr Haider and his politics, but it is equally clear that opinion differs as to the most effective way of opposing this brand of politics. Have you stopped to ask what kind of effect the debate we are having here and the statement delivered by the Council Presidency last weekend are having in Austria itself? Have you stopped to ask whether or not we will also be responsible for the way in which the political situation unfolds from now if we set ourselves up to pass judgement on it here? Have you stopped to ask what would happen if the wish of a certain fellow MEP was to be fulfilled and elections were to be held in Austria in the course of the next few days? From all accounts, this would only serve to strengthen Haider. Who would want this to happen?
Is it not our responsibility to give thought to how we should tackle this brand of politics? Europe is a community of law. Democracy, respect for human rights and rule of law are amongst the principles that we must uphold. One of the precepts of democracy is that we should not disapprove of electoral outcomes but respect them, and that is why we must respect the fact that the Austrians, by virtue of their political culture, voted as they did. It is for reasons of constitutionality that the President-in-Office of the Council ought not to have made the statement he did, and in a manner that goes against the Treaty.
It would be politically astute not to isolate the ÖVP but to support it as an undeniably democratic, constitutional and well-known European party, so as to be equally certain that Austria will continue to be a Member of this European Community, and that is why we must give the ÖVP our support in this difficult situation, and isolation would be altogether the wrong line to take!
(Applause)
Madam President, they say, where I come from, 'it' s three times for a Welshman' , and three times, as I think you will discover in the course of that debate, I signified my desire to respond very briefly to what has been an excellent, and on several occasions, a moving debate.
First of all, could I express my thanks on behalf of President Prodi and my colleagues in the Commission for the support and understanding offered by several Members of the House to the position taken by the Commission in the statement that we made yesterday.
I must respond also to the fact, of course, that there were references during the debate - and I use some of the words employed - to the ambiguity, the complacency and the fragility of the Commission' s opinion. I am duty- bound to say to this House, there is no ambiguity or fragility or complacency in the opinion offered, or indeed the action taken, by the Commission on this issue.
We made explicit reference yesterday morning in our statement, as did the President this afternoon, to the fact that we share the concern demonstrated by fourteen Member States in their statement on Monday.
Secondly, we said, in very specific terms, that we will work closely with all Member States in examining the situation as it develops in Austria.
Thirdly, we expressed, in very explicit terms, that we will uphold without fear or favour the values and the provisions of Article 6 of the Treaty; and that we will take our part under Article 7 of the Treaty in ensuring that those values of liberty and democracy and fundamental freedoms are upheld. There is no complacency, no fragility and no ambiguity about any of that at all. And, when I say that the Commission took that view, I include my dear colleague Franz Fischler, who is from Austria; and who, once again, demonstrated his integrity and his independence as a Member of the European Commission, under oath, in being part of that statement that we made yesterday morning.
Anyone, therefore, who invites Franz Fischler to his house to somehow account for the fact that his nationality is Austrian, should examine their own motives in the context of a debate, which has been necessarily shadowed by references to xenophobia and even more lethal evils in this world. I say that in friendship and honour to my friend and colleague, Franz Fischler.
Could I also say, Madam President, that the understanding of the presidency, the Portuguese presidency, for our position, was absolutely demonstrated in the clearest terms by Mr Da Costa when he said, and I quote him, that 'Portugal and the other Member States want to ensure that the working of the Community machine is not affected by the current situation' . That surely is in everyone' s interests. In order to ensure that the Treaty is upheld and that we sustain what was described as the Community machine, we are following the course of action which was set down in our statement yesterday. We will continue to do that, Madam President, without fear or favour. That is our duty. It is also a matter of conviction.
My final point is this. We understand the context of this essential debate. There are several people here who like myself for many years past have become familiar with Herr Haider' s offensive statements, the xenophobia of many of his policy elements and the strategy that he has developed of alternating aggressive statements with apologies, sometimes on successive days. We understand that, and we recall too the sometimes short and selective memory that he has of Nazism.
And, when we recall that, like many others on all sides of this House, my and my colleagues' instincts are naturally aroused. However, the Commission has to act on the basis of values and law and not only on the basis of instinct. And that is why we came to the conclusion we reached yesterday morning. That is why we sustain that conclusion as we continue to uphold the values and the law. Without fragility, without complacency, without ambiguity, but in the service of the whole Union and every Member State of the Union and its people. We will continue to do that with energy and with consistency and as Mr Cox said in the debate, 'necessarily with acute vigilance' .
I wonder, since Mr Da Costa has been listening to these remarks from the back of the Chamber, whether Mr Kinnock could confirm that the Commission supports the view explicitly stated by Mr Da Costa today and in the recent statement by the Presidency on behalf of the heads of government. Does the Commission support the Council?
Madam President, when the Commission said yesterday morning that it notes the views expressed as a joint statement by fourteen Member States and shares the concern that gave rise to that view, I think it can be taken for granted that since yesterday morning, as soon as the Commission could discuss the issue, it has had a view consistent with that of fourteen of the Member States.
Thank you, Commissioner Kinnock.
I think that we have just had a great political debate, equal to the situation and to what could be expected of it. Thank you, ladies and gentlemen.
The debate on topical and urgent subjects of major importance is closed.
The vote will take place at 11 a.m. tomorrow.
Recourse to the precautionary principle
The next item is the Commission statement on recourse to the precautionary principle.
I want to start by saying that I am pleased to be presenting this communication on the use of the precautionary principle, and it has been written together with David Byrne and Erkki Liikanen.
The precautionary principle is not a new concept. It has been used by the Community for some time now in a range of policy areas, environmental, human, animal and plant health; and it is explicitly mentioned in the environmental provisions of the EC Treaty since Maastricht. It also appears in a range of international texts, for example, the Rio Declaration and most recently the Bio-Safety Protocol.
The essence of the precautionary principle is clear. It involves taking action in a given policy area when the science is not clear, but where there are reasonable grounds for concern that the potential risks are big enough to require action. However, the use of the precautionary principle has been increasingly in the spotlight in recent years. Events such as the BSE and dioxin crisis have stimulated a growing public debate about the circumstances in which precautionary action is justified and necessary. In view of this growing interest, the Commission therefore considered that it would be useful to present a communication to set out its position on the use of the precautionary principle.
The basic aim of the communication is twofold. To explain in a clear and coherent way how the Commission applies, and intends to apply, the precautionary principle in its management of risk and to set out guidelines for its application based on reasoned and coherent principles.
We also hope that the communication will help to build a better common understanding of how to manage risks and to dispel fears that the precautionary principle might be used in an arbitrary way or as a disguised form of trade protectionism.
The Commission' s starting point in applying the precautionary principle is the need to ensure a high level of protection in the fields of environmental, human, animal and plant health. Of course, this objective cannot be used to justify irrational or arbitrary measures, but it does mean that action can still be taken even in situations where the science is unclear. As such, while the precautionary principle does not involve the politicisation of science, as some have alleged, it does take us to the crossroads between science and politics. The initial decision to apply the precautionary principle depends largely on the level of protection sought and the level of risk that decision-makers are prepared to accept for society. It is therefore political by nature. However, the measures that may subsequently be taken must obviously comply with the general principles applicable to risk management and the guidelines for applying the precautionary principle are therefore the key element of the paper.
Measures taken must be proportional to the chosen level of protection - that is, we do not use the sledgehammer to crack a nut. They must be non-discriminatory in their application, that is measures should not differentiate on the basis of geographical origin. And they must be consistent with similar measures already taken. For example, if one product has been approved, similar products should also be approved. Measures are based on an examination of the potential benefits and costs of action or lack of action; that is, the measures should be cost-effective and subject to review in the light of new scientific data and be clear about who is responsible for producing the scientific evidence necessary for a more comprehensive risk assessment, that is the burden of proof. All these elements have to apply cumulatively.
It is also important to bear in mind that there are a wide range of measures, which can be taken in applying the precautionary principle. For example, a research programme, public information campaigns, recommendations and so on. Applying the precautionary principle does not, therefore, automatically imply a ban.
This communication does not pretend to be the final word on this issue; however, it is the first time that the Commission has presented a structured presentation of the principle and its operational use. By setting out in some detail how the Commission applies, and intends to apply, the precautionary principle, we hope to be able to clarify the situation at Community level and to contribute to the ongoing debate at European and international level.
Mr President, Commissioner, thank you very much for your statement. I have three short questions, the first being as follows. We have been awaiting a common communication from the Commission on the precautionary principle for a very long time now and it was anything but clear in the past as to whether the Commission speaks with one voice. Does the document you have presented here today also accord with the opinion of your colleagues the Commissioners for Industry, Foreign Trade, Competition and the Internal Market? I am sure that your answer to this will be "yes" but I would be grateful if you could tell me if these gentlemen are also aware as to what the consequences of this will be?
My next question, Mrs Wallström, is when will you begin to apply this principle to legislation; to legislation pertaining to chemicals or other sectors, for example?
Lastly, will we be able to recognise when this principle has been applied in legislation? In other words, will each proposal contain an additional sheet stating that checks have been made as to the application of the precautionary principle and the following conclusion has been reached?
. Thank you very much, Dagmar Roth-Behrendt, for these questions. Of course, this is shared by the whole Commission. This is a common communication which was written by the three of us, David Byrne, Erkki Liikanen and myself, but it has been passed unanimously in the Commission today. It received strong support from the rest of the Commissioners and it has been through an interservice consultation in the whole of the Commission. So we have really worked through this document and I am sure that they are all able to describe the guidelines and the principles as laid down in this document.
Yes, I would say we already use this way of working with different, difficult issues like a new chemical strategy for example. And, I am sure that we will also mention it explicitly when we work with this principle. We have just recently had a case of using the precautionary principle when it came to ban phthalates in soft PVC toys; and of course, we apply it in several different environmental areas. It has been mainly used in the environmental field, but, of course also when it comes to human health. So, we will try to be very clear about how and when to use it.
Mr President, Commissioner, regarding the relationship between science, on the one hand, and applying the precautionary principle on the other, the communication states that invoking that precautionary principle always requires a political decision if there is a lack of scientific evidence. Needless to say, this accords science a great deal of power. We might ask ourselves, what kind of scientists will supply this documentation and what do they stand for?
The communication also states that the precautionary principle can be applied, provided there is a sufficient recognised minority of scientists. I would like to ask, what is, then, the definition of a recognised minority? How would you describe this? What establishes a recognised minority?
If a political decision is involved, I would also like to ask: who takes this political decision? The Commission? The Council? And to what extent will the European Parliament be able to play a role in this? What is the role of the scientific committees? What, also, will be the role of the food authorities which you are about to set up?
Finally, will this whole decision-making process be carried out in a transparent, public way? These are my three questions.
. Yes, Mr President, that is true. There were many and difficult issues and not always crystal clear, but I will try to answer some questions.
Who will take the decision, who are the decision-makers? Well, that depends on who the legislators are. This is part of risk management. They have to look at, for example, the concerns of people in relation to a special issue, and they have to judge from what is known about the scientific evidence in a certain case. However, it is true that it does not need a big majority of the scientific community to be able to use the precautionary principle. It can be used on evidence from a minority or where science is incomplete. That is, of course, where you strike a balance between this principle as a political tool and science.
It is not always easy to describe exactly how this process is done, but there is no question of changing the scientific base. We use the experts to get as much scientific information and facts as possible before we take a decision; and that should also be done in the future. You have to see this as a tool for risk management. You have to decide whether you want to put people in danger, for example, or if you want to protect the environment; and you have to look at the science that is available. You have to assess all that and evaluate the science. Then you decide to take a measure or not, to take action or not. So, there is no answer to all your questions but this does not change the system of the scientists that we use today or the system of experts that we use today.
Mr President, I have a question concerning an actual, concrete case in which it should be possible to apply the precautionary principle. It is about brominated flame retardants. It is a fact that these substances are now being discovered. There are increased concentrations of them in both people and the environment. There are many people who maintain that they entail major risks, while others question how large the risks involved in these substances really are.
Recently, both Sweden and Denmark urged the Commission in the Council of Ministers to take the initiative and ban brominated flame retardants. I am wondering, therefore, if you are preparing such a ban and if it would not fit in very well with your approach to the precautionary principle itself to come up with such an initiative.
. (SV) Mr President, thank you very much, Mr Sjöstedt, for this question. The issue of brominated flame retardants is an important one. It was raised quite recently in the Environment Council by a number of ministers who want the Commission to look at what basis there might be for a ban and at what might need to be done. We are in the process of looking into this question and assessing what knowledge we have today and what it is possible to do. Allow me to remind you, however, that use of the precautionary principle does not need to be synonymous with there being a total ban. There may be a series of different measures which can be taken. It ought not, therefore, to be immediately interpreted as a ban. Where brominated flame retardants are concerned, there may eventually be a ban, but it is important to say that the precautionary principle permits the whole spectrum of political measures and initiatives to be taken.
This issue is extremely topical. The Commission is to do its job and give proper attention to the issue before we come back with an assessment of what needs to be done.
You said that the precautionary principle should not be used as a disguised trade barrier. Is the understanding of this point the same on both sides of the Atlantic Ocean? I think we are going to have problems particularly with hormone-treated beef and genetically modified crops. Will the Americans take the same view of this point as we do?
. (SV) Mr President, I am pleased to be able to tell you that, in Montreal, we have just signed a protocol concerning bio-safety. We succeeded there in agreeing, at an international forum, as to the definition of the precautionary principle. I consider it to be a breakthrough that we succeeded in concluding this protocol. I believe it will set the trend for future discussions concerning the precautionary principle. We are going to be able to use this as an example of how the precautionary principle is to be interpreted. It is, moreover, also accepted as an important and effective tool.
Mr President, I have two questions. I shall try to be very brief indeed. The first question concerns the implementation of the precautionary principle. As I have understood it, there has been a certain lack of clarity in some respects as to how this is to be understood. Is it the case that a risk assessment is firstly to be carried out, including a cost-benefit analysis? In that case, I am rather concerned, because the idea was really that a cost-benefit analysis should not be used as a tool for deciding whether the precautionary principle should be introduced. Instead, the precautionary principle should come first.
My second question concerns the burden of proof. I remember Margot Wallström being introduced as Commissioner in the Committee. At that time, she was talking about the desire for a reversed burden of proof. In other words, a product' s manufacturer is to demonstrate whether or not the product is hazardous. I want to know whether this also applies in the document which the Commission has presented now.
. (SV) Thank you, Mrs Schörling. These are two important questions, and it is good that I should be given the opportunity to clarify them. No, one must not begin by carrying out a cost-benefit analysis. Instead, the latter should be based upon an assessment of what it is we know, of what science has to tell us and of how we should view the product concerned in the light of the risks we judge there to exist for the environment or for the health of human beings or animals. When, on the other hand, the decision has been made to take a certain measure, the one chosen ought to be cost-effective so that there is in fact no resort to measures which are wholly unreasonable given their degree of effectiveness. It is not, therefore, the case that one must begin with a cost-benefit analysis.
The second question concerns the reversed burden of proof. It is perfectly correct that we need to apply this in certain cases. I have used chemical strategy as a good example of an area in which we need to do this. There, however, we are concerned with that particular area, whereas it may be said that the present communication concerning the precautionary principle is horizontal in the sense that it concerns the full range of specific technical areas that are of political concern. Therefore, the issues of the reversed burden of proof and of what the burden of proof is to look like are not especially discussed in this context. Instead, it is a question of political decision-making and of the bases for this. It is, however, perfectly correct that, when it comes, for example, to chemicals, we must ensure that we obtain a reversed burden of proof.
Mr President, I believe that the precautionary principle needs to be quite radical in order to work, otherwise we shall always be confused by all the different interpretations possible. I will give an example: a fungicide has been proven to cause babies to be born blind. It is therefore a teratogenic substance. Very well, it is a fungicide, it kills off mould. This teratogenicity has been demonstrated by just one English laboratory, perhaps because it is the only one that has carried out tests. Now, in my opinion, given that this is such a serious risk to health, the precautionary principle lays down that this product should immediately be taken off the market, which New Zealand has done, for example. So I want to put this question to you. When human health is at stake, or there is the possibility that human health will be seriously affected, should we not perhaps carry out a cost-benefit analysis? The cost of a baby being born blind is too high; there are no benefits that can compensate for this. In short, Commissioner, I would therefore like to know whether in this case, the precautionary principle as you understand it, would in any case, require the product to be taken off the market, until such time as another laboratory provides evidence to the contrary.
. (SV) Mr President, no one wants more than I do to see a situation in which we are able to apply the precautionary principle in such a way that it is seen as radically protecting people' s health and the environment. Obviously, I cannot adopt a stance on this special case and on the particular product which has been mentioned here, but I shall go directly back and see what I can obtain in the way of information about this particular case.
The truth, of course, is that a great many Member States, and no doubt other nations too, have taken measures to protect their populations' health which amount to using the precautionary principle, even if it has not always been called that. Naturally, it is not in the first place a question of cost; there can in fact be an enormous cost to society if the decision to take a particular measure is avoided. Nor must it be a case of sitting and calculating the value of a human life over and against the cost of taking a particular measure. I think, however, it is quite obvious that when it is eventually time to decide upon a particular step to be taken, it is often the case that there are many different courses of action to choose between. In those circumstances, consideration should be given to what is likely to produce the best result.
I cannot forbear telling you about an occasion when the expression cost-effective was used by people whom one cannot perhaps imagine using it, namely when I was on a visit to Africa. At a hospice for AIDS patients, I met two Irish Catholic nuns who were caring for dying AIDS patients. They were the first to say that, each day, they must think about doing what is most cost-effective because resources had to suffice for their poor patients there. We must be very careful about how we use resources. I believe we can learn something from this. We must, of course, always ensure that we use our resources in the most effective manner and in such a way that they provide the broadest possible help.
As is also explained in the present communication, it is not therefore correct that one must first begin with some sort of cost-benefit analysis. Consideration should be given to what science is offering in the way of knowledge, and this should be used as an important political tool for protecting the environment and people' s health.
Mr President, it is a rare honour to be given a second opportunity to ask questions! Commissioner, I would like to come back again to my first question, when I asked about the other Commissioners, for it may have sounded as though I was in jest. Indeed you responded in kind, as I knew you would do. I would like to draw your attention to something Mr Goodwill asked, that is to the connections we make between the precautionary principle and the world beyond the European Union. I have good reason for asking this. As you rightly said, the precautionary principle is needed in precisely those areas where, as yet, there is no scientific evidence. How can we ensure that we will not be laying ourselves open to attack at any time, for example by our partners in the USA, on account of the bio safety protocol not being adequate to their purposes? How can we be sure that those of your colleagues responsible for industrial policy and foreign trade policy, will not, as they did on the last few occasions with your predecessors, keep pulling the carpet from underneath you? That is exactly what it is all about, otherwise we might as well not bother talking about the precautionary principle here, Commissioner!
Mr President, I think it is extremely important to point to the present communication' s guidelines for using the precautionary principle as a way of repudiating assertions to the effect that we always want to use the principle for protectionist reasons.
I am certain that we are going to have more conflicts, for example with the United States. We should not be so naïve as to think otherwise. Ever since we signed this protocol in Montreal, we nonetheless have international recognition and a common definition written into a protocol dealing with the environment, health and trade. This constitutes a good example, therefore. We should be in no doubt that conflicts may arise in the future too, but we can now show that we do not use the precautionary principle arbitrarily. We now have a number of guidelines for using the precautionary principle, and we have increased support among our respective peoples for using it, something which is clearly established in the present communication.
Thank you, Commissioner.
The focus on the political precautionary principle means that we have being discussing it for almost two hours and this topic is now being viewed, so to speak, as more than an ordinary aspect of administration, even though, as we have been able to establish from the interventions, questions and replies, it is a topic which we believe to be of considerable importance.
The debate is closed.
Intergovernmental Conference
The next item is the report (A5-0018/2000) by Mr Dimitrakopoulos and Mr Leinen, on behalf of the Committee on Constitutional Affairs, on the convening of the Intergovernmental Conference [14094/1999 - C5-0341/1999 - 1999/0825(CNS)].
Mr President, I will begin by thanking the Portuguese Presidency and the Commission for all our recent very useful contacts. Let me also once more thank my co-rapporteur Mr Leinen for our excellent collaboration.
The Intergovernmental Conference that is about to begin is important, both in a general sense and more particularly in view of the imminent enlargement. The work of the Conference will determine the structure and method based on which Europe will be functioning in the twentieth century. For the European Union of the future to be able to function more effectively, more democratically and with complete transparency, clearly what we need is an extensive and in-depth reform of the institutions and the way they work.
The first and substantive prerequisite for achieving that reform is the agenda based on which the Intergovernmental Conference is to begin its work. From the decisions made at the Helsinki Summit, it emerges that the agenda agreed there is unsatisfactory and does not guarantee the essential and substantive changes required for creating a more functional Europe, one that is more effective, more democratic and more transparent. This is because the Helsinki agenda is limited to consideration only of the three issues that relate in a fragmentary way to the structure and operation of just two of the European Union' s institutional bodies. I will not repeat which ones, because everyone knows.
My conclusion is justified on the one hand by the constant and sometimes very insistent demands of the peoples of Europe and on the other hand by the huge scale of the great enterprise in which the European Union is already involved, namely enlargement. Granted this, the new Intergovernmental Conference must not fail to include in its agenda issues which, properly addressed, would ensure the correct operation of all and not just some of the European Union' s institutions. Just as it also must not fail to include everyday issues which, for that very reason, are highly visible to the European public.
In its numerous debates and its reports so far the European Parliament has openly supported the convening of the Intergovernmental Conference. At the same time, however, I am asking for it to include issues that improve and complement the reform, I repeat, of all the institutional bodies as well as issues that are of direct concern and interest to the European public such as health, energy, culture, transport and even tourism. Whether or not the agenda will ultimately be widened is still the subject of debate and on this point I would like to extol the political conduct of the Portuguese Presidency, which has repeatedly made a commitment to the European Parliament to make the necessary efforts towards that end. All the same, whether or not more issues will be considered must in no way diminish the importance attributed by every Member State to the Intergovernmental Conference. This is because the institutional framework within which Europe will operate in the future is a foundation of European integration and is therefore a matter of the greatest national importance for every one of the Union' s Member States.
In light of what I have said, I ask Parliament to approve the opinion which Mr Leinen and I have put before you, so that on 14 February, the work of the Intergovernmental Conference can begin and our two representatives, Mr Brok and Mr Tsatsos, can proceed with the difficult task that awaits them with the European Parliament' s backing. The same applies to the Commission and I would again like to thank Commissioner Barnier for his collaboration with the European Parliament and for the very constructive proposals he put before us.
Mr President, Mr President-in-Office of the Council, Commissioner, in common with my co-rapporteur, Mr Dimitrakopoulos, I take the view that the agenda agreed on in Helsinki is not up to meeting the challenges that enlargement of the EU by 13 new states will bring. As far as we are concerned, mini reform would represent a lost opportunity. Mini reform would also jeopardise the stability of the European Union. The European Parliament could not, indeed must not, allow the European Union to be jeopardised in this way, that is by overstretching it and falling short when it comes to deepening. We would like to take this opportunity to remind the governments once again that Parliament must give its consent before a new Member can accede to the Union. Parliament is also sure to form the decision it has to make on enlargement in the light of the outcome of this Intergovernmental Conference.
On 18 November 1999, we named the key points on our agenda for the Intergovernmental Conference 2000. I would just like to reiterate a few points: provisions for reinforced cooperation with these 20 and 25 Member States, integrating security and defence policy into the Community framework, incorporating the Charter of Citizens' rights into the new Treaty, constitutionalising the Union by dividing it into a main part and a subsidiary part, reforming Article 48 so that when it comes to future treaty amendments, Parliament will play a real part in the negotiations on an equal footing, and - another thing worthy of mention - a statute for European parties so that the next European elections are actually fought on the basis of European issues rather than taking the form of national debates on domestic policy. Last but not least, there is the strengthening of institutions and instruments for the common economic, social and employment policy, as a counterbalance to European monetary union and the single currency, which we have, of course, already adopted.
In addition to a wider agenda we also want an improved method for the elaboration of this new European treaty. In the interests of the citizens, we must provide for greater transparency in the political process during the Intergovernmental Conference. That is why we demand Parliament' s extensive involvement at all levels.
The Union has a two-fold basis of legitimacy; it is a Union of States but it is also a Union of peoples. It is high time that this found expression in the method for elaborating a new treaty. All the more reason for the representatives of the European Parliament to participate fully in the preparation group, at ministerial level as well as at the meetings of the European Council, insofar as this Council concerns itself with matters pertaining to the Intergovernmental Conference.
The national governments decided to open this Intergovernmental Conference on 14 February. Parliament will deliver its opinion in tomorrow' s mini-sitting, thereby creating the pre-conditions for the opening of the Intergovernmental Conference. I cannot deny that many of my fellow MEPs would have preferred to have waited until we had a report from the Portuguese Presidency to hand following its tour of the capital cities, so as to be able to discover if there is any progress towards or impetus for a wider agenda. However, we have faith in the Portuguese Presidency and we have faith in the commitment it has testified to here to proposing additional points for the agenda at the Lisbon Summit in March. We urge the governments to support the Portuguese Presidency in its proposal. As such, this represents a vote of confidence and we very much hope that we will not be disappointed if we deliver our opinion at this early stage, without knowing exactly what there is in the way of fresh impetus and what the additional points on the agenda will be.
The opinion we are placing before you is a clear signal to the governments not to miss the last opportunity we will have before enlargement to implement ambitious reforms within the EU and to raise the level of acceptance of this next European treaty, which is more transparent and provides for the full participation of Parliament. I too would like to thank the Portuguese Presidency and Commissioner Barnier for their cooperation. I would urge this Parliament to produce a consensus of opinion in favour of adopting our opinion.
Mr President, ladies and gentlemen, first of all, I would like to express my gratitude for the confidence the previous two speakers have expressed in the work the Portuguese Presidency has done on this subject. I think that Portugal' s commitment to driving forward the launching of this Intergovernmental Conference was made very clear at the meeting of the Committee on Constitutional Affairs and subsequently confirmed by the Portuguese Foreign Minister' s statements in this Chamber.
In fact, we regard this as a unique opportunity to adapt the Union to enlargement, and we must do so in a way that combines a certain degree of ambition with the need to achieve results by the end of this year. This is the obstacle we all face, which will certainly be heightened by the difficulties certain governments will have in getting measures through their parliaments or, in some cases, approved in national referendums. We must be aware that we face a ratification process which will take around two years and that it is crucial that we guarantee its success. Any failure would be a failure for the whole Union. We must therefore guarantee that the final outcome of the conference' s work is sufficiently acceptable to all shades of public opinion and to all political hues in the various Member States.
I believe that the mechanism we have proposed for this conference has been very well received by the various governments. The establishment of a preparatory group which I chair was also a response to the concerns expressed by the European Parliament about the scope for its representatives to intervene at this stage in the negotiations. I am therefore counting on the work of our friends Mr Broke and Mr Tsatsos, who will doubtless prove extremely valuable participants in the discussions within that group. I would like to add that our understanding is that they will be able to participate fully, just like any other group member appointed by a Member State or representing the Commission.
I also consider that in choosing its Foreign Minister to chair the ministerial group, the Portuguese Presidency is also trying to give a signal that it wishes to ensure that the President of the European Parliament has a sufficiently high-level representative and not one at a level which could conceivably be interpreted as being less worthy of the role of the president of an institution such as this Parliament.
Madam President, ladies and gentlemen, it is difficult to summarise the contacts - and the significance of the contacts - that I have had with the various Member States, particularly because I have not yet finished this tour of the capitals, in the course of which I have tried to find out how the different countries see the conference and what their expectations for it are.
Nevertheless, I think that I can safely say that the various Member States are willing to open the debate, but not necessarily to conclude it - and this should be made clear from the outset - in line with this Parliament' s interpretation of certain reforms that are necessary. In any event, many governments feel that they will be able to accept various topics that I have suggested.
These topics are obviously related to those institutional issues that the Portuguese Presidency regards as coming within its mandate. I would like to make this quite clear: our mandate, which was given to us in Helsinki, does not, as Portugal sees it, cover just the three Amsterdam leftovers. The mandate that we brought back from Helsinki does indeed the three Amsterdam leftovers, but it also covers associated institutional issues. In this context, there is obviously the work relating to the European Union' s institutions, and the issue of closer cooperation, which is an issue quite closely linked to the leftovers themselves. It also covers issues such as the Union' s legal personality and the simplification of the Treaties, as well as other issues fundamentally related to a revision of the Treaty on European Union. These strike us as being very important, particularly those dealing with the structure of this Parliament itself in a post-enlargement context. There are also issues such as the provisional measures that will have to be implemented if enlargement takes place before the end of this parliamentary term, as well as the individual responsibility of the Commissioners. Finally, there is a whole raft of issues that we feel can and must be included in the agenda of this conference.
The Member States are apparently open to this possibility. I would like to say that it is my intention that initiatives taken during the Portuguese Presidency should start and move ahead quickly and with a substantial input of work. I do not intend to start the work of the preparatory group merely as a kind of superficial revision of certain issues, acting - as Mr Napolitano claimed - as a kind of scribe for the positions adopted by the various Member States. I am not seeking to be a scribe. What I am trying to do is to put forward concrete proposals for specific issues, with the obvious risk that these proposals may not be accepted.
We intend to divide the work of the preparatory group into two stages, in the course of which all of the issues will be studied. The first stage would begin with qualified majority voting, and the members would then try to identify institutional issues relating to the leftovers, and only at that point would we address the issue of the Commission and the weighting of votes. The issue of closer cooperation would be included with institutional issues.
In the final part, that is the second stage, we would revisit the set of issues that had already been addressed, which had been discussed at ministerial meetings, and we would also try to identify the range of new issues that might be added to the agenda. Knowing whether security and defence issues had already had been fully discussed in the meetings reserved for them would play a crucial role in deciding whether we could integrate them into the final stage of the Conference.
The same thing could be said about the Charter of Fundamental Rights. We will see, when the time comes, whether the discussions being held specifically on this issue will lead to conclusions enabling us to include this issue in the Intergovernmental Conference, particularly in the second half of this year.
These, in principle, are the presidency' s intentions on this matter. We will be presenting a report to the Lisbon European Council, which will, of course, have to be of a factual nature, given that we will be making the report in March, only having convened the conference in February. We hope that the second report, which the presidency will present on its own behalf at the second European Council, will, if possible, be more substantial and contain more specific points concerning the treaty texts. We have taken note of the proposals put forward by the Commission. In our presidency capacity, we welcome these proposals and they will be properly addressed in the discussions at this conference, whatever each Member State may think about the solutions the Commission itself is putting forward in its proposal.
We hope that we will be able to include all the suggestions and documents that Member States may send us on this matter. In fact, we shall be requesting the Member States to provide us as quickly as possible with their contributions to this conference rather than have them arrive at the last moment. Of course the conference will always be open to suggestions from the Member States, but we would like them to state their positions as promptly as possible.
Madam President, ladies and gentlemen, this is what we think the real work of this conference will be. We are genuinely determined that, where the Intergovernmental Conference is concerned, the Portuguese Presidency should be exercised effectively and seriously. We also hope to be able to hand over to the French Presidency something tangible and as representative as possible of the links that may be established between the Member States in the course of our work.
Mr President, the Group of the European People' s Party was not satisfied with the conclusions of the European Council in Helsinki. It seemed to us that the agenda lacked content, because our group was thinking in terms of the Treaty and, specifically, the protocol on the Union' s institutions. In Helsinki, the governments approved the idea that, as long as the European Union consists of fewer than 21 States, a minimal reform would be sufficient. With more than 21, a deeper reform would become necessary.
The European Council in Helsinki itself approved enlargement involving 13 new Member States. It is therefore inconsistent to open accession negotiations with 13 countries while contemplating a minimal reform. We are therefore thinking in terms of the Treaty and we want the agenda of the next Intergovernmental Conference to allow for a deeper reform of the Union.
Having said this, Mr President, this Parliament is holding this debate today because we did not want to delay the start of the Conference. In theory, we could have done so. We could have voted on the 17th of this month and the Conference would not have been able to start on the 14th. However, we did not want to do this because we wish to send a clear political signal to the governments and the candidate countries that we want this reform to take place, precisely in order to facilitate enlargement.
Mr President, I am very happy to be able to say this to the Portuguese Presidency because it has earned great respect in this Assembly. The Portuguese Presidency shares many of this Parliament' s aspirations and has committed itself to doing everything it can to ensure that the agenda of the Intergovernmental Conference is widened to include other essential issues.
Mr President, I would like to point out that this aspiration on the part of the European Parliament is not an aspiration to gain benefits for the European Parliament itself. However, the European Parliament will be reinforced politically by the Treaty resulting from this Intergovernmental Conference. This is for one very simple reason: according to the agreements made in Helsinki, this Intergovernmental Conference will lead to issues, which are currently decided unanimously, being decided by a qualified majority. Therefore, the number of issues decided by a qualified majority will increase. It is already established within the Community acquis that those legislative issues which are decided by a qualified majority are also subject to codecision with Parliament. Therefore, since the qualified majority will be extended, there will also be more codecision with Parliament.
However, this Parliament would not be fulfilling its role as a supranational European institution if it did not consider the political design of the Union. That it is what we are doing. We believe that, in the political design of the Union, other issues need to be dealt with. These include, amongst others, the incorporation into the Treaty of security and defence issues, which have made much progress recently, but which must be incorporated into the Treaty. Of course there is also the Charter of Fundamental Rights, and work began on its wording yesterday, which I believe has started very positively. We are going to work seriously to ensure that the Europeans come to see being European as an advantage and that European citizens have certain fundamental rights which are connected to the Union' s institutions.
Therefore, Mr President, our proposals, which we will specify in another report, together with the proposals of the Commission, which has produced an excellent document - and I am happy to be able to say this here to Mr Barnier - are going to be used as conference documents. We will talk about this on another day. Today we must give the green light to this conference, and, for its part, the Group of the European People' s Party, Mr President, is ready to give that green light.
Mr President, for the Socialist Group I can say we will be supporting the draft opinion put forward by the rapporteurs on behalf of the Constitutional Affairs Committee. We are giving a positive opinion on the convening of the IGC precisely because we have been impressed by the attitude of the Portuguese Presidency which has taken on board our request that the agenda of the IGC be widened. The Amsterdam leftovers is not a very good term, because they are very important subjects in themselves. Let us call them the first three subjects of the IGC.
These first three subjects are very important but they are subjects which were explored in detail by our Member States during the last IGC. They did not quite reach a conclusion on them but they certainly do not need nine months of further study. They need a political deal. It is more a question of nine minutes, perhaps nine hours if it is difficult, locked away together in a room to reach a solution on these subjects, not nine months. In those circumstances it would be silly not to widen the agenda.
There are other issues that should fruitfully be looked at, especially before such a large widening of the Union to so many new countries. Nobody is asking for a Christmas tree. Nobody is asking for an IGC of the Maastricht style with a hundred or more subjects being debated. However, there are six, seven, eight, nine perhaps, subjects which it would be very appropriate and useful to address. There is time. Remember the IGC that led to the Single European Act. It lasted only five months. The IGC that led to the enormous Maastricht Treaty lasted a year. Only the Amsterdam Treaty lasted a year and a half and that was because everyone knew you had to wait for the results of the British election if you were going to have any outcome from that IGC so that was a different reason. A year is ample time to address a large number of issues and it should certainly be enough to address the few crucial points that we wish to be added to the agenda. I am pleased to see that the Commission shares our view.
The Commission has just published its opinion and it has done exactly what Parliament asked of it - to bring forward a comprehensive proposal complete with actual draft treaty articles. I thank the Commission for doing that even if, of course, I do not agree with everything the Commission said. I think there are some gaps in what they have put forward. Nonetheless the Commission has provided a service and I pay tribute to Commissioner Barnier who is here with us today for doing that. They have laid out for the public to see some of the crucial issues that we are going to have to address in this IGC. That is all to the good. The Parliament, the Council presidency and the Commission are pulling in the same direction for a wider agenda. I wish you every success, President of the Council, in making sure that the European Council agrees to this agenda and that on Valentine' s Day when you start off the IGC it will be under good auspices and you will bring it to a good conclusion, also when the French Presidency takes over, by the end of this year.
We should no longer be worried that the agenda for the IGC will be restricted. That is one of the political conclusions that we must draw from the grave decision of 14 Member States yesterday virtually to freeze relations with a partner. It makes it impossible for those same Member States, at the IGC, to fail to give operational meaning to the protection and advancement of fundamental rights. It is already strange within the convention that is drafting the charter to see representatives of some Member States, especially Britain and France, seeking to argue that a mandatory charter would somehow be an infringement of national sovereignty.
It is vital that the IGC prepares the way to accept the installation of a fundamental rights regime within the Treaty. One part of this is to improve the access of the citizen to the Court. Another is for the Union itself to sign up to the European Convention. Another is clearly for national parliaments and national political parties to find a reinforced role that they can play inside European Union affairs and to share the shouldering of responsibility to build European parliamentary democracy.
My group strongly welcomes the IGC and will be contributing to this Treaty reform process to the maximum possible extent.
Mr President, the Group of the Greens/European Free Alliance believes that the European Parliament' s decision to rush headlong into giving its opinion on the Intergovernmental Conference undermines the political significance of the request for talks with the Council, and in the end, makes it rather irrelevant.
We would have preferred to have had greater clarification of the agenda and more guarantees on the method before giving our opinion, and frankly, we did not appreciate the discourtesy the Portuguese Presidency showed towards the European Parliament by scheduling the start of the Intergovernmental Conference for Saint Valentine' s day, the first day of the Strasbourg part-session.
Moreover, given that this opinion is quite important, we can still vote for it, and indeed, the majority of our group will be voting for it. I nevertheless wish to stress the fact that it is quite distressing to see the lack of real interest in this reform.
The events in Austria make it crystal clear that we need a body or structure for democracy in Europe and we need to establish principles which provide bases all the Member States. It is also distressing to think that the initiative taken against Austria is actually the result of an agreement between governments and that, in any case, the European Union and its institutions would not have had the means or the consensus to allow them to act, and to prevent and rectify the course of events.
We must take action on this at the Intergovernmental Conference, and I firmly hope that this opinion, that was given reluctantly, will not mean that the European Parliament ceases to exert pressure on the Council and the Member States to make sure that this Intergovernmental Conference is not merely a technical exercise, but rouses the passions that we saw a few hours ago in Parliament.
Mr President, Mr President-in-Office of the Council, Commissioner, to my mind, it cannot be said often or loud enough that what the Council has adopted in the way of an agenda for the Intergovernmental Conference is completely unacceptable politically and I would add that I consider it to be nothing short of disgraceful. After all, we find ourselves in a situation of historic importance, that is to say, we are negotiating or are on the point of taking up negotiations with 12 States, and together we have reached a stage at which closer European integration may be a reality in the not too distant future. How, though, is the Union to be enlarged if we do not do the job properly now, i.e. before enlargement takes place? That is why we as a group are in favour of the Intergovernmental Conference. We consider it to be indispensable and urgently needed and hope that it actually comes up with the goods that will enable us to carry out enlargement of the European Union in the not too distant future.
My group, Mr President-in-Office of the Council, noted with satisfaction that the Council Presidency is far from happy with the current state of affairs. You can therefore rest assured that the Confederal Group of the European United Left/Nordic Green Left is committed to seeing that the Union gets on with the tasks in hand.
What we are talking about is nothing more and nothing less than the future of Europe, and, in particular, a Europe that the citizens truly regard as being theirs, because they are instrumental in shaping it and because the cares and concerns, the problems and issues they face on a daily basis are also taken seriously by politicians. The politics of closed doors and private discussions; all that must be consigned to the past once and for all. That is why we need transparency. I believe it falls to you, as President-in-Office of the Council, to see to it that the train does not keep rolling on as before, leaving the people behind on the platforms as if they were ignorant as to the content of the treaties. We believe it is imperative not just to make every available effort to provide the citizens with comprehensive information on how the Intergovernmental Conference is going, and its outcome, rather they must be directly involved in the overall reform process to a far greater extent.
We also take the view that the political decision-makers must at long last change the habit of a life-time and ask the citizens in referenda, once the Intergovernmental Conference is over, whether or not they go along with the way in which Europe is to continue to develop in the future. In this way, Europe would truly belong to the citizens and the Union would acquire an entirely new quality of democratic legitimacy.
There is another central issue relating to democracy that I would like to make clear reference to. As a member of the convention that has now taken up its work on the Charter of Fundamental Rights, I wish to make the following point clear: neither my group nor I are content with making a solemn announcement about the Charter. After all, what will the citizens say if we make a solemn announcement about rights to them but they are unable to take legal action in respect of these rights as individuals? No, to my mind this would only serve to deepen the credibility crisis facing the Union. The poor turnout at the European elections really should have been warning enough for everyone. What we need are visible rights for each and every citizen; the Charter of Fundamental Rights must be made legally binding for all the citizens of the Union. Together we should work towards this goal in the interests of the citizens, and what I expect to come out of the Intergovernmental Conference is that the relevant Cologne decision will be revised here at the end of the year.
Of course, we are also talking about effectiveness of decisions and functioning institutions in a Union of 27 plus Member States. We will not achieve this just by undertaking a mini reform, as the Council has resolved to do, and that is why all institutions must come under scrutiny. We need bold change and, at the same time, we must take care to give the greatest possible attention to equal rights for the major and small States. This is something I would stress, particularly with my being an MEP for one of the major Member States. I would like to thank the Commission for the proposals they have put forward and I am certain that comprehensive discussions with the citizens will ensue here in the European Parliament, on all the issues you have raised.
There is one final issue I would like to raise. Parliament' s opinion expressly demands amendments to the Treaty in the area of economic policy. It is indeed the case that globalisation of national economies, but above all the introduction of the euro and the associated stability pact have led to a situation where we need to do more than analyse decision-making processes. What we need most of all is to have the courage to undertake a critical examination of the Union' s policies to date. It is all about creating a socially just Europe. A socially just Europe is still highly topical, for what we need to do as a matter of priority is place the fight against mass unemployment and poverty firmly at the centre of the Union' s policies. Hence, to my mind, that includes having the courage to amend Article 4 of the EC Treaty, which defines the Union in traditional neoliberal style as an open market economy with free competition. The same applies to Article 105, in my view, for the European Central Bank must at last be given the political task as enshrined in the Treaty, of using its monetary policy to promote sustained growth and employment.
Mr President, the Union for a Europe of Nations Group considers that the agenda for the forthcoming Intergovernmental Conference, as set by the Helsinki Council, i.e. focussing strictly on the issue of decision making in an enlarged Europe, must be adhered to. It must be adhered to in the interests of the fast, effective work of the conference, prior to enlargement. This is why we cannot subscribe to either the opinion of the European Parliament or indeed to that of the Commission, which both wish to widen this agenda far too much and, what is more, widen it in the wrong direction, i.e. moving towards centralisation and an ever tighter European system.
Our group has therefore tabled a raft of amendments which, when taken together, form a real alternative resolution. In them we say that the forthcoming IGC must look into a decision-making system that pays greater attention to national sovereignty. We deplore the fact that the Commission, in its opinion of 26 January, limits itself to following the routine path of a standardised Europe enlarging towards the East, a centralised superstate operating on the basis of majority decisions. The federalists imagine that they are thereby going to create unity through constraint, but this is a totally superficial concept.
Quite the opposite, in an enlarged Europe, Mr President, the standardisation imposed by the improper use of majority decisions can lead only to the whole thing exploding. Furthermore, the centralised European system, as we can see it developing today and as we can foresee it by extrapolation, erodes nations and, in eroding nations, erodes the national patriotism which forms the basis of our will to defend ourselves.
The Europe which results from this is not stronger but weaker, as it no longer knows what it is or what it is defending. This is why we have always said that enlargement was possible only if the diversity and freedom of the peoples of Europe was clearly recognised, i.e. by adopting flexibility founded upon the respect of national sovereignty. We are delighted today to see the progress this idea has enjoyed in certain circles, one which are still, unfortunately, outside the European Parliament and the Commission.
A flexible Europe, is a Europe which respects its national democracies, which relies on the support of its nations, its national patriotisms, instead of continually persecuting them. It is this that gives us the determination to defend ourselves against external threats, not the constraining, convoluted decision making procedures which the Commission thought it could propose at the forthcoming Intergovernmental Conference.
Mr President, I am speaking on behalf of the Italian Radicals and I would like to say to the President of the Council that he has seen what Parliament' s opinion is. It is no coincidence that the last intervention is the only one that was completely opposed to further European integration. I say this without being the slightest bit ironical about the highly respectable position of Mr Berthu and his group, but it is no coincidence that the European Council' s decision is supported by those who are, after all, in Parliament because - and this is a highly respectable position - they are fighting against further integration.
This is the message that Parliament is sending to the Council. I hope that the Portuguese Presidency - and I add my compliments to those already offered - can convey Parliament' s message and convey the result of our mediation work on Saint Valentine' s day. In any case, tomorrow we shall vote against the IGC agenda. This message must be very clear; this is how we explain the way we shall vote tomorrow. We shall give an opinion - which is technically and legally necessary - on convening the IGC on 14 February, but we shall give an unfavourable opinion of its content. Just consider the facts: we looked at Austria a while ago, but we can also look at the stock markets, Mr President: given that the euro, that great undertaking, has fallen 16% against the dollar in a year, then perhaps, I will not say a government, but a good head of a family should ask himself whether one can conceivably tell the citizens that the only subjects open to negotiation are the number of Commissioners or similar issues.
There is clearly a more ambitious goal. We Radicals have tabled amendments which we are submitting to the House in order to consolidate this text, and for example, to request - just for the sake of mentioning Articles 6 and 7 - that the very minimum be done, i.e., that the European Parliament should also be involved in drawing up the European Constitution and that a proposal be made for the European Parliament to adopt the amendments to the Treaty.
We know that there are other topics: for example, many Members have subscribed, along with us, to the issue of the seat of the institutions, an issue that we believe should be considered at least at IGC level.
In conclusion, I hope that the message that we give tomorrow will be strong and wide-ranging for once, so that thanks also to the efforts of the Portuguese Presidency, this agenda will be revised. Otherwise, the challenge really would be lost, not just for the present but also for many years to come.
Mr President, the President of the Commission was not being quite honest when he talked last week about the Intergovernmental Conference. He said that there would always be unanimity on social questions but, in the Commission' s draft, plans are quite explicitly being made for majority decision-making on issues relating to social security and on taxes connected with the internal market. This means that it will be possible for major parts of the social systems in the Member States to be changed by a majority in Brussels, even if a unanimous French National Assembly, a British House of Commons and a Dutch Lower House should be against this. And, in this regard, you are going to the heart of democracy as it relates to distribution policy and people' s social conditions, which are what voters wish to influence when they go to the polls. These are matters which we ourselves shall no longer be able to decide upon as voters and no longer be able to change on election day. Brussels knows best.
Mr Prodi also announced greater transparency, but his draft regulation signals a clear backward step, and that is not only my assessment, but also that of the European Ombudsman. Today, the Commission is obliged, on a case-by-case basis, to weigh considerations of confidentiality against people' s demands for, and expectation of, transparency and, if the Commission' s regulation is adopted, the Commission will be entitled to lock away whole categories of documents without having to give them specific consideration. There is also the desire to create a legal entitlement to confidentiality and to lock away documents of a kind which are at present publicly available in a range of Member States. Under the banner of "progress towards transparency" , a range of documents is being locked away from the general public. It is, of course, thoroughly Orwellian. I want to ask Mr Prodi never more to comment on a proposal here in the House which is not, at the same time, available for critical scrutiny by the public. Mr Prodi secured positive comments for a proposal which would otherwise have been met with criticism, for the new draft regulation presents as progress the fact that it will now be possible to grant right of access to documents in the Commission' s possession. There follows, however, a long, long list of exceptions, and there is legal entitlement to confidentiality in regard to those exceptions. The French text contains the word "refuse" and the English text the word "shall" , which means that the Commission is to keep secret such information as is today available to the public, for example in my own country. In addition, we have a flexible clause concerning the efficiency of the negotiations and of the institutions, which may be used for any purposes whatsoever. It is therefore ...
(The President cut the speaker off)
Mr President, ladies and gentlemen, the Portuguese Council Presidency' s account has given me the distinct impression that we are approaching this Intergovernmental Conference with well-considered ideas and a high degree of openness. We as a European Parliament will use these opportunities to see that our issues are given the attention they deserve. The preparations the Commission has made so far are on the right track, although they do not go far enough if the European Parliament' s motions are anything to go by. There is more to be said on that score.
It is crucially important for this Intergovernmental Conference to score a hat trick; that of the power to act, democratic legitimacy and transparency. In the end, it is only by having these three things in place that we will be able to achieve acceptance amongst the citizens. At the same time of course, we need to create the power to act in order to facilitate the enlargement of the European Union. If we have been having a different debate here in this Chamber today then that only goes to show how important this is. The European Union must also have the power to act in the event of a government electing to impose a total blockade. This is an important sign that majority voting is a crucial pre-requisite to the European Union' s being able to function come what may. This is particularly important where enlargement is concerned, and legislation and in relation to treaties, which entail changes being made to legislation. Of course we also want to extend the European Parliament' s corresponding powers in this area.
In addition, we as a European Parliament are going to have to take action in relation to Economic and Monetary Union, for there is a lack of supervision in this area. The Finance Ministers behave as if they were in an intergovernmental meeting, when in the Ecofin Council and in the Euro 11 Council, which is an unacceptable way to go on. Unlike Mrs Kaufmann, I am not in favour of extending supervision over the European Central Bank as I am an advocate of independence for the European Central Bank. However, there must be an appropriate level of supervision on the political side. Furthermore, the tripartite relationship of Commission, Council and Parliament must be restored to the sphere of foreign and security policy, where hitherto the Council was in sole charge far more than should have been the case, especially in relation to the crudely fashioned crisis management measures, for which the Commission alone has responsibility. The overall plan failed to do justice to any of this. We must examine whether any changes are needed to this end which would fall within the scope of the Intergovernmental Conference. The Portuguese Presidency has agreed to initiate deliberations on this matter, perhaps to extend the mandate.
There is another point I would just like to draw your attention to. The debates we are having these days, on a certain European country' s government, for example, show, do they not, that we must place the spiritual, moral, constitutional, community and common welfare-orientated leanings of the European Union on a firm footing, and that legally binding fundamental rights must also be incorporated into the Treaty for the same reason, as this will be a crucial stabilising factor. I would urge those who are still very hesitant in this respect to consider whether now is not the time to make this connection and perhaps pluck up the courage we need to make suitable progress in matters of fundamental rights.
The European Union needs few, if any, new instruments, and it does not need any new competences. What it does need are instruments that will enable it to put its competences into practice. For this reason, we must ensure that the instruments have the effect of enabling us to carry out, on behalf of the citizens, the tasks we have already formally been set in the Treaty. In my view, that is the most important issue this Intergovernmental Conference has to concentrate its energies on. If we succeed in making progress here, then we will also be ready for the historic task of enlarging the European Union. This is the crux of the matter. Mr President-in-Office of the Council, I am confident that this will be tackled in a suitably positive manner under your tutelage.
, chairman of the Committee on Constitutional Affairs. (IT) Mr President-in-Office, on listening to the various interventions, you have understood that in the Committee on Constitutional Affairs and also among the leaders of Parliament' s political groups, the decision prevailed - although not without some disagreement - to put our faith in the Portuguese Presidency, instead of creating more difficulties by postponing the start of the Intergovernmental Conference. I can assure you that it was not easy to achieve this, last week in the Committee I chair, but we eventually decided to back the Portuguese Presidency and we would like to win this wager.
You spoke to us about the start of your tour around the various capital cities and told us about the difficulties that some governments have in reaching a consensus in their own countries, and therefore in their parliaments. I would like you to bear in mind that yesterday we had a very worthwhile day of discussions and dialogue with the representatives of the 15 national parliaments, which were represented by competent and exacting delegations. The aim was not to draw conclusions - it was impossible to draw any - but the debate was certainly very encouraging. We need to be careful and be sure that national governments try to convince their respective parliaments to ratify solutions that correspond to the Union' s requirements for growth and that they do not hide behind supposed resistance put up by the parliaments to avoid signing appropriate conclusions at the Intergovernmental Conference table. However, we shall intensify our collaboration and our dialogue with the national parliaments for the entire duration of the Intergovernmental Conference.
Yesterday, we also discussed the Commission, represented by Commissioner Barnier, who gave its opinion. This effort was appreciated, even if different views were later expressed as regards the proposals, and moreover, Mr President-in-Office, you also expressed different views. Nevertheless, we must stress that many people are aware, as they were yesterday too, of the risk that enlargement could compromise the original plan for the construction of a political Europe, a risk that was, moreover, indicated in an interview that surely escaped no one' s attention, owing to the authority of the person being interviewed - Jacques Delors.
We must, therefore, ensure that at the Intergovernmental Conference we discuss how to consolidate the democratic bases of the Union and how to strengthen - and this has been discussed in the House even today, with regard to the situation in Austria - the system of principles, values and rights underpinning the Union and the role of the political institutions of the Union, with regard, among other things, to running the economy.
We are counting on the Portuguese Presidency, we are counting on ourselves and we are counting on the Commission so that we can hold constructive and decisive debates on all of this at the Intergovernmental Conference.
Mr President, only a strengthened Europe can cope with enlargement. Only a strengthened Europe is immune to political opportunists who exploit dissatisfaction. That is why sweeping reforms are necessary and, hence, a widened IGC agenda.
The Finnish Presidency only listened to minimalist governments and, unfortunately, turned a deaf ear to this Parliament. Portugal should not take a leaf out its predecessor' s book.
It is of the utmost importance that the European Parliament and the Commission join forces for this IGC. In many ways, they share the same interests and the same insights. An essential component of this joint effort should, in any case, be this Parliament' s right of assent to the forthcoming changes to the Treaty. Of all priorities, this one is the most pressing. What is the Commission' s verdict on this?
It also means that our Parliament President and the two representatives should be able to take part on an equal political footing and, therefore, not only within the working party, but also at the same political level as the Commission. There is no reason whatsoever why representatives directly elected by citizens should be involved in talks at a lower level than the Commission.
Not only do we owe the sweeping reforms to the new Member States, but we owe them to ourselves. If we allow Europe to be watered down as a result of enlargement, we will drown in our own political quagmire.
Mr President, there are days when I really cannot understand this Parliament. It seems to take a masochistic pleasure in self-mutilation. After having restricted, on its own initiative, its participation in the IGC to two minor seats, Parliament is now giving up the right to add to the agenda for this IGC. The fact is, whether through weakness or foolishness - nothing to be proud of either way, you will admit - in rushing to give its opinion, Parliament is giving up the only lever which the Treaty accords it, i.e. demanding a complete IGC agenda as a prerequisite before declaring its opinion.
Why do we have to vote on this opinion tomorrow, 3 February, as a matter of urgency, when we could wait, in a position of strength, until the opening of the Strasbourg part-session on 14 February, and thus force an agenda that is complete, and therefore consistent, on the Council. A good dose of hypocrisy is needed to overlook our weakness today. Hypocrisy to be regretted bitterly, in our resolution, that the agenda for the IGC is not equal to the issues, since in our haste, with blameworthy naivety, we are stopping ourselves forcing through this more ambitious agenda.
If there is a democratic deficit at the end of this IGC, then I say that the political groups which so wanted this haste will be accountable for this. Whether we want it or not, since Parliament itself is going to extinguish the only spotlight capable of shedding a little light on the debates, the venue for decisions is now going to move to the 15 Member States of the Union. I therefore invite the Members of Parliament who form the great majority, those who last November ruled that the future of Europe was deserving of debates that went far wider than the Amsterdam leftovers, to take up their pilgrims' staffs and go and convince their own governments that this IGC must be extended, since this is permitted according to the resolution of the Helsinki Council.
Because of the situation in Austria, this is a dark day for Europe. It makes us realise that the victory of democracy is never definitive, and that we have to work to convince and keep on convincing. In order to assert our fundamental values, they need to be laid down in writing, as a matter of urgency, and, beyond this IGC, I believe we owe Europe a constitution.
Mr President, the draft resolution we are now discussing requires, precisely as before, that the forthcoming Intergovernmental Conference should have a broad agenda involving radical reforms of the institutions. The forthcoming enlargement of the Union is used as an argument for this. I am convinced that this is an error of judgement. A federal and centralist EU which intervenes more and more in the government of the Member States is in actual fact less well placed for enlargement. A flexible EU which concentrates on fewer but important areas and which respects national differences and national democracy has a better chance of embracing a significantly greater number of countries.
Paragraph D of the draft resolution requires a more coordinated and more open economic policy at EU level. It is not, however, possible to talk about this without at the same time talking about monetary union. This text says nothing about the major democratic and political problems involving monetary union and the European Central Bank. This is untenable. If there is a desire to make the EU more democratic, the whole construction of EMU must be reconsidered. The Central Bank must be placed under political control so that the direction to be taken by monetary policy may be governed by political objectives such as high employment and prosperity. Public control of the Central Bank must be improved if this is to become possible. The rigid and unsuccessful monetarism of the Stability Pact must be re-examined and discarded so that we might have a uniform policy which has prosperity as its primary objective. Article 56 of the Treaty, prohibiting currency speculation or any interference in the free movement of capital, must be removed so that damaging currency speculation may be checked by means of political control.
In the majority of EU countries, there are now governments dominated by social democrats. It is remarkable that, now they have the opportunity to do so, none of them is demanding any change in the direction taken by monetary union. It also, of course, damages credibility when it is stated that monetary union could constitute a counterbalance to globalised capital.
The resolution requires the European Parliament to have increased influence over the Intergovernmental Conference. It is, however, important to emphasise that the Intergovernmental Conference is and will remain a conference of the Member States. It is the Member States' parliaments, or people voting in referenda, who are to direct the development of the Treaty. It is therefore out of the question that the European Parliament should be given any formal influence over the negotiation process or over ratification.
Mr President, the Committee on Constitutional Affairs has proposed an essentially positive text, which I shall vote for, even if I personally had proposed a lot of amendments to broaden it.
Nevertheless, the events of the last few days show that all those who had made basic criticisms of the way enlargement and the revision of the Treaties have been planned were right. The Union cannot be enlarged to 28 without addressing the matter of whether Europe has certain joint principles and values, whether it comes down to an economic free trade area, or whether, on the other hand, it has a greater ambition: the desire to be a supranational union, in ways that have yet to be defined, that wants to blaze a trail for civilisation and democracy in the world.
This is what is and was meant by the call for a European Constitution. The amendment of the Treaties was, however, limited to a review of some internal rules, which was necessary and important, but did not answer the fundamental question: what is Europe, what are its common principles and therefore, its objectives and limitations?
However, politics exacts its revenge, and having been thrown out of the window by a debate on a limited agenda, it comes back in, as a matter of fact, through a door, and through the front door in the case of Austria, since a party is entering the Austrian Government which seems to represent a return to intolerance, xenophobia and forms of racism. And it is not a question of links with the past; it is a question of prospects for the future, and nothing could be more wrong than the right and left taking a divided stand on this.
I belong to a world, the world of Liberal Catholics, which is not left-wing but which holds as dear as anyone else the values of tolerance and common European values, and will have nothing to do with policies that reject these values.
The Council has done well to lay open this subject to Europe and to the world and if we do not set down these values in a Charter of Fundamental Rights, in a European Constitution, then we shall construct a Europe without a solid, lasting base.
Commissioner Barnier, I know - at least I think I know - that you and the representatives of the Portuguese Presidency share these values: make the most of the chances you were given by the December Conference to include these subjects and principles, because this is the only way we will build a lasting Europe.
Mr President, I am in the happy position of being able to refer to a couple of striking contributions from a small group of Nordic sceptics and opponents of the drastic and growing integration process which, looked long and hard at, threatens the whole of democratic Europe. I am thinking of the contributions from Mr Bonde and Mr Sjöstedt who point out that the present contribution contains a string of relatively unconscious but undoubtedly rational initiatives dictated by the desire for power and pointing in the direction of a centralist and federalist EU. They rightly included the problem with monetary union and centralist government and presented a number of alternative democratic principles. I might add that all rational political campaigning in my own country, Denmark, takes it for granted that, when we enlarge the circle of EU countries to include the envisaged huge number of new Member States and when we in that way extend the breadth of the Union, we cannot at the same time pursue further integration in depth, that is to say engage in a more intensive qualitative integration towards a United States of Europe. However, that is precisely what is happening. With every single geographical extension to the area covered by the EU, we have seen how extensions in breadth have been followed by intensive extensions in depth, and that is precisely what the draft resolution from the Committee is contemplating, especially in paragraph 7 which says that there should be more thorough integration in depth. In the light of developments in recent days, it might well be asked what we really are to do about these intergovernmental conferences and treaty amendments when government leaders - in reality the European Council of Ministers - make decisions in relation to an independent Member State entailing intervention in that Member State' s democratic process. You can think what you like about Mr Haider, and I personally consider him to be a very dangerous politician, but you cannot just intervene in an independent and friendly country' s democratic process. When we hold intergovernmental conferences and consider changes to the Treaty, we must take into account the fact that the EU is developing all the time, sometimes in contravention of the Treaty, as we have just seen.
I welcome Commissioner Barnier and the Portuguese Presidency here this afternoon.
On 14 February, we will see the launch of the IGC which is to be completed by the end of 2000. This is a big task but it can be done. I think it is generally agreed here this afternoon across all groups that the Helsinki agenda will not be sufficient to cover the necessary reform to prepare Europe for enlargement. In other words we need to go further than what has been referred to as the important "Amsterdam leftovers" . These include the extension of qualified voting - in my country we accept that but not to areas of taxation - the re-weighting of voting in Council to favour larger states and the number of Commissioners in an enlarged Europe.
In relation to the latter point, Ireland wants to maintain the right to nominate a full and equal Member of the Commission irrespective of the number of Member States joining. We are prepared to consider re-weighting the votes in the Council of Ministers, provided that the larger Member States are willing to agree to every Member State having a full and equal Member of the Commission. I feel I speak for many smaller countries when I make that particular point.
At the IGC, we would also need a debate on the possible divisions of the Treaties into two - into a policy area and an area on the Constitution. We would accept the division of the Treaties providing it would not limit the control the smaller Member States had in the re-negotiation of the whole policy area of the Treaty. In other words, if we are not represented fully in the Commission we will not have an input into policy discussions. So we are watching that entire point extremely carefully.
We look forward to the Charter of Fundamental Rights and to seeing its contents. The Treaty of Amsterdam, Mr President, has set the number of European Parliament Members at 700 and a debate is needed in this Parliament on how that number will be distributed among the enlarged Europe.
Mr President, I warmly recommend a vote in favour of the Dimitrakopoulos/Leinen resolution, which clearly expresses both our disappointment at the inadequacy of the agenda and our wish that the Intergovernmental Conference should take place as soon as possible. In any case, this emerges from the favourable schedule we decided upon.
I think that, under the present rules of the Treaties, the European Parliament would have little to gain from a policy of confrontation. On the contrary, we should concentrate on working out persuasive proposals on the necessary reforms, in collaboration with the Commission whose own proposals are worthy of note. We must use dialogue at every political level, including of course dialogue with the national parliaments. That way, we will create a climate of cooperation which will be positive for the quality of the reforms.
Parliament' s representatives at the Intergovernmental Conference must make it clear to those with whom they will be negotiating that, with the Union' s institutional changes, we are faced with responsibility for the constitutional development of the Union. They must therefore realise that such issues cannot be decided on the rationale of bargaining alone. The issues to be dealt with at this Intergovernmental Conference are exceptionally sensitive. It may be easy to come up with solutions, but what matters is how well those solutions will stand up in the long term.
I will mention two point that may create tension. One is the balance which has so far been maintained between large and small countries. Europe is not, nor can it become a classic federal state. The solutions we opt for must be consistent with the fundamental rationale of the European Union, which is a union of states and peoples.
The other area of conflict is more difficult. Owing to the imminent increase in membership, the bodies of the future European Union must become more effective. This means that they must function more simply and more rapidly. By its very nature, however, the European Union is, and will remain, a complex and convoluted multi-governmental institution. Possibilities for faster and more simple operation do exist. Of course they do, but they are not unlimited. If the limits are exceeded because of a one-sided quest for effectiveness, then the legitimising basis of the European Union will suffer. I am, however, optimistic.
Mr President, the Intergovernmental Conference mandate needs to be widened. The most important issue with regard to this is internal differentiation within the Union. It is unfortunate that there has been no serious consideration thus far here in Parliament of the issue of internal differentiation within the Union, which will, however, be necessary if the Union is to enlarge as planned. The Commission' s former president, Jacques Delors, has once again publicly raised the issue of a European Confederation. He has also said that the countries in the vanguard of integration should be able to proceed faster and that they should have their own institutions, for the sake of clarity. The Commission' s current President, Mr Prodi, and the High Representative, Mr Solana, have put forward ideas along the same lines.
Last November, the Group of the European Liberal Democrat and Reform Party adopted a position on internal differentiation within the Union when it proposed a system of concentric rings for Europe: the onion skin model. In the next resolution on the IGC, Parliament must take a long and hard look at the questions of differentiation and flexibility. Both enlargement and the achievements of integration will come under threat unless we can create a system of concentric rings, as proposed by the Group of the European Liberal Democrats and Reform Party.
My colleagues, Mrs Frassoni and Mr Onesta have already spoken, somewhat sceptically, about some aspects of the matter in hand. I wish to add a voice of concern on the topic of subsidiarity, not just between Union and Member States but between Member States and their own internally self-governing regions. This has been given inadequate attention and there are many things to be concerned about.
May I particularly draw attention to one of the implications of enlargement in respect of this Parliament. A ceiling of 700 has been prescribed as the maximum that Parliament can safely become and remain a deliberative assembly. If you apply the existing principle of digressive proportionality, six seats for every state and then one more seat for every half a million inhabitants, you already have the situation where Luxembourg with 367,000 people has more Members in this Chamber than Wales, which is a partly self-governing region of the United Kingdom. Scotland, with a population of 5 million, has eight seats in this House at the moment; Denmark and Finland, with the same population, have sixteen.
Now what is going to happen if we retain a ceiling of 700, bring in 26% more population over time, and then adopt the Commission' s, I think ill-considered, proposition, that there should be a European list of candidates. What will happen to a place like Scotland, which I represent here? It will become totally invisible!
Members of this House should not in these circumstances be in the least surprised that in these discussions, people in Scotland and other such countries are asking whether enlargement should not also take the form of admitting new Member States from within existing ones. A growing body of opinion in Scotland holds that view.
Mr President, Mr President-in-Office, Commissioner, today' s debate has a special political significance. We are not discussing the substance of the agenda, that is the items already included or those that we all wish to see included. We are stating the political position of the European Parliament on convening the Intergovernmental Conference. There is nothing new here, apart from one aspect: the fact that with this opinion - assuming it is approved tomorrow - the European Parliament is adopting a positive strategy to assist in widening the IGC agenda. This also demonstrates its willingness to contribute, by means of its two representatives and its President, to reaching a more satisfactory final solution to this revision of the Treaty. This opinion is positive about the convening of the IGC and yet critical, as it would inevitably have to be, about the substance of this agenda.
The constitutional framework has now been clarified. Everybody is aware of the Portuguese Presidency' s positive and ambitious approach, and they are also aware of the European Parliament' s position. The Commission has just drawn up a document in which it also explains some of its views, some of which are presented as options, which means that the ball, to use a sporting expression, is now in the European Council' s court.
Therefore, Mr President, and my dear friend Dr Seixas da Costa, my question is this: without wishing to know more than we need to at the moment - in order not to compromise our common goal - I would like to know, from the contacts you have made during your tour of the capitals and from your own point of view, if there is any useful information you could give us. I ask this because at the moment our lobbying work is more important than our work within the European Parliament. This involves raising the awareness of the governments that are most reluctant to include further items on this IGC agenda, and persuading them to do so.
My second question is for Commissioner Barnier. It relates to the Commission' s initiative. I was one of its critics, as I felt that the Commission should have gone further at the Helsinki European Council. I also feel, however, that the Commission did an excellent job, whether or not you agree with the solutions put forward in the document adopted on 26 January. However, why is the Commission concentrating only on the Amsterdam leftovers or perhaps on some other point? Why is it confining itself to stating that other issues could be included, specifically the Charter of Fundamental Rights or common foreign and security policy issues? I would therefore challenge the Commission to move forward and to begin, at least by providing alternatives, to work on these other points, which will perhaps later on form part of the agenda and contribute to its success. It could do this in the same thorough way in which it has worked on the proposals we are already familiar with.
I shall finish by offering my warmest congratulations to the Portuguese Presidency. They do not have an easy task, but I know that it is in safe hands.
Mr President, to say that the European Union is at a crossroads is no doubt nothing new. It has been said many times. This time, however, it is true. We have established the single currency - which is extremely positive - and we are facing enlargement. The question is if we will undertake enlargement whether we are prepared or not. Will we enlarge with or without deep reform? That is the debate, and this question must be addressed in any discussion of the Intergovernmental Conference, its agenda or its method.
It is clear that the Council, for the moment, has not opted for enlarging with deep reforms in place. That puts enlargement in danger. It jeopardises any prospect of political union and, of course, it is difficult for the public to understand. The Council must realise that, if we want the future of the European Union to involve a form of enlargement built on firm foundations, the next Intergovernmental Conference must go much further.
The Council is consulting us and Parliament is giving its opinion. We want an Intergovernmental Conference, but not this one. Must there be an IGC? Of course there must, but not this type of Intergovernmental Conference. The agenda must go much further. We must be much more daring with regard to the issues dealt with in the IGC and we must be much more transparent and much more democratic. Being much more democratic means greater participation by the European Parliament and allowing the Commission to exercise even more - yes, more - its ability to take the initiative. We must clearly set firm objectives. The functionalist approach is over, for better or for worse. The functionalist approach has brought us to this point. Have we achieved results? Yes, but the point is to make a qualitative leap and, speaking in political terms, this, Mr President-in-Office of the Council, means convincing the other Community partners that to fall short would be the worst thing we could do at the moment.
Mr President, ladies and gentlemen of the House, at this stage, following this debate which I have listened to most attentively and with great interest, I should like to make a few comments in addition to the guidelines and the statements which it has been my honour to present to you in the course of recent weeks in the company of President Prodi.
Mr President, ladies and gentlemen, in the report which they produced after extremely thorough and meticulous work, your two rapporteurs, Mr Dimitrakopoulos and Mr Leinen, proposed that Parliament should adopt a formal opinion pursuant to Article 48 of the Treaty and thus, if this opinion were adopted, the Intergovernmental Conference could effectively start on 14 February, as suggested by the Portuguese Presidency. As far as we are concerned, after producing the opinion expected from the Commission, according to this same Article 48 of the Treaty, we are pleased that the conference can thus begin earlier than anticipated. We know, I know myself, that the weeks we have before us will be useful to us. I would just like to make a few comments, after reading the draft opinion and after listening to the speakers on behalf of the various groups.
Firstly, ladies and gentlemen, the Commission understands the anxiety expressed by a number of you with regard to the scope of the conference agenda. I understand this anxiety, this fear that the agenda may be too limited, and yet I feel, as I said to the Committee on Constitutional Affairs on returning from Helsinki, that we can work on the basis of this Helsinki mandate. Indeed, it is in this spirit and in the framework of this mandate, which the Commission framed for its own opinion, but using all the terms thereof, plus everything between the lines.
We have not restricted ourselves to the three so-called leftovers, which is, in any case, an incorrect label. I do not like the term 'leftovers' any more than Richard Corbett does. It gives the impression that they are three minor or insignificant subjects whereas in fact they are three extremely serious and important subjects, and difficult, so difficult that we did not have sufficient political courage collectively at Amsterdam to deal with them in depth.
As far as we are concerned - I am responding to Mr Seguro who expressed concerns about this just now - we have not restricted ourselves to these three subjects, even though I do consider them as priorities, and consider that they must be dealt with now. They are the first but they are not the only subjects, Mr Seguro, that the conference must deal with. We have dealt with other subjects and we have mentioned our idea that other subjects may be dealt with in this conference, if the Portuguese Presidency firstly, and then the French Presidency, so wish, in view of the serious nature of the present juncture prior to enlargement.
We are ready for it, whether it is a matter of the Charter of Fundamental Rights, on which work has started, the CFSP and the consequences for the institutions of the current defence policy negotiations, or an extremely difficult subject on which we are continuing to work: reorganisation of the Treaties.
I have heard many comments on the Commission' s opinion, which mentioned all these subjects and dealt with many of them in depth, with specific indications of new draft articles, but no one has said that we were going beyond the Helsinki mandate. This proves that it is possible to go into issues in depth while respecting this mandate, by using the terms laid down in the mandate and all the openings which it offers.
As regards the participation of the European Parliament in the conference proceedings, I think that Mr Seixas da Costa will agree with me, on the basis of our shared experience, in saying that you would be wrong to disregard the level of the reflection and negotiating group in which your two representatives, Professor Tsatsos and Mr Brok, are going to be working. Of course, the final trade-offs will be made, as in any institutional negotiations, and I think this is no bad thing, at Council level, especially at the level of the Council of Heads of State and Government, who hold the key to the success of this conference in their hands.
Let me point out, in passing, that the Commission President, Mr Prodi, is also a Council member, and he has every intention of making use of this position and this role, alongside the Heads of State and Government, particularly during the final period. However, these Council proceedings must be carefully prepared. This preparatory work, this fine-tuning, must not be omitted, ladies and gentlemen of the House. I know from my own experience in Amsterdam that it is extremely important and useful, and that it will not just be limited to technical details. I think that all of us, the personal representatives of the Ministers of Foreign Affairs, your two representatives, and myself, as a representative of the Commission, will be going into matters in detail, but it will be afterwards, at a different level, one in which we will also be participating, that the last trade-offs must be made.
Throughout this conference, ladies and gentlemen, it is not only the status of the negotiators which is important, but the quality of what they will be saying. And once again I should like to point out in this House, in view of my own experience prior to Amsterdam, that whatever the ambiguity or weakness of the status acknowledged to the two representatives of the European Parliament, prior to Amsterdam, the quality of what Mrs Guigou and Mr Brok said counted for a lot in these negotiations. I am sure that the situation will be just the same and, as far as I am concerned, in my current position, I shall ensure that the contributions of your two representatives are listened to and respected throughout these negotiations. I am sure that in this way the European Parliament will not be just an observer at these negotiations any more than the Commission will be.
We now await, therefore, with great interest, ladies and gentlemen of the House, your next opinion, in which you will specify Parliament' s priorities and practical proposals for these negotiations. It is extremely important that the two European institutions involved in these negotiations, the Commission on the one hand and Parliament on the other, alongside the Council members, explain clearly to the citizens of the Union continually, every day, what the issues of this conference are and what responses we advocate in our capacity as European institutions responsible for ensuring both the proper operation of this enlarged Union and the common interest.
In the coming months, ladies and gentlemen of the House, the Commission will therefore be working in close cooperation, on good terms, with your two representatives, Professor Tsatsos and Mr Elmar Brok, in order to reconcile our points of view, if need be. Quite probably, our points of view and our positions will not always be the same. There will probably be differences of opinion, that would be only normal. The important thing is that we are consistent, and I have been committed to working towards this consistency ever since I accepted the position of Commissioner.
Our concern and our ambition, therefore, on a large number of subjects, is to be on the same wavelength and to carry these negotiations forward successfully. This will not be a matter of chance, since, let me repeat, I feel we have the same ambitions for these negotiations and that together we see it as a moment of truth for the European Union.
Finally, I should like to make three additional comments, quite briefly, Mr President. Firstly, to congratulate and thank Mr Napolitano, the chairman, and the Committee on Constitutional Affairs for the extremely original major initiative which it took yesterday in bringing together the competent representatives of national parliaments, the Committee on Constitutional Affairs and the Commission for an initial joint debate. Such dialogue between the national parliaments, the European Parliament and ourselves is extremely important. I have said, furthermore, that I would play my part by visiting each of the national parliaments. Tomorrow, I shall be in London. In a fortnight' s time, I shall be in Berlin. In three weeks' time, I shall be in Paris, and I shall continue this dialogue in one capital after another. I feel this initiative you have taken is extremely positive, and I should like to thank you for taking it.
My second brief comment is to thank the Portuguese Presidency, particularly Mr Seixas da Costa, for his proactive approach. Indeed, the comments which have just been made express a proactive attitude and a concern which match his own: the Portuguese Presidency cannot be just an interim presidency. It will have to initiate these negotiations. We are well aware that they cannot be completed within these six months and that it will have to hand over to the French Presidency, in the hope that a conclusion can be reached before the end of the year 2000. Not only that a conclusion can be reached, but that a successful conclusion can be reached, which is not necessarily the same thing.
Concluding negotiations is not the same as concluding them successfully. The handover will have been made, but the conditions in which the handover is going to be made, by yourself, Mr President, and by the Portuguese Presidency, are going to be extremely important, as is the nature of this handover. It is all the work which is going to be carried out together, under your guidance particularly, in the course of these few months, which is extremely important.
We have great confidence in the Portuguese Presidency' s ability to bring this task to a successful conclusion, and indeed great expectations thereof. Portugal is a small country, but being a small country is no reason why one may not have great ambitions. After having heard Prime Minister Guterres, the Minister of Foreign Affairs and yourself, I have confidence in the ambition of the Portuguese Presidency and the extremely proactive way in which it will conduct these negotiations. It can count on the partnership of the Commission over the next few months.
Finally, let me repeat, we shall have a very great effort to make in order to popularise the topics of these negotiations. These are difficult subjects, subjects relating to institutional policy and mechanisms which are not always easy to explain. All the more reason for Members of the European Parliament, Ministers, Commissioners to devote a little time to explaining matters to the citizens, to public debate. As far as the Commission is concerned, it will, ladies and gentlemen, be taking initiatives to inaugurate and orchestrate this public debate.
Cross-border services
The next item is the joint debate on the following reports:
A5-0007/2000 by Mrs Berger, on behalf of the Committee on Legal Affairs and the Internal Market, on a proposal for a European Parliament and Council Directive on the posting of workers who are third-country nationals for the provision of cross-border services (COM(1999)3 - C4-0095/1999 - 1999/0012(COD));
A5-0012/2000 by Mrs Berger, on behalf of the Committee on Legal Affairs and the Internal Market, on a proposal for a Council directive extending the freedom to provide cross-border services to third-country nationals established in the Community (COM(1999)3 - C4-0096/1999 - 1999/0013(CNS)).
- (DE) Mr President, Commissioner, firstly I would like to apologise for being a little hoarse today, but we Austrian MEPs have had a lot of explaining and talking to do. I would first like to say how indebted I am to the Commission for seizing the initiative, and for the two draft directives we are discussing here today. It has thereby succeeded in closing two serious loopholes in the internal market which are of great significance to the European economy and to 5 million third-country nationals in the European Union who are here as workers or on a self-employed basis.
The current state of play - and we would do well to remind ourselves of this again - is that there are in fact judgements from the European Court of Justice relating to employees, I refer in particular to those relating to the Rush Portuguesa case and that of van der Elst. These have, in fact, clarified that the freedom to provide services must allow for third-country nationals to be taken on as employees of cross-border services and this without having to obtain work permits. However, the European Court of Justice did not make specific reference to the issue of visa requirements and conditions of residence and consequently the Member States were unable to clarify this issue. Furthermore, not all Member States have abided by the Court of Justice' s verdicts with regards to the lapsing of the work permit requirement, and they still have a multiplicity of unacceptable barriers in place in respect of cross-border services; barriers that are often impossible to overcome, especially for the smaller companies.
The situation as far as self-employed people are concerned is that current Community invested legal rights do not afford third-country nationals the right to provide cross-border services. There is no doubt that we need a legislative act here. Both draft directives seek to facilitate the freedom to provide services for EU enterprises. It is not about establishing original rights for third-country nationals modelled on freedom of movement. All provisions, i.e. issues relating to entry into the EU and to the law pertaining to residence rights, should be regarded as ancillary to this freedom to provide services. I, together with the European Parliament' s Committee on Legal Affairs and the Internal Market, are therefore of the opinion that the Commission has chosen the right legal bases and that the opposite view, as expressed in the report produced by the Council' s Legal Service, is inappropriate. Consequently, I do not see that there is any real obstacle to the Council' s being able to move matters on quickly as far as these two draft directives are concerned.
I also believe that Parliament' s proposed amendments should make it easier for the Council to adopt the directives as opposed to the Commission' s proposal. Many of our amendments relate back to concerns that were also voiced in the Council, and we are attempting to reconcile these concerns with the task that falls to us by dint of extant law and economic good sense. When it comes to acceptance by the Council, I can only urge the Commission to adopt as many of the amendments adopted by Parliament as possible, even if some of them deviate substantially from the original Commission proposals. I am absolutely convinced that it will be easier for us to achieve consensus in the Council on this basis.
Turning now to the most important of our proposed amendments, one of the essential differences is that, in place of a "service provision card plus notification for each individual contract" system, provision is no longer made for being able to request the previous notification from the receiving state for each individual contract. This system appears to us to be unsuitable in practical terms. However, in order to compensate for this, all possible obstacles must be removed before the service provision card is issued, and as the Commission' s proposal would have it, more stringent conditions must be satisfied before a service provision card is issued.
An individual is required to be in authorised employment and to have the right of residence and insurance protection, not just at the time of issue of the card but throughout its period of validity and for three months thereafter. This should serve as a guarantee for the receiving state that the employee or self-employed person will return to the sending state once the contract is completed and that they will be covered under insurance law in the event of illness or accident.
Likewise, the situation with regard to right of entry and residence rights should be clarified before the service provision card is issued, namely under the terms of an opposition procedure. What we are proposing is that it should not just be a case of having to apply for the EU service provision card for all Member States, rather one should also have the option of applying for it for individual Member States. I believe this system is also more suited to practical needs. I would hope that the same holds true for the proposal to reduce the minimum period of duration for a first posting to three months, and to be flexible in adapting the period of validity of the service provision card to the duration of the first posting. However, we stand by our view that the maximum period of validity for the service provision card should be 12 months.
When it comes to self-employed persons, in addition to the amendments already described, we propose that the domicile criteria should be made more stringent, and that we should make provision for the possibility of countering any abuse in the way of bogus self-employment. I would also just like to go into those of the proposed amendments that go beyond the proposed amendments put forward by the Committee on Legal Affairs and the Internal Market. Of course I would add that I continue to support this committee' s amendments, which they adopted unanimously. I have even submitted four amendments on behalf of my group that largely relate to the correct way of quoting Council decisions. I must say I have received extremely contradictory statements from Parliament' s services as to exactly how these Council decisions should be quoted; whether or not one should use the number or date alone, or both, and how extensively to quote from them. Two amendments were cancelled by the services because the content has supposedly already been given consideration to in the report. I withdraw the two other amendments - that is Amendment No 18 to the report on self-employed persons and Amendment No 21 on employed persons. I can only urge the Conference of Presidents to reach agreement as quickly as possible on the correct way to proceed in matters of comitology, i.e. the correct way to quote. This would make our rapporteur' s life considerably easier in the future.
There is also a proposed amendment to both of Mrs De Palacio' s reports. Unfortunately I have to say that I am unable to support this proposed amendment because it in fact changes the substance of the outcome that we in the Committee on Legal Affairs and the Internal Market resolved on unanimously, and I would like to stand by this outcome, which we arrived at together after lengthy discussions. On a final note, I would like to thank all those in the Committee who supported me in compiling these reports, which were far from easy to produce. I would like to single Mr Wieland out for special mention, for he has the dubious honour of being the shadow rapporteur and was involved to a far greater extent than is customary in the drawing up of this report, contributing excellent and constructive ideas; and this without being in a position to receive the plaudits awarded a rapporteur. That is why he deserves special mention!
. (NL) Mr President, I am pleased I have been given the opportunity to make a few introductory remarks at the end of rapporteur Mrs Berger' s speech, after which I will, of course, listen with all due attention to the next speakers. If you allow me, Mr President, I would like to go into the different amendments in more detail at the end of the debate.
May I say how the Commission welcomes the European Parliament' s support for the two proposals on the freedom to provide services and on third-country employees, the topic of the debate. I am extremely grateful for the work that Mrs Berger has put into these proposals which are politically sensitive and which constitute a legislative challenge. I would also thank Mrs Palacio most warmly for her major contribution as chairman of the Committee on Legal Affairs and the Internal Market.
The Commission particularly welcomes the suggestions made by Parliament for a more efficient procedure for the issue of service provision cards. If the opportunity is created to apply for service provision cards for one or more, or all, Member States, the procedure would be more flexible still.
The Commission also supports the proposed flexible period of validity of the card. However, I do not consider a three-month period of employment to be sufficient to prove that an employee is resident in a Member State.
The Commission also agrees with a provision for cases in which the contract of employment between the service provider and his employer is terminated at short notice. An efficient procedure for issuing cards implies that companies which provide cross-border services can also exercise their rights in concrete terms on the basis of the internal market.
It seems over the top to us for other Member States to be given the option of systematically carrying out inspections systematically with a view to safeguarding public order before they issue cards. Indeed, it should be possible for a third-country subject who has legal status in a Member State to be admitted to other Member States too. That does not prevent these Member States from taking public-order measures within the framework of the proposed duty of notification.
Neither does the Commission accept the proposal that legal status in a Member State should be valid three months after the card has expired. Following completion of the service, it is not acceptable for the third-country subject in question to remain any longer in the Member State in which the service is provided. That is why the Commission supports Mrs Palacio' s Amendment No 22 in both respects.
As far as the second proposal is concerned, the Commission appreciates the wish that it should be clear what is meant by someone who is self-employed and would therefore like to resolve this issue in the amended proposal.
These are a few introductory remarks concerning the key amendments. I hope that, at the end of the debate, when all the speakers have contributed, I will once again be given the opportunity to elaborate upon the different amendments.
Mr President, tomorrow will see a large majority within the PPE Group vote in favour of the amendments put forward by the Committee on Legal Affairs and the Internal Market, as well as the amended version. I propose to confine my comments to two areas.
Firstly there is the question as to what this directive is actually designed to achieve, that is achieve in the real sense. There is the fact that we have to take the interests of the economy and also of the individual into account. My comments start from the premise that we are talking about an upright individual in gainful employment. Then there are the interests of the Member States, which, being on the receiving end, may have to start from the premise of a worst case scenario. If we are going to abide by the one extreme, that is the interests of the Member States, then we certainly have every reason to make the hurdles that have to be cleared in applying for this card relatively high.
There is also an argument for introducing early notification obligations as well as having this card. If I were to go to the other extreme, as few hurdles as possible that is, then I would run the risk of failing to produce any legislation whatsoever in the course of this procedure because the Member States would not sign up to this directive. I would therefore end up with a situation where a directive on the service provision card might well be in place, but with the hurdles facing the business world being so high, in reality no one would apply for the card. Alternatively, I might have no directive at all.
Neither outcome would be satisfactory. Perhaps this is also why, as is rumoured to be the case, the Council has become bogged down in its negotiations on this as well. We have been trying to reach a happy compromise between one interest - that of public order - and the other, that of finding the easiest possible solution. We want to arrive at a solution where certain hurdles are created vis-à-vis the business world, but once these have been overcome, implementation is as easy as it possibly could be. Therefore we want applications for the service provision card to be for one or more Member States.
If a company in France says that it has an employee who has to work in Denmark on a permanent basis, and only in Denmark, then it certainly ought only to be possible to apply for this card for Denmark. Accordingly, the bureaucratic hurdles that have to be overcome would be lower in this instance. In return for this, however, we want early notification obligations to be discontinued, rather it should just be a matter of the employee taking the justification for the posting to the other Member State along with them, and this might take the form of the contract forming the basis for his/her posting. Consequently, I too have to say that I am in favour of the amendments put forward by the Committee on Legal Affairs and the Internal Market. Perhaps there was a certain amount of residual misunderstanding on the part of the Commission.
We want to achieve a completely flexible solution. If a particular Member State was to declare that it had suddenly run into problems because the individual concerned had committed a theft and the card was for their country, then this particular Member State would be able to revoke this card, as it were, for the reasons cited in this directive, which is altogether a flexible and intelligent solution.
Allow me just to go very briefly into a second matter. Most of those who have been working on the directive to date have been lawyers. We all know that there are still various parts of the Treaty, some of them very old, which are still referred to as EC. We are aware that this directive is founded on EC law and not on EU law. However, before the elections we - the Council, the Commission, Parliament, the press, unions and companies that is - worked towards making the Europe we have today more comprehensible to the citizens. We have expected the citizens to take on board the transition from EEC to EC to EU. They have now got to grips with "EU" . We would be doing neither ourselves nor the citizens any favours if we were to christen the product we are proposing to deliver "EC service provision card" and not "EU service provision card" . It is the world of the EU that the citizens are interested in, this is the one that counts in their eyes. I would urge the Council and the Commission to move in this direction.
Mr President it is later than any of us thought it would be when we were planning for this session so I shall be very brief indeed.
One of the reasons why we are late is because we spent time earlier today rightly stating the rooted opposition of this Parliament to any form of xenophobia or racism. This directive is, of course, not in itself directly about that. It is about attending to the needs of the internal market, creating flexibility and behaving in a reasonable and flexible way to enable the employment of third country persons both as employees and self-employed. That is in itself also about avoiding being unduly restrictive towards the stranger simply because he or she is a stranger.
We welcome that, and because we think it makes a sensible and proper provision, we will support the most liberal version which we understand to be consistent with the law.
Mr President, Commissioner, I would firstly like to highlight the excellent work carried out by Mrs Berger and the Committee on Legal Affairs and the Internal Market generally, which has incorporated innovative ideas into this directive, which I hope will be approved by the Commission and the Council. Nevertheless, I have tabled an amendment. Mrs Berger, in your Amendment No 2 to Recital 6, you mention legal security. The first point on which we disagree is the duration of three months for the residency permit, since all that does is create legal insecurity. You rightly raise the concern, also expressed by Mr Wieland, at the possibility of workers disappearing into thin air when their work permits expire, but I think that we would be making this even more likely by bringing in a three month permit. If the validity of the service provision card expires on a certain date, it must end on that date. Legal security requires this.
On the other hand, with regard to point d of Amendment No 10, which refers to the first directive, you suggest that, for reasons of public security or public order regulations, a Member State may reject the validity of the card. There are already some ex ante controls laid down in article 4 of the directive. It makes no sense for any worker within the Schengen area, since he or she will already have undergone a screening process in order to enter the first Member State, and the second Member State would be justified in rejecting ex ante the entry of that worker into its territory. It therefore makes no sense to maintain that legal insecurity.
In the case of a non-Schengen state, in the last paragraph of Amendment No 22, that possibility is contemplated, and is perfectly expressed, and I believe this provides greater legal security. The discretional power of the State, which you propose in point e of your Amendment No 10, seems to me to be inconsistent with the rest of your excellent report.
I would therefore ask Members to examine my amendment carefully, and I hope that tomorrow we will achieve a result.
On the face of it these two proposals appear to be implementing certain procedural changes to facilitate freedom of movement across Europe and to give effect to the recent court cases Mrs Berger referred to in her opening remarks.
However, in the case of the United Kingdom, we believe they go further than that in a manner which is unacceptable. Partly this is substance and partly it is in respect of the legal base in regard to the special position of the United Kingdom. Under the arrangements contained in the Treaties, the United Kingdom retains its border controls. Under the system proposed in these pieces of legislation, third country nationals wishing to move to the UK under the procedures described, will do so by virtue of the service provision card issued by another Member State, thereby by-passing UK border controls.
If there is to be a change to the present United Kingdom border arrangements, that change should be made by the United Kingdom Government and the United Kingdom Parliament and not en passant by the European legislative process. For that reason, we shall vote against both these proposals.
Mr President, Commissioner, first and foremost I would like to extend warm thanks to the rapporteur and to Mr Wieland for the efforts they have expended in summing up the various proposed amendments and interests in this report in such a balanced manner. These two proposals contribute considerably to the implementation of one of the four key principles of the internal market for the freedom to provide services. The new regulation for cross-border services will doubtless improve both the functioning of the internal market and the competitiveness and power to act of enterprises.
The strict basic conditions attached to the issue of the EU service provision card - and I am with Mr Wieland on this - are essential, for they will serve to prevent abuses such as illegal entry and bogus contracts. Why do I think we need the directive so much? Three reasons and they are as follows: on account of the economic importance of third-country workers in the EU, in the interests of the competitiveness of enterprises and the proper functioning of the internal market. Therefore, whilst I welcome the strict basic conditions, I would also call for the controls that are to be implemented by the Member States to be made as effective and simple as possible.
My last question relates to something people constantly approach me about and is therefore addressed to the Commission. Will the directive prejudice the accession negotiations? How is Article 1 to be interpreted and explained in your view, as this will have important implications, notably for the accession negotiations and for our country, which shares common borders with so many applicant countries?
Mr President, Commissioner, ladies and gentlemen, businesspeople have so far had to live with the fact that two of the key freedoms, namely the free movement of people and services, did not apply to them. Indeed, they were still subject to endless bureaucratic immigration procedures of the Member States where a service had to be provided.
There are approximately thirteen million third-country subjects who reside within European territory. I assume that, although the exact number of businesspeople included in this figure is not known, their number will most definitely not be low. So, up to now, their access to the entire territory of the Union has not been regulated by Community legislation.
The aim of the two present proposals for a directive is to promote the free movement of services within the internal market by means of introducing the EU service provision card. It seems important, in this respect, to underline that the service provision card will be issued in a flexible manner, namely within five days of a simple declaration' s having been submitted to a Member State where the service will be provided; and that, also to prevent misuse, this document will have a restricted period of validity which will not be automatically extended.
I have also paid close attention to the concerns raised by the Commissioner. Having also studied the amendments submitted, I concluded that we can go along with these concerns to a large extent and that this will be reflected in our voting behaviour tomorrow.
May I, to finish off, thank Mrs Berger for the great care she has taken in studying the different amendments and for having, in that way, added an important degree of meaning to her report? I think that, with this report, we are, once again, one step closer to the realisation of the internal market.
Mr President, thank you very much for the opportunity you are giving me to go into the different amendments in more detail. In the course of my speech, I would also like to address Lord Inglewood regarding the remark he has just made.
Regarding the first proposal on third-country employees, the Commission is prepared to adopt Amendments Nos 2, 11, 12, 15, 16 and 22. Amendments Nos 7 and 8 are acceptable too, provided the situation of posting is established in the Member State in which the service provider is established.
The Commission also agrees with Amendment No 11, except for the proposed period of previous employment of only three months, as I explained just now. We also welcome Amendment No 13 insofar as, as a result of this, the card' s area of applicability is extended from one Member State to all Member States. In terms of comitology, Amendments Nos 14 and 21 also apply in part, insofar as the rights of Parliament are concerned.
I regret that the Commission has found Amendment No 10 to be unacceptable as far as the three-month period and the role of the Member State in which the service is provided are concerned. In this respect, the Commission supports Amendment No 22, as I have already mentioned. The other amendments are unacceptable. Personally, I am rather in favour of the term "EU service provision card" which is proposed in Amendment No 1, but the Treaty of Amsterdam does not allow this.
As Amendment No 18 refers to Directive 96/71 concerning the minimum wage which is already in force, no change is necessary. Acceptance of Amendment No 17 by the Commission would mean that a simple duty of notification would apply if no valid card is issued. Surely this is contrary to interests of public order within the Member States.
Amendment No 19 is also unacceptable, given my thoughts on Amendment No 10. The Commission has the same opinion of similar amendments to the second proposal. I would like to add that Amendment No 10 to that proposal is wholly acceptable.
As far as Amendment No 15 on the definition of the term "self-employed" is concerned, the Commission will, as I have already remarked, provide an adequate solution to accommodate the objections lodged.
I would now like to move on to Lord Inglewood' s remark. He referred to United Kingdom border controls and I would like to say to him that Member States, and this includes the United Kingdom, are under no obligation at all to abolish or change controls at the existing borders. This applies, as already stated, to the United Kingdom and it also applies to Belgium, where it was recently of relevance.
With regard to the remark made by Mr Karas, I am under the impression that he is talking about the possibility of people from Poland being used as employees in his country. The Commission would like to propose finding a solution to this problem which would then apply to all companies based in the European Union which employ staff from non-EU countries. The question is, furthermore, one of whether the two cases should be treated in the same way. In my opinion, this is an issue which belongs to the debate on the enlargement of the European Union and perhaps not to the present debate. On behalf of the Commission, I would be more than happy to make myself available to Mr Karas in case he would like further information on this genuinely important point. I will keep myself free in this connection.
Finally, I would like to thank Parliament for the very constructive debate on the key aspects of these proposals and, in particular, of course, the rapporteur, Mrs Berger.
Thank you very much, Commissioner Bolkestein.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
Court of First Instance
The next item is the report (A5­0003/2000) by Mr Marinho, on behalf of the Committee on Legal Affairs and the Internal Market, on:
I. Proposal for a Council decision amending Decision 88/591/ECSC, EEC, Euratom, establishing a Court of First Instance of the European Communities (5713/1999 - C5-0020/1999 - 1999/0803(CNS)), and
II. Proposal for a Council decision amending Decision 88/591/ECSC, EEC, Euratom, establishing a Court of First Instance of the European Communities (9614/1999 - C5-0167/1999 - 1999/0805(CNS)).
Mr President, there is no guarantee that the forthcoming revision of the Treaties at the IGC will clear the way for a revision of the Community' s judicial systems. The idea of including this issue on the agenda we are discussing today was still on the agenda of the Helsinki Summit, is still being advocated by various Member States and by the courts themselves, and is being kept alive in the European Parliament, whose Committee on Legal Affairs and the Internal Market is preparing what I think will be a high-quality opinion on the nature and the extent of judicial reform.
I have no doubt that Parliament' s next report on preparations for the Intergovernmental Conference will address this issue rigorously, for three reasons which are, to my mind, interlinked. These are that justice must be done more quickly, that we need to establish the legal bases for an area of freedom, security and justice, and, finally, that we need to move beyond a commercial and economic conception of Europe. This will convince the public that they are part of a legal community which is based on democratic law and on the courts, and which respects their fundamental ethical and legal values and protects their interests, even when the force of national law is not sufficient to guarantee them full citizenship.
The truth is that these fundamental reasons for a thorough reform of the entire Community judicial system also explain the possible reform of the Court of First Instance which we are discussing today, although that has a different legal basis, namely the Treaty of Amsterdam.
These reasons do, however, justify such a reform, particularly two or three of them, which I shall now mention. The first is the imbalance between the increasing volume of cases, the technical and human capacity of the courts in Luxembourg and the strict obligation to adhere to multilingual proceedings, which is the natural consequence of respect for each country' s language and legal traditions. The last reason is that this court, the Court of First Instance, is the only instance to which individuals and companies have recourse on economic disputes with regard to decisions by the bodies which affect them. Therefore, the proposed increase to 21 judges is fully justified because, ultimately, it is a matter of increasing the Court' s efficiency and it will enable two additional chambers to be established, in each of which three judges will sit.
The second reform proposed concerns an increase in the jurisdiction of the Court of First Instance, which, at present, only covers actions for annulment by private individuals but which will then also cover actions brought by Member States. I am talking here about potential actions by the Member States concerning transport policy, competition rules applicable to undertakings, state aids, trade protection measures, the application of funds, and other action programmes under which the Community grants financial assistance, particularly concerning proceedings relating to fraud against the Community budget.
When Member States accept the possibility of an appeal to the Court of First Instance involving proceedings on the same matter as an action already brought by a private individual, the Court will be able to establish what appeals a Member State has lodged. This will put Member States and private individuals on an equal footing in the way the Court functions.
Mr President, some people will call this a lightweight reform, but the fact is that it is an achievable reform, based on standards which make it permissible under the Treaty of Amsterdam. It is basically the reform envisaged and requested by the Court of the European Communities itself independently of the IGC and on the basis of the Treaty currently in force.
I believe, particularly because there was such considerable consensus within the committee, that Parliament will agree to these two proposals and that it will give the Court its vote. We can only hope that the Council will do the same. My last hope is that the Court will make the best possible use of its new powers, the new jurisdiction which this Parliament has, not a moment too soon, decided to grant it.
Mr President, I would like to begin by congratulating the rapporteur on a report, which, on reading it, gives the impression of simply confirming and accepting the Council' s draft decision. However, this report is based on long and effective work which has already produced certain results, such as the incorporation into the Finnish Presidency' s document of 7 December 1999 of the commitment to widen the agenda of the Intergovernmental Conference to include a study of the future modification of the organisation, composition and competences of the Community Courts. For this reason, I would like to express my appreciation for the work carried out by Vice-President Marinho.
Mr President, the reform of the Community judicial system has become an essential requirement if, in the future, we intend justice to be done within reasonable time scales, and if, in the future, the European Union wishes to have a judicial system which is equal to the political project which we have embarked upon. Today - and I must say this with pride and satisfaction - this Parliament has had a good opportunity to demonstrate the extent to which we Europeans believe that the European political project is much more than just an internal market, and that it is based much more on principles than on economic interests. Behind these principles, Mr President, lies the justice system. However, justice delayed is justice denied, and we must reflect on this notion.
The working document prepared by the Court itself contains alarming information. For this reason, the draft reform, which has been drawn up by the rapporteur, Vice-President Marinho, is to be welcomed. It is true that it is a stopgap solution, but we must rely on stopgap solutions because, at the moment - as he himself has pointed out - we cannot expect a broad reform of the system from the Intergovernmental Conference. We have to offer solutions which, while provisional, help to provide a faster and more effective system of justice.
I would like to make two observations during this intervention, which stem from the report itself, given this Parliament' s obligation, in accordance with the Treaty, to produce a very succinct report, which does not go into depth. These are two of Vice-President Marinho' s ideas and, I believe, they are seconded by the whole of the Committee on Legal Affairs and the Internal Market. The first is that greater resources should be given to judges of first instance, and that they should be given one more référendaire. The second is that the translation services of the Court of First Instance and the Court of Justice should be separated. At the moment, the Court of First Instance has to wait a very long time for its judgements to be translated. According to the Treaty, one of the founding principles of this Community is linguistic and cultural plurality and there is no question of our overlooking the possibility of something as important as being able to read a judgement in our own language.
Since we are talking about the Intergovernmental Conference, let us consider just two points. The first concerns this Parliament. I believe that it is well worth insisting that we wish to participate more with regard to the Court of Justice, even in the appointment of judges. Above all, we wish to see an extension of the competences of the Court of Justice, hand in hand with its capacity to fulfil its obligations, in other words, its resources. We wish to see its competences extended, especially within Chapter IV of the Treaty of the European Community and with regard to Chapter VI of the Treaty on European Union and also a review of certain possible options, certain clear limitations of protection in these areas which are of extraordinary importance to our citizens. And I refer once again to the declarations which we have heard in recent days.
Mr President, I would like to congratulate the rapporteur and welcome the contents of this report. It has caused me to reflect on two problems which have come to me recently in my own constituency. Both concern cases with decisions pending before the Court of Justice.
The first relates to a large suspension bridge and whether or not tolls on it should be subject to VAT. The decision could have huge implications for our local economy. Secondly there is a lady within thirteen weeks of retirement who is desperate for news of a decision that will affect seriously her financial circumstances in old age. These are just two examples of real life problems behind delays in Europe' s system of justice. Delays in justice can mean personal difficulties and even tragedy.
This is not to say that all of our own national systems of justice are perfect, but all too often they may be waiting for a preliminary ruling from the European Court. Amongst the statistics there is a worrying upward trend in the time taken to deal with preliminary references. This should not be taken as a criticism of the Court or of its staff, rather of the Court' s structure and its lack of resources in a growing European Union.
The proposals in this report are very welcome as an interim palliative, but Europe is a legal construction, its courts are central to its proper functioning. In the face of coming enlargement the IGC must deal with fundamental reform and restructuring of the court system. Otherwise we will all, as elected representatives, be faced with more and more clamour from our citizens who are not getting access to quick and effective justice.
Mr President, I too would like to thank the rapporteur for this excellent report. I also fully endorse his findings, in which, in particular, he suggests increasing the number of consultants for judges at the Court of First Instance and providing the latter with its own translation service. In point of fact, I consider this to be necessary because we heard, following the Committee on Legal Affairs and the Internal Market' s visit to Luxembourg, that it is of course inevitable, a God-given fact as it were, that the Court of Justice should take precedence over the Court of First Instance when it comes to using the joint translation service, and so more often than not, important cases handled by the Court of First Instance cannot be given the attention they deserve.
However I also believe that the reforms must go further than those we are to adopt here. For example, I believe it is worth considering making the Court of First Instance that of Last Instance, if applicable, and making this a final competence, in those spheres where benches of the Court, which resemble courts, pass judgement at a preliminary stage - I need only mention the keyword Alicante or whatever the plans are for European civil service law. I am also aware that we are probably also going to have to do something about the European Commission' s inclination to renationalise competition decisions and transfer them back to national level. It seems to me that we need to give this some thought, as these cases will no longer fall to the Court of First Instance of course but to the Court of Justice as draft decisions. We need to consider how we will deal with situations of this kind. Where possible, one should also have the opportunity to present draft decisions in competition cases to the specialist chamber within the Court of First Instance.
In addition, we must consider whether it is right and proper - and we have already had cases in which MEPs, not to mention groups, lodged a complaint against the European Parliament - for the Court of First Instance to be responsible for such cases, when in fact matters of a constitutional nature are affected and it makes more sense for such matters to be brought before the Court of Justice than before the Court of First Instance.
On a final note, I too believe that OLAF requires monitoring under rule of law. As things stand, OLAF is in a vacuum and can do as it pleases. It is essential for OLAF to be monitored by a court. The only court that could reasonably do so would be the Court of First Instance. That would be another way of spurring the reform process on.
Mr President, I would like to begin by joining those who congratulated the rapporteur on this work.
The European Union is a system based on law. It must therefore have a system of courts to enforce that law. Furthermore, if the courts cannot deal appropriately and expeditiously with the legal workload placed on them, what happens, as Madame Palacio Vallelersundi has already pointed out, is that justice delayed becomes, as we know, justice denied. The evidence of the court is that that is happening now and it points to steps which can be taken now to alleviate the problem. However, as Mr Marinho has pointed out, more is necessary, but that has to wait for the IGC,
In my own country, mythology tells of the teeming hordes of faceless Brussels bureaucrats but it never mentions the number of European judges. There are less than three dozen at the apex of the European judicial order - hardly an overload given the responsibility of their tasks at the heart of the European legal system. The extent of their importance can be seen in the political implications of the delay in resolving the outstanding Anglo/French dispute over British beef which has caused such anger in my country and such frustration with the workings of the Union' s disputes resolution procedures. This has been compounded, so some who advise me believe, by the Rules of Procedure in the French courts which make it well nigh impossible for non-French nationals to proceed against the French Government. Certainly it is perceived de facto to be impossible.
This contrasts most unfavourably with the United Kingdom courts where Spanish fishermen successfully brought an action against the United Kingdom Government in circumstances which were very comparable.
What is happening in France, Mr President, appears prima facie to be a case of discrimination against other EU nationals on grounds of nationality and as such to be in breach of the Treaties. I would therefore like to ask the Commissioner, who was kind enough to make some comments about my remarks in the previous debate, to look into this and to report back to Parliament and to me their findings. I would be grateful if the Commissioner could confirm in his final remarks that he will do this.
Mr President, on behalf of Commission President, Mr Prodi, I would like to respond as follows. The Commission has taken note of the position adopted today by the European Parliament regarding the request made by the Court of Justice and the Court of First Instance. The purport of this request is, on the one hand, to transfer the assessment of certain appeals to the Court of First Instance, such appeals currently being within the exclusive scope of the Court of Justice and, on the other hand, to increase the number of judges at the Court of First Instance. May I add that, on behalf of the Commission, I listened with great interest to the pleas which have been made just now and that I have a great deal of sympathy for the unease which underlies these pleas. The unease is justified. It has been said more than once: justice delayed is justice denied. The Commission sympathises with these considerations. In the light of this sympathy, I would like to continue my response as follows.
As your Parliament is aware, the Commission is convinced that, without fundamental reform, the Community judicial bodies run the risk - in the short term - of no longer being able to carry out their task within reasonable deadlines. Consequently, the Commission has asked for the advice of a group of experts regarding the entirety of the reforms which could be implemented in order to enable the Court of Justice and the Court of First Instance to maintain the quality and coherence of their administration of justice in forthcoming decades.
The Commission is aware of the request made by the Court of First Instance to increase its number of judges, but at the moment, the former is of the opinion that the proposed transfer of competence should be seen in the light of the study which I have just mentioned. In other words, once this study is complete, the Commission will issue its opinion as soon as possible.
Thank you, Commissioner.
The debate is closed.
The vote will take place at 11 a.m. tomorrow.
Exceptional financial aid to Kosovo
The next item is the report (A5-0022/2000) by Mr Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the proposal for a Council decision providing exceptional Community financial assistance to Kosovo (COM(99)0598 - C5-0045/00 - 1999/0240(CNS)).
I have been informed that the rapporteur has been delayed for several minutes. I propose that we start the debate immediately. He will join us and speak as soon as he arrives. I therefore give the floor immediately to Mr Bourlanges, in his capacity as draftsman of the opinion of the Committee on Budgets.
Mr President, this is an important and urgent matter, and Parliament is complying with a request from the Commission to come to a decision quickly, because today, you must realise, men and women are dying in Kosovo quite simply because the temperature is 25 degrees below zero, these people are doing a great deal of work to ensure a minimum of maintenance and they have not been paid.
An urgent request has been referred to us, and we approve it. We have been asked for EUR 35 million. We agree that it may be granted and we call on the Commission to be extremely vigilant in ensuring, once the decision has been taken, that the amounts are set aside and paid as quickly as possible. We are talking about macrofinancial aid. There are reactions to this in some quarters since it does not comply with the liberal canons of beauty which stipulate that there must be no financial intervention in order support an administration. This is not our opinion. Our opinion is that it is vital to contribute to setting up an administration in Kosovo and that it is by no means absurd to contribute directly to the payment of public employees in this region. Indeed that is something extremely useful that we could have done in Russia throughout the 1990s to prevent the disintegration of that state.
The second important problem is that we have been asked for payments, the donors have made commitments and, obviously, we are the only ones actually paying. The other parties are not paying. We wish to see an end to this one-sided situation regarding requests for financial aid. We would like the Commission to make commitments on the amendments we are proposing in regard to this. We would like to link the granting of all aid to the availability of the amounts due from the other donors. This is not in order to limit or be stingy with our financial contribution to Kosovo but, quite the contrary, to ensure that our contribution is being matched by the contributions of other donors. From that point of view, the proposed facility is a two-phase aid facility and the second tranche must be released as soon as the donors have made clear their interest.
Finally, we have three questions for the Commission in this regard. Firstly, we need the Commission to give us, on a regular basis, the list and the amounts that other donors contribute. When we come to pay, we want to know what the others are paying.
Secondly, we wish to see an exact progress report on the invitations to tender and the schedule for their implementation. During the budgetary procedure we were told that the funds for Kosovo must be voted on as a matter of urgency yet, according to our information, no invitation to tender has been published or initiated to date. This is serious, since it holds up the whole process of reconstruction in Kosovo.
Finally, and this follows on from what I have just said, we would like the Commission to inform the Committee on Budgets on a very regular basis, monthly, regarding progress on payments made. We have Commission documents which speak of firm commitments. It is not firm commitments that we need, just plain commitments would suffice, and we need to know what has actually been paid and, more especially, what has not been paid. Kosovo has suffered far too much from delays in payment.
Mr President, if we are going to discuss Kosovo today, as we have done many times before, then we should also start by taking stock of what has actually already been done in Kosovo, or of whether in fact anything has been done at all. What I mean to say is that a few small steps have already been made along the path to normality, and it would be nice if they could at least be listed in the course of such a debate. As of 9 February, there will be something known as the Kosovo Transitional Council, which will comprise representatives of the political parties, the minorities and civil society, and which is intended to be a quasi interim parliament. This is a positive move and we welcome it, but I believe we need to equip the individuals concerned with an instrument and with strategy planning for what they are actually going to have to prepare, for elections are planned for the autumn. No one really knows what these elections are to lead to and what kind of parliament is to be formed as a result. No one knows what kind of authority this parliament is going to have vis-à-vis UNMIK. In other words, there are quite a few imponderables that we are not being informed about and that others are presumably unable to get to grips with properly either. Of all people, it is the Albanians, who are now being integrated into the transitional council, who ought in fact to have a little more idea as to what is in store for them.
In addition to financial outlay and reconstruction work, urgent attention must also be given to restoring the coexistence of Serbs, Albanians and other minorities - not forgetting the Roma of course - in this country, so that at some point in the near future, on the road to coexistence, it will hopefully be possible for some form of reconciliation to take place.
I would like to list again the things that have actually already been accomplished and that we can be pleased about. Administration-wise there are now 34 tax inspectors. That is excellent news! There too, people are being encouraged to pay their taxes, for it will not do in the long-term for everyone just to depend on handouts from the EU and from other donors; some of the money for these activities must come from their own resources. It should also be noted that of the 19 departments, 4 already have administrative leadership, which represents an improvement on the situation there hitherto.
There is something else that we are keen to develop and this is very important for a state under the rule of law. We have 130 judges and public prosecutors, who have now been sworn in, and who are ready to take up their work of dispensing justice, with a view to enriching the culture of tolerance there a little, and to at least being able to track criminals down and then secure convictions. Another positive development I would like to remind you of is the fact that the old UCK is now bound up in the reconstruction of the country. I believe that is a good thing
I wholly endorse what the Committee on Budgets had to say on financing and believe that we should remind the Commission that it really must press other donors to at long last pay their way. The EU Commission cannot pay for everything. It is responsible for reconstruction down there and for the Fourth Pillar, but it cannot constantly be called upon to pay Mr Kouchner' s outstanding bills. One could do so once or twice, but I feel that the UN donors should contribute to this as well, for there is a very large hole, as yet unfilled, that we are unable to fill. We have a huge task in reconstruction and we will be judged according to how we fulfil it.
Mr President, I would like to offer a few explanations. In a debate, there is always the danger that we will repeat much of what has already been said. However, I would like to concentrate on two points. Firstly, I would like to make it very clear that the Union is the main contributor to aid for the reconstruction of Kosovo. I would like to point out to Mrs Albright that what we have read recently in the press is true, and that figures do not lie. Let us make this clear, however much some people may not wish to believe it.
The Union has decided to assist with a further EUR 35 million in additional macrofinancial aid for the reconstruction of Kosovo, on the basis of an IMF report which estimates that a further EUR 115 million is needed for that reconstruction. I would like to say to Mrs Pack that I am in complete agreement with her when she says that the Commission should insist that other contributors fulfil their commitments.
I would also like to express my concern - which is very considerable - at the statement by some Ministers at the last Ecofin that says that it should be a priority of the Portuguese Presidency not to alter, in any circumstances, the financial perspectives agreed in Berlin. This calls into question the agreement which Parliament reached, with great difficulty, with the Council in December, according to which, when the Commission presents a multiannual programme for reconstruction, the financial perspectives would be reviewed where necessary. I would like to appeal to those Ministers not to cast doubt upon that agreement which was really very difficult to reach.
I would like to ask the Commission - and I am glad that Commissioner Solbes is here with us this evening - to present us in time with this multiannual finance programme, with the corresponding report, requested by Parliament, so that it may be taken into account when the preliminary draft of the next budget is drawn up, as we have been promised.
Lastly, I would like to insist that, although we have agreed to EUR 35 million now, we know that this is a stopgap solution and that it is not enough, and we should therefore reach an agreement as soon as possible on the multiannual reconstruction programme for Kosovo, which is so badly needed.
Mr President, ladies and gentlemen, please excuse my late arrival, but this other political issue is still on the agenda today, more is the pity. The Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy would advise you to release the EUR 35 million, and this piece of advice is given because this money can truly benefit those in need. The things that have given us cause for criticism are not so serious as to stop us wanting to help the people there. However, this does not mean that we will forget the criticism in the process. Of course we would be a lot further on in our procedure if the Council administration had not forgotten to inform the European Parliament in good time and to provide it with official documents. Only then would we have been able to conduct proper and searching discussions. I urge the administration to see to it that this does not happen in future. It is only because there are people in need that we are prepared to overlook this.
However, we must be sure to introduce certain conditions here. One condition is that money should be given to those who will make sensible use of it and not to those who might use it for pursuing other aims. In other words, we should ensure that the money falls to Mr Kouchner' s sphere of competence and not to other spheres.
Secondly, even if the Commission and the Council adopt a different position on this because they see real problems there, we believe that the other donors must also fulfil the obligations they have entered into. This mission is being conducted under the auspices of the United Nations and we cannot have a situation where the European Union is the only one to fulfil its obligations. It is no less incumbent on the other donor countries to fulfil their obligations within this timeframe, in the interests of the persons affected.
This brings me onto the point that in future we are going to have to concern ourselves much more intensively with this issue in general terms, that is to say, not just with this specific project but with overall developments in south-east Europe, and with the aid delivered there. This is another example of the fact that the European Union is prepared to help and to give money but the political leadership lacks coherence. We have so many coordinators, who, in turn, are responsible to so many employers, that we will soon have to employ a coordinator for the coordinators. Perhaps it would be better, however, if the positions of responsibility within the European Union and the other institutions from the OSCE to the United Nations, were to get together some time to introduce a uniform, coordinated procedure and to examine how we can be of real assistance to the people there.
I know that the Commission is thinking seriously about how to achieve this, but if the European Union is doing the most work out there, then it should also be given the leadership, and bring coherence to the situation, so that we can be of real assistance to the people. It makes no sense at all for the various international institutions and associations to be engaged in competition amongst themselves rather than investing all their energies in helping the people on the ground! Bearing in mind that the conference of donors for the stability pact is constantly being postponed - it is now set for the end of March - that no one knows which projects are actually in the pipeline, that one cannot tell how things can actually be implemented, and there is a steady stream of new press conferences, this does not appear to be the way to restore peace and reconciliation amongst peoples to this region of Europe!
Accordingly, we would like to take this opportunity to urge the Commission and Council Presidency to seize this political initiative, so as to avoid us landing in such a desperate situation again and having to restore our solvency at the end of a month. Rather, we must use this initiative to establish a long-term aid strategy for this country, and I hope that in the process, you will fulfil your political obligations at long last and not allow things to continue as they have been doing for the past few months.
Mr President, when the Alliance intervened in Kosovo its objective was to re-establish conditions in this province which would enable those who wished to do so to stay there or return, with respect for their own heritage and their own culture. If the Alliance is still active in that region, it is with the same objective.
The day before yesterday I was pleased to hear an interview given by the KFOR commander showing how much better matters in connection with this in Kosovo were starting to be, particularly as regards security, crime levels had been restored to an acceptable level. Those representing Europe who are active at the grass roots level in pursuing this objective, and I am thinking in particular of the Special Representative of the Secretary-General of the United Nations, are on the verge of despondency precisely because, since matters are improving, there is less talk of Kosovo and the urgent nature of the aid which is needed there is becoming less apparent.
We must work to ensure that, in this province and indeed throughout the Balkans generally, the rule of shopkeepers follows the rule of the warlords. It is true that economic aid is, in this respect, certainly an essential element to the scope of action afforded those people active at the grass roots level. Let me reiterate the comment which Doris Pack has just made and stress that we, the Members of the European Parliament, must fulfil our own obligations in this regard, while ensuring, of course, that we are not the only ones to do so.
Mr President, Commissioner, ladies and gentlemen, firstly I would like to extend warm thanks to the rapporteur, Mr Brok, for his report. If the Council had worked as quickly as Mr Brok then we would certainly be a great deal further on. The Council' s failings in this respect are a source of much regret. The rapporteur and the report are right to start from the premise that we should, and must, provide help swiftly, however it is also right to start from the premise that we will not provide help indefinitely or at random. I would particularly like to draw your attention to Amendment No 5 at this point, which clearly emphasises that it is only possible, and permissible, to use the funds from the special financial aid to finance those Kosovan budgetary requirements arising from public or semi-public, communal and other authorities and institutions, which are controlled either directly or indirectly by UNMIK. Commissioner, it must be made clear that we support UNMIK and the institutions set up by the United Nations, in particular Pillar 4 of course, and it will not do for us to support the parallel structures that have formed in Kosovo and are still in place.
What is to be done with this money? I would like to highlight the issue of human rights. The West fought for human rights in Kosovo and what is happening there today? We were able to put a stop to the mass expulsion campaign carried out by the Serbs but almost every day insupportable things happen: people are killed, people are prevented from living there or are prevented from living their lives as they see fit. Every single day there are attacks on Serbs, on the Roma, on Bosnians, but attacks are also still carried out on Albanians. I was in fact shocked to read in the report, assuming this is true, how an Albanian doctor, who was working in the hospital in the Serbian quarter of Mitrovica under what must have been great difficulties, ultimately had to give up helping his kinsmen in this hospital because there were constant threats on his life. These are events and situations that cannot be tolerated.
I hear - whether it is true or not I do not know - that the Serbs are even continuing to operate a mine in the Serbian sector of Kosovo. There are, at the very least, rumours that Serbian militias are up to their old tricks again. It is irrelevant, as far as I am concerned, as to whether it is Serbs, Roma, Bosnians or Albanians who are threatened or killed in Kosovo. It is also irrelevant, in my view, as to who is working towards separation and division in Kosovo. What is all-important, to my mind, is that the bodies we are financing should achieve what we want them to achieve, a multi-ethnic Kosovo that is, a Kosovo where people can live together. We need more police officers, as we have nowhere near enough. We need an independent judiciary - this would certainly be difficult to establish -, we also need funds for the office of High Commissioner for Human Rights.
All of this needs to happen, and quickly too. If we do not provide rapid assistance then the situation will deteriorate and new conflicts and crisis situations may arise. That is why I believe that we were right to take action quickly, to recognise the urgency of the situation and make funds available. Only, now we want to see this translate into deeds and we also want to see success in Kosovo, and I would urge the Commission to see that these funds are put to good use, notably for building up the police force and for establishing the judiciary.
. (ES) Mr President, I would like firstly to thank the Members, and especially the rapporteur, for the speed with which they have dealt with this issue. This will no doubt allow us to release the funds for Kosovo quickly and deal with the concerns which both Mr Swoboda and Mrs Pack have mentioned.
I think I have seen three types of fundamental concern in tonight' s debate. Firstly, although much progress has been made, and we could mention customs administration, bank administration or tax administration, it is true that we must continue to move forward. However, in moving forward, what should we be financing? This is the first point on which there is a certain amount of disagreement. In some of your amendments you propose that we limit further the type of bodies which can be provided with Union funds, for example, Amendments Nos 3 and 5. In our view, however, in both respects, greater room for manoeuvre should be left to the administration of the United Nations which, on the ground, is more aware of the reality than we are.
We believe that to prejudge, at the moment, where resources should be directed, would create more practical difficulties. In short, we should put our faith in those parties who, in these areas, are better equipped than us to make certain decisions.
The second concern which I notice that many of you share - it was first expressed by Mr Bourlanges, but others have repeated it - refers to the situation regarding the other donors. Is the Commission making an excessive effort while others are failing to cooperate? Some of the amendments in your report pose this question. For example, Amendments Nos 1, 2 and 4.
I would say to Mr Bourlanges and to those who have raised this issue, that this is not the fundamental problem, although we recognise it totally. The fundamental problem is that, at the moment, the distribution of the burden amongst the different donors has been established in the statements of the High Level Steering Group, but it is also true that they have no legal status. This is simply a political commitment.
That is the reason why, while accepting its spirit, we would ask that Amendment No 1 be worded differently - and we have sent a note to Mr Brok in this respect - so that it does not imply conditionality in the provision of Community resources.
I would say the same about Amendment No 2, which we would also accept with a slight modification, since the idea seems to us to be basically correct.
Amendment No 4 is of a similar nature. On this specific point, we can perhaps offer Mr Bourlanges greater satisfaction. We have already spoken to the Council so that it might include a Commission statement in its decision, establishing this element of conditionality. With regard to the second contribution, what we propose is that the exact amount and the date for the implementation of the second stage should be decided in accordance with the external financial needs of Kosovo and the contributions of other bilateral donors. In other words, we should not establish conditionality, or we believe that it is more effective not to establish conditionality from the start, but, nevertheless, we should establish it with regard to the possible liberalisation of the second stage. In this way, we would have no problem in acting immediately. We would not create problems for the Kosovar people, but, on the other hand, we would force the other donors to make their financial contribution in the way that we are doing.
A third problem has been raised by Mrs Dührkop with regard to the multiannual programmes. I would remind you that these projects are multiannual. The programmes clearly have to take the annual budgetary contributions into account.
Lastly, I would like to make some observations on the requests for additional information which have been addressed to us. On the one hand, we have been asked to provide Parliament with information regarding the progress of invitations to tender and, in this respect, I can tell you that the Commission was last week able to provide Parliament' s Committee on Budgets with the latest statement of contracts and payments carried out since the task force was sent into action in Kosovo. The Commission can commit itself to regularly informing Parliament of the invitations to tender which are published. We also wish to see these publicised on the Internet, so that there may be maximum transparency with regard to this specific point.
A second point which I would like to comment on is the remaining information which may be of importance to Parliament with regard to the provision of macroeconomic assistance. In this respect I would like to tell you that the Commission is prepared to keep the chairmen of the various committees involved in this area regularly informed, on a confidential basis, if the nature of the information provided requires confidentiality, on the different schemes being implemented for macroeconomic assistance.
Thank you very much, ladies and gentlemen, and I hope that, with the final decision of the Council, we can release these funds and make a positive contribution to maintaining the considerable effort being made in Kosovo by different parties, so that we might achieve that situation of greater coexistence and peace which we all wish to see.
Mr President, I am pleased to see the convergence of viewpoints there is between Parliament, particularly the Committee on Budgets, and the Commission, and we can assure you that, for our part, we shall always be there to assist the Commission in the performance of its duties. I do, however, have one small concern, when I hear the Commissioner on the subject of the commitments made by their services in the Committee on Budgets.
There was a clear agreement, good or bad I will not say, but there was a contract. There was a clear understanding between the Commission services and the Committee on Budgets that there was agreement on Amendments 4 and 7, i.e. on the idea of linking the mobilisation, the implementation, of the second tranche of macrofinancial aid to the condition that donors should first have fulfilled their relative obligations in terms of payment. But, if I understand what Mr Solbes Mira says correctly, then this undertaking was only a tentative one.
Commissioner, an agreement is an agreement. Can you confirm the agreement made by your services in the Committee on Budgets, yes or no? Or are you going to drop this proviso, thus breaking the undertaking made to us?
No, Mr Bourlanges, I think it is a substantive problem. The problem is how in practical terms to implement the compromise which we accepted. What I proposed to you, and what I still say, is that the Commission will make a statement, in the Council Decision, something like this:
The exact amount and timing of implementation of the second tranche will be decided in due course taking into account developments in Kosovo' s external financing needs and contributions from other bilateral donors.
With this, we believe that we are totally in line with what we agreed.
I am simply asking the Commission to come and inform the Committee on Budgets before implementing the second tranche.
I agree, absolutely. We shall do so.
The debate is closed.
The vote will take place at 11 a.m. tomorrow.
ALTENER
The next item is the report (A5-0011/2000) by Mr Langen, on the joint text approved by the Conciliation Committee for a European Parliament and Council decision adopting a multiannual programme for the promotion of renewable energy sources in the Community - Altener (C5-0333/1999 - 1997/0370(COD))
Mr President, I would like to thank Mr Langen - although he is not actually here - for the work he has done to carry through the programme both in Parliament and in the Council. The project has been long and problematic. In future too, there will be a need to invest heavily in research into the use of renewable energy sources.
Although there is much that is good about the new directive, it is nonetheless not without its defects. One example is the use of peat. Peat cannot be classified as belonging in the same group as fossil fuels. If peat cannot be classified directly as a renewable, non-fossil energy source, it must form its own class, especially as far as the issue of environmental taxation is concerned. It is not right that peat should be judged according to the same criteria as, for example, coal.
The development of renewable energy sources is a partial solution to ending the Union' s dependence on imported energy. Research is particularly essential with regard also to the EU' s next round of enlargement. Dependence on imported energy affects worst of all many Eastern European countries, whose economic structure is still suffering from the dependence created in the times of the Soviet Union on Russian energy.
The EU must adhere to the Kyoto Protocol on climate. We are all concerned about the environment and our children' s future. The share that renewable energy sources have in total energy production must be increased, but it has to be done in a rational manner. We have to remember that our basic energy production cannot be based on renewables for a long time to come. For that we need a form of energy production that does not harm the climate: nuclear energy.
Mr President, forgive me for arriving a little late but in fact the programme moved on a little faster than anticipated. I would like to thank Mrs Matikainen-Kallström for standing in. She has already said something about the Altener and Save programmes. We now find ourselves in the final stages of a conciliation process on measures in the energy sector for the period 1998-2002, with Altener relating to the important sector of renewable energies. This is intended to create the necessary preconditions for implementing an action plan in this sector and, in particular, for offering additional incentives to invest private or public money in the production and usage of renewable energies.
Since the current programme finished at the end of last year and the Council did not accept the amendments adopted by Parliament, the conciliation procedure had to come into play.
It is quite amazing as to how doggedly the Member States in the Council tried to fight this programme for alternative energies and an appropriate level of funding. However I have to say the Finnish President-in-Office of the Council had relatively little power to act as long as the Member States blocked the necessary increase in this funding. The original financial package of EUR 81.1 million, as proposed by the Commission, was reduced by the Council to EUR 74 million, unilaterally and without explanation. It was therefore only logical that Parliament should demand the reinstatement of the original financial package.
In addition to the funding for the programme, there were a few other points that the Council and Parliament were in dispute over. It was possible, in the course of the conciliation procedure, to reach agreement with the Council on those of our essential demands, one being to examine the possibility of opening the Altener programme to the associated Mediterranean countries when this programme next undergoes revision. We were assured that the Council will publish a statement on this in the Official Journal. As far as the financial framework is concerned, had the Council significantly reduced its original package it would have come close to jeopardising the continued existence of the programme.
The parliamentary delegation in the Conciliation Committee was concerned to secure the continued existence of the contents of a worthwhile programme. Hence we agreed to the compromise in the end, even though we were not completely satisfied with it. We accepted that the funding should be raised to EUR 77 million. That is an acceptable, albeit not entirely satisfactory outcome. We opted for this compromise so as not to jeopardise the continued existence of this programme. However it would appear that unless there are increased efforts on the part of the Member States, it will not be possible to achieve the goal of producing 15% of the overall primary energy demand from renewable energy sources by the year 2010.
Accordingly, we have secured the continuation of an EU programme that is important in terms of environmental and economic policy and that is instrumental in limiting CO2 emissions, increasing the proportion of renewable energies in the overall energy balance, reducing dependence on energy imports, providing security of supply and ensuring cohesion of local and regional development. Of course, the programme alone is not enough; it must be complemented by strenuous efforts on the part of the Member States.
On 9 December last year, the Conciliation Committee adopted the definitive text for the programme, thereby paving the way for the future promotion of studies and projects within the alternative energies sector aimed at tapping into the potential of renewable energies. In addition, the continued existence of the ALTENER programme will guarantee the promotion and implementation of pilot projects for creating and extending infrastructure, for transfer of expertise and for targeted activities intended to relieve market penetration of renewable energies. This will be of particular relevance to the wind energy and geothermal sectors, to smaller-scale hydroelectric powerstations, to the passive and active use of solar energy in buildings and to the use of biomass. These sectors show us how necessary and important it is to continue to provide a rational support framework at European level in the alternative energy sources sector.
I would especially like to thank the Commission and the competent Commissioner, Mrs de Palacio, for supporting Parliament' s position. The European Parliament has succeeded in reaching a reasonable compromise and amending the Council' s common position. I would be grateful if my fellow MEPs would endorse the Conciliation Committee' s end result.
Mr President, on behalf of the PSE Group, I welcome the fact that we have reached an end result in the conciliation procedure for the ALTENER II Programme. Firstly, however, I would like to extend warm thanks to the rapporteur, Mr Langen, for the truly excellent work he has done on this report. I would also like to thank the leader of the delegation in the Conciliation Committee, Mr Provan. For as Mr Langen said just now, we certainly had a tough fight on our hands in the Conciliation Committee.
However, we can see today that the conciliation end result quite clearly bears the trademark of the European Parliament throughout. Mr Langen mentioned that a series of Parliament' s demands and points it had to make relating to content were adopted and - as has already been mentioned - we were almost able to meet the Council halfway on even the most contentious point, that of the financing for this multiannual programme for the promotion of renewable energy sources in the Community. This is not satisfactory - I would like to make that quite clear. However, we agreed to this compromise because it was important to us to enable this programme to be launched very soon indeed. For in the course of the next few years, the proportion of renewable energy sources is to double, accounting for at least 12% of energy consumption. This is the European Union' s declared aim. That being the case, since ALTENER is the only EU programme to have the exclusive aim of promoting renewable energy sources, it will certainly be have a key role.
In the first place, this new five-year programme will entail extending the actions in the ALTENER I programme. This will include extending the exchange of information and expertise between operators in the renewable energy sources sector, developing local and regional energy agencies, and establishing new networks for approving financial support, to name but a few examples. To my mind though, what is particularly important about the ALTENER II programme are the new actions for relieving market saturation by renewable energies and those for implementing, supporting and monitoring the Community strategy and the Community action plan.
We now have available to us a working paper from the Commission' s services on a breakthrough campaign, which is in fact a crucial element of this Community strategy. It contains plans for financial support for all the main renewable energy sources sectors. It is very important for this ALTENER programme to go hand in hand with this campaign and to support it. The overall investment costs for this campaign are estimated to be approximately EUR 30 billion. 75%-80% of this is to come from private sources, and this will be supplemented by public funds from the Member States and from the regions. In this respect, the ALTENER programme will be able to create new incentives and smooth the way for investment, and help us to realise our ambition, in the interests of environmental protection, the economy and creating new jobs.
Mr President, Commissioner, I would like to thank Mr Langen for his excellent work in this important matter. The conclusion reached regarding conciliation with regard to the Altener programme as put forward by the Conciliation Committee is, after all the difficult phases it has been through, at least satisfactory. Most of Parliament' s amendments have been taken into account and the fact that the programme has seen its total funding rise to EUR 77 million must be seen as positive. The Union has ambitious goals with regard to increasing the use of renewable energy. There is very little in the way of appropriations to meet these targets, however. The appropriations are needed for pilot projects, research, information exchange and also to cultivate more positive attitudes towards the use of renewable energy.
The main responsibility for increasing the use of renewables is to be borne by the Member States. This programme will hopefully encourage Member States to act with greater determination to increase the use of renewable energy. However, in the future, the Union will also have to increase its own input in promoting the use of renewable energy and ensuring that renewable energy is launched without obstacles on the market. Promoting the use of renewables is especially important for the environment. The Union cannot achieve its environmental goals unless the use of renewables is actively stepped up. Renewable energy sources lower dependency on imported energy and their increased use boosts competitiveness. Europe will also be able to achieve a leading position in the industry that supplies equipment needed for the exploitation of renewable energy. We should also remember that the use of renewable energy sources has a positive impact on regional development and employment.
May I also venture to raise the matter of peat? Peat is not mentioned in the list of renewable energy sources. However, it is important, at least in Finland, as a sustainably used, slowly renewable energy source. I hope that in the future it can be included in the list of renewables.
Commissioner, ladies and gentlemen, the Group of the Greens/European Free Alliance are pleased with the agreement which has been found, and their thanks go to all those who negotiated so well in favour of an amendment which the Greens were almost the authors of.
It is interesting for me, as a new Member of Parliament, to see that the budget provides for hundreds of millions of euros annually for tobacco cultivation. This is a limited sector of the economy which creates hardly any jobs and is not competitive on the world scale.
In contrast with that, I see the amounts allocated for renewable energies, which are not only an ecological element but which look set to undergo considerable economic expansion. Seeing the market share that small countries such as Denmark have been capable of acquiring in this field, because they were the first ones to develop that area, gives one food for thought, I feel, and I think that in the long term it will ultimately be necessary to actually increase the budgets for renewable energies.
One last word regarding the programme. I think it very important for renewable energies to be firmly established in the regions so that they can develop in the long term and so that they can contribute to the economy and to job creation there. In order to ensure that at least 50% of the energy mix comes from renewable energy sources, it is not enough to deal with a few hot spots that will be more profitable in the short term.
Mr President, may I commence by complimenting Mr Langen on his work.
The activities of the ALTENER programme will promote renewable energy sources and I believe that such programmes merit financial support at the developmental stage as they offer enormous commercial potential in the future. For this reason, I am particularly pleased to see the monies focussed on projects by small and medium-sized enterprises.
The internationally agreed objectives for reducing emissions cannot be achieved by these programmes alone. In this regard, it must be remembered that energy policy remains within the national remit. It is imperative that national governments lend their full support to improving energy efficiency and developing renewables. I am pleased that Ireland has recently announced that it is going to spend £125 million on the development of an environmentally sustainable energy sector. I would hope that the contribution of ALTENER would lead to more initiatives.
As the final text rightly states, actions such as these can play a role in reducing regional disparities. I can vouch that I have already received significant interest in the ALTENER programme from my own constituency of Leinster, a significant portion of which falls within Ireland' s only Objective I region. I support all efforts to close the gap in economic development in infrastructural provisions, including the energy sector.
In short, we face a major challenge in meeting our commitments on limiting greenhouse gas emissions from the energy sector under the Kyoto Protocol, while at the same time promoting growth in our economies. ALTENER will make a valuable contribution to the combined efforts of the Member States.
Mr President, Mr Langen, ladies and gentlemen, as our rapporteur mentioned, we are coming to the end of a long and difficult process of conciliation with the Council on the ALTENER programme. Mr Langen mentioned that the implementation budget proposed by the Council was initially FF 74 million, whereas the Commission proposed 81.1 million, a figure which the European Parliament supported. An initial conciliation meeting was not successful, because the Council would not at that time accept an increase of EUR 1.9 million. We could not agree with a proposal like this, which challenged the authority of the European Parliament.
A second round of conciliation achieved an increase of EUR 1.1 million in order to reach this compromise figure of 77 million. In spite of an increase of 3 million in relation to the initial proposal, personally, once again I deplore the fact that the funds allocated do not match up to the ambitions expressed and that the concern to save money displayed by the Council in this situation is in rude contrast to its declarations in favour of the safety of the energy supply, job creation and environmental protection, challenges that are just as significant which we must face up to. In fact, renewable energies unquestionably provide a way of achieving these objectives.
However, in spite of the reservations I am expressing on the paucity of the financial allocation, I personally support the compromise, by virtue of the programme' s content, to which the European Parliament made an active contribution as, following the entry into force of the Amsterdam Treaty, this sector become subject to codecision. It is practically certain that, with the raft of proposed measures and actions, it should be possible to approach the objective of a 12% renewable energy share by 2010, doubling the current rate, as long as the appropriations including state appropriations are made available. This programme, together with the SAVE II programme, integrating the environmental aspect into energy policy, establishes a foundation for a real Community strategy to achieve clean energy while reducing our dependence.
And, in conclusion, Mr President, let me also insist upon the fact that, in addition to the measures proposed, there are also legislative measures and, most especially, adequate budget allocations to back up these political initiatives. And I shall end, of course, by congratulating Mr Langen, our rapporteur, on his work, as well as all the members of the committee and of the Conciliation Committee.
. (ES) Mr President, ladies and gentlemen, firstly I wish to express my satisfaction with the agreement reached on the ALTENER II programme in the Conciliation Committee and associate myself with the comments of the different speakers and, of course, point out that this agreement will allow the ALTENER programme to be incorporated soon into the framework energy programme. All of this will provide greater coordination, transparency and efficiency in our energy programmes, into which we will also have to incorporate the SAVE programme, which we will be discussing soon.
I would like to say that the work carried out during this time by Parliament has been of a high quality, and I therefore congratulate the rapporteur, Mr Langen and also all the various speakers who have spoken both in committee and here in plenary. Obviously, there have been arguments, we had to go to conciliation, as the rapporteur and Mr Caudron reminded us a moment ago, since at the first meeting no result was achieved, and there had to be a second meeting, despite the fact that the figures were not excessive. However, I believe that in the end we have reached a reasonable agreement, which, like all agreements, is perhaps not perfect, but which, I believe, allows us to push ahead with the projects with which we were dealing.
I would therefore like once again to congratulate the rapporteur, Mr Langen, on his work, to thank the speakers and, of course, to acknowledge the actions of Vice-President Provan throughout the conciliation procedure, who contributed efficiently to the achievement of a positive result. I would also like to recognise the reasonable and flexible action of the Council.
SAVE
The next item is the report (A5-0010/2000) by Mrs Ahern, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European and Council decision adopting a multiannual programme for the promotion of energy efficiency - SAVE (C5-0334/1999 - 1997/0371(COD)).
Madam President, I would like to thank the Council and Commission for a useful and thorough conciliation procedure and one that was good-tempered all round, which is not always the case.
I am happy to say that I can regard the end result of conciliation as very satisfactory for Parliament as the joint text has incorporated all its amendments either in full or in a re-worded form. The financial amount finally allocated to the programme is also a considerable improvement on the Council' s proposal at second reading which we found completely unacceptable and we have made quite a lot of progress there. I therefore propose that this House agree to adopt the proposals on SAVE and the conclusion at the conciliation at third reading.
I would like to remind the House that at second reading Parliament adopted this report containing eight amendments, including a re-instatement of the Commission' s original budget. The Commission accepted five of the proposed amendments including the budgetary allocation and I thank the Commission for their continued support on the budget during the conciliation procedure as what the Council had proposed was unacceptable.
During the procedure, agreement was reached on the studies and actions to devise, implement, complement and assess the Community measures. Compromise wordings were agreed for five other amendments including legislative and non-legislative measures and the inclusion of local energy centres and, very importantly, the energy audit systems in the review of progress on energy efficiency. I hope that you will all agree that this is important progress.
The issue of the financial envelope was staunchly defended by Parliament in the face of the Council' s very meagre opening offer. In the event we had to have several meetings before the Council finally increased this to a substantial amount. We got an increase of 2 million on their starting figure which was a decisive increase which I can recommend to you and which the Commission confirmed that it could implement the programmes under. This was an important consideration for us.
I would like to say however that it is, and has always been, a very modest budget and therefore the funding for this programme is more symbolic than real. Funding for energy saving still comes primarily from the Member States. We have to bear that in mind when approving this programme. If there is more symbolism than reality in what we can achieve at Community level, this is a pity because there is a lot of enthusiasm at local level for action, including Community actions, on energy saving. Where the Community can step in is to put the local activators in touch with each other so that they can actually not re-invent the wheel in every region.
We have an important part to play in the Community in the European Union in this regard. SAVE is the only Community-wide programme dedicated to promoting the rational use of energy. It focuses on non-technical elements, helping to build energy efficiency infrastructure, and the purpose of the programme is to create an environment in which investments and energy efficiency will be promoted. Here we need to realise that there is also a market opportunity in industry for energy savings. We have heard a lot about difficulties of competition in renewable energies but energy efficiency saves money for business, saves money all round in fact and therefore it should be non-problematical. It is something that we can all support.
I have to say, like motherhood, although we all support it, sometimes we do very little substantially and concretely to help the mothers or the people engaged in energy-saving. We could do rather more, considering that we have made great commitments in reducing CO2 and greenhouse gases and to reduce dependence on energy imports. We are not taking the kind of action that the citizens want to see. We are not making the connection so that the citizens can actually do something concretely either at home or in their offices or in industry to support action against global climate change. If we could communicate this it would be a very interesting thing to do.
I would like once again to thank all who helped in this conciliation process.
Madam President, ladies and gentlemen, I would once again like to thank Mrs Ahern for her work as rapporteur on this proposal, since she has contributed, in collaboration with the other Members, to the achievement of a very reasonable final result, which in some respects even improves on the proposals of the Commission itself and, of course, on what, from a budgetary point of view, the Council had initially accepted. As Mrs Ahern has explained very well, the budgets of both the SAVE programme and the ALTENER programme, are basically symbolic budgets, since the burden is shouldered by the countries, the States of the Union, the regions or even, in some cases, the local authorities.
However, despite the fact that the volume is relatively small, it is nevertheless symbolically important that there is a common desire throughout the Community as a whole to support this type of action, which contributes to our genuine compliance with the Kyoto commitments. This action also contributes to achieving greater diversification in terms of our energy sources, greater safety in our energy supplies and, in the case of SAVE, to reducing consumption and increasing efficiency in the use of energy, thereby contributing to achieving the objectives set.
Furthermore, behind these programmes, that is to say, the SAVE programme, which concerns greater efficiency and energy savings, and the Altener programme, which concerns renewable energy, there lies an extremely important technological challenge, which, from an economic point of view, may offer significant opportunities to industry and also for the creation of jobs in our countries and therefore in the Union as a whole.
With regard to the parliamentary procedure, I would like once again to thank all of those who have acted and spoken, especially the rapporteur, because the majority of Parliament' s amendments have been incorporated into the proposal accepted by the Council, in this case practically all of them, although with some modifications. I would also like to express my gratitude because an improvement on the initial offer of funds has been achieved. This improvement has been achieved with fresh funds, as we said at the time, and it has been achieved while safeguarding this Parliament' s prerogatives and competences. From the point of view of the Commission, in this interinstitutional game, I believe that this is important and I am very happy to highlight it.
I would like once again to thank all the speakers, and also, especially, the Vice-President, Mr Provan, for his magnificent work throughout this debate, particularly during the conciliation procedure, as well as the chairman of the Committee on Industry and, also, above all, the rapporteur, Mrs Ahern, and all the Members who have participated in this work.
Thank you, Commissioner.
The debate is closed.
The vote will take place at 11 a.m. tomorrow.
CULTURE 2000
The next item is the report (A5-0009/2000) by Mr Graça Moura, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council decision establishing a single financing and programming instrument for cultural cooperation ('Culture 2000') (C5-0327/1999 - 1998/0169(COD)).
Madam President, in spite of Article 151 of the Treaty of Amsterdam, culture has been the poor relative in terms of the reduced range of programmes and financial, technical and human resources found for the European project. Some may say that the prevailing objectives fifty years ago when the "European home" in which we now live was founded were more specifically economic and social ones. It may also be said that European policies have suffered, throughout these five decades, from the innumerable and crazy whims that have held sway in a wide variety of situations and for a wide variety of reasons. However, in the spirit of Europe' s founding fathers, we must inevitably bear in mind the model for civilisation which led them to seek to establish lasting conditions for peace. This model for civilisation is rooted in deep cultural diversity. A Europe of national identities can live for a long time in peace and prosperity if this cultural diversity maintains its vitality and eliminates the small-mindedness and aggressiveness caused by resentments which, as a rule, give rise to excessively nationalistic feelings.
If this cultural diversity is to succeed, it is vital that there should be mutual understanding and a sharing of the values of civic humanism, tolerance, knowledge and artistic and other forms of cultural expression which have taken root in Europe' s fertile soil, and which reflect the most noble and profound aspects of the human spirit. Therefore, for this understanding and sharing to be fully possible, they must be based on a concept of culture which involves the crucial dimension of European democracy.
There is no doubt that genuine convergence, economic and social cohesion, the single currency, the fight against unemployment and social exclusion and even competition are all necessary to create conditions which can provide greater equality, greater development, a better quality of life, and better opportunities for the people of Europe. There is no doubt that the common security and defence policy could strengthen Europe' s identity and status on the world scene. There is no doubt that we aim to gain acceptance for our policy on defending human rights throughout the world.
If, however, cultural policies cannot give a superior and clearly distinctive meaning to all of this, neither Europe nor European democracy will be able to make much progress. It is through culture alone that millions upon millions of our citizens are able to recognise themselves as Europeans and can cultivate, develop and broaden this feeling of being part of Europe.
This, Madam President, is the kind of impetus that European politics needs. We talk about culture, cultural cooperation, symbolic action, major initiatives and networks of cultural agents and operators, but any mention of the European institutions having a cultural policy is carefully avoided. This, by the way, would not impinge on the principle of subsidiarity in the slightest. We even speak rhetorically, sometimes in quite reasonable terms, about the importance of culture for the European project, and yet ridiculous appropriations are allocated to programmes supposed to serve over 300 million people, on a permanent, ongoing basis. These programmes are designed to give them access to a heritage that belongs to them and which should stimulate an active and interactive appetite for contact with the highest values and with the great works in which they are represented. The people of Europe whom we represent here have the right to demand a more consistent, effective and above all a more European attitude from the Union' s institutions.
These thoughts are by way of an introduction to this House' s consideration of the joint text of the Culture 2000 programme, which was approved by the Conciliation Committee on 9 December last year. Let us remember that Culture 2000 establishes a unique financing and programming instrument for cultural cooperation. The conciliation procedure yielded satisfactory solutions to almost all the amendments adopted at second reading. This means that Parliament' s basic understanding can reasonably be considered to be have been preserved, particularly the political priority to be given to establishing conditions for actions under the Culture 2000 programme to reach the greatest possible number of people.
With regard to the budgetary aspects of this, Parliament' s delegation came up against the Council' s intransigence on the issue of increasing the appropriations from the EUR 167 million that were originally earmarked. It was still set on a solution which would mitigate this position. And this was only made possible by Commissioner Reding' s personal commitment to finding a constructive solution.
Thanks to her, the Commission committed itself to presenting a report before 30 June 2002 on the operation of the programme, in which it will state whether the available financial resources are adequate or not. It may possibly also offer a review of this item. I cannot hide the fact that the success of this proposal will depend in the final analysis on an institutional mechanism being found which corresponds to the basic meaning of the word "conciliation" . Nevertheless, I shall conclude my speech by proposing to this House that it should vote in favour of the joint text adopted by the Conciliation Committee for the Culture 2000 programme and I wish it every success.
Madam President, I actually feel that we ought not to have continued discussing this because we said everything there was to say in the last debate. Unfortunately, there has been no change in the way that the Council always talks about culture but fails to allocate any money for it. We have the feeling, and are in fact convinced, that the Member States would be more than happy to withdraw the things they wrote in 1992 in the Treaty of Maastricht. For no one is very keen to spend money on culture. Sadly that is the case and we must face facts.
I would like to thank the rapporteur, who really has chipped away tirelessly at this monumental task, in conjunction with the Commissioner of course. We simply had to take on board the fact that whilst we actually attained our goal in terms of content, of course the same could not be said of the financial aspect. One seems powerless in a dialogue of this kind, where the other party actually has to reach a unanimous decision. What kind of horse-trading system is this? Certainly not a fair one! There are always people who are in a position to reject everything and there we are on the other side, begging for a little more money for culture. It is downright scandalous what goes on! It is an awful sort of horse-trading, based on unequal positions!
Nevertheless, we are pleased that this programme has turned out in the way that we wanted it to. It lives up to the expectations the citizens have of us. We will support small and medium-sized events, not the large ones, and we will afford individual citizens and also the smaller operators easier access. I believe that the fact that Culture and, fittingly, Education and Youth now fall within the same Commissioner' s remit, will also serve to guarantee more synergy between these three programmes, which are certainly worthwhile programmes for the citizens of the European Union.
If one puts all the money together and creates synergy then one can be a tiny bit satisfied, but then only a tiny bit. It is my hope that we will be able to achieve a lot of synergy with a little money.
Madam President, I agree with the fine words with which the rapporteur began his intervention and I must add that, during the conciliation procedure, I was personally a little disappointed with the Council. On the one hand, it continued to refuse to accept the term "European cultural policy" or other similar terms, even undervaluing the terms of the Treaty, and it defines "Culture 2000" simply as an instrument for cultural cooperation and no more. On the other hand, it has shown complete intransigence with regard to the funds requested by this Parliament, which were minimal anyway. Incidentally, this last point would be unfair to fourteen Members of the Council, since it was just one, the Netherlands, which was responsible for that intransigence. It has once again been demonstrated that conciliation is incompatible with the demand for unanimity in the Council. This demand makes conciliation almost impossible and even affects the dignity of the parliamentary institution.
However, Madam President, these considerations must not hide the fact that the joint text which we will vote on tomorrow, and which the Socialists will vote in favour of, will put in place one of the European Union' s most important programmes. By taking action in the field of culture, we are directly contributing to the construction of a European soul, especially given the fact that the sub-programmes which make up "Culture 2000" are superb. In recent years, these have been amongst the programmes most eagerly accepted by the youngest and most dynamic citizens of the European Union.
Lastly, I would like to mention the profoundly human impression I have formed of the rapporteur, Mr Graça Moura: his knowledge, his sense of balance, his intellectual qualities, make him, in my opinion, the best possible rapporteur this report could have had. Congratulations! Finally, I would like to congratulate Commissioner Reding, Vice-President Imbeni and Mr Gargani, chairman of the Committee on Culture, for the firm and intelligent position which, each within his own role, they have maintained during the entire conciliation process.
Madam President, Commissioner, rapporteur, I would like to start by thanking Mr Graça Moura most warmly for the tremendous efforts he has put into the discussion of this Culture 2000 programme. It has been said before, and we have discussed this between ourselves on various occasions, that culture is, of course, extremely important as an area unto itself - I would like to stress this once again - but also as the instrument par excellence for furthering the European idea. It is also of great importance to citizens. We should, above all, not lose sight of this. The impetus given to the European idea by this programme is having an enormous impact, especially on small linguistic areas such as the Netherlands which not only has national potential, but is also relying on support from the programme, mainly from a language point of view.
Today, we have arrived at the end of a long road. I would nonetheless like, as others have done, to touch upon the procedure, which is unclear and, above all, unwanted. Codecision and unanimity do not go hand in hand. They are like a snake biting its own tail. There is little room for negotiation if one of the parties states beforehand: anything is open for discussion, as long as the budget stays fixed. As it happens - and I would like to add this for the sake of the Netherlands - negotiations on this matter have taken place at an earlier stage. The result is 30% growth, so we are not completely dissatisfied with the result. Of course, it is always better to make more funding available more quickly - and I for one will always advocate this - but I do think that this programme opens up good opportunities for quite a few programmes.
I would like to stress that culture is not only funded from this particular pot. Culture does not only fall under the banner of culture but also under that of all kinds of other areas. A great deal of money for culture is also set aside in the Structural Funds, and this is something which we should definitely consider and bear in mind. Fortunately, I am on the Committee on Regional Policy. So I myself will make sure that this aspect receives due attention.
I think that we have also opted in favour of allowing the budget to be of an adequate size because, if it happens to be cancelled, then surely this does not benefit the citizen. I have always given the rapporteur my backing in this respect. However, I do think that it is necessary, as he always states too, that, in the next IGC, changes will be made to codecision, when unanimity will no longer be necessary.
We are very positive about the many improvements which have been made: no more mega-projects, room for cultural networks, and sufficient attention to promoting reading, translating and translation companies. This is especially important to smaller linguistic areas. I would like to congratulate the rapporteur and also Mrs Reding for Culture 2000. All that remains for me to say is: time to get down to business.
Madam President, all that I wanted to say has been covered by those fellow Members who spoke before me and I think there is unanimity among the groups in the European Parliament and among those of us on the Committee on Culture.
I too must say that I will be voting for this joint text for a Council and European Parliament decision with a very heavy heart. Not because our delegation, our rapporteur and the chairman Mr Gargani did not work exceptionally well - they worked very hard indeed - and not because I have any strong objection to Commissioner Reding' s attitude - I think that, given the framework she was operating in, her attitude was particularly positive - but because of the negative and unacceptable position adopted by the Council.
It is shameful! That figure of EUR 167 million for so many years is a disgrace for the European Union! When we are compelled literally to humiliate theatre groups, young musicians, pioneering activities in the arts, writers, to humiliate them and send them packing with a slap on the back and thirty rejection slips in such a way that they begin to perceive Europe as something foreign, something opposed, contrary and hostile to any effort towards cultural creativity - an area in which the European Union should make its presence felt because our mission is not just the euro, not just enlargement, nor geostrategic expedients, but also to encourage culture to flower in this affair of European Unification - then this is indeed a sorry way to end.
So long as we continue to have unanimity, so long as yesterday the Dutch Government was able to impose those EUR 167 million as an ultimatum and so long as a government with Mr Haider will soon be telling us what cultural activities we can pursue, we will never progress. That is why it is very important for the Intergovernmental Conference to take important decisions and to cut free so that the European Parliament' s efforts to create a meaningful cultural impetus within the European area may be rid of this constraint by all the governments.
Madam President, I absolutely agree with the rapporteur' s analysis and I would also like to thank the chairman of the Committee on Culture, Mr Gargani, for his praiseworthy work in a mediation process that was also, considerably difficult.
Of course, we felt the need to simplify and consolidate the previous programmes, but everyone hoped that the Culture programme could help to promote, for example, the unique features of each cultural sector, even - and I could say especially - of the unique features of less well-known sectors. We hope that this, at the least, will come about during the evaluation process.
We sincerely believe in the validity of cultural action, among other things in terms of making a contribution to the social, as well as economic, development of a people. And a fully-fledged Europe can compete with the rest of the world and fully rediscover its roots, highlight its common cultural heritage and enhance and restore dignity to cultural and linguistic islands that until now were less well-known. As for the important educational task which the European Union must carry out as regards culture, one of the programme' s most obvious limitations is the level of funding - we have heard this several times - which censures the fact that the Council at least - certainly not the Commissioner - is not completely aware of the importance of cultural action: the document which prioritises the economic factor over social integration also bears witness to this.
The overall growth of the European Union and the awareness of being European citizens: this is why we believe that the Culture 2000 programme, albeit with a scarcity of funds, can make a considerable contribution to this great common goal.
Madam President, I will add to the unanimity of the evening and say that I support the adoption of Culture 2000 and add my thanks to the rapporteur, Mr Graça Moura, who took over from our former colleague Nana Mouskouri. Both of them have done a first-class job.
Alongside the debate we had earlier on in the day, culture may not seem that important, but it is; and we have to be careful in the European Parliament not to allow the urgent to get in the way of the important.
Why do I say that culture is important? Well in simple economic terms, Europe' s culture adds to genuine prosperity. Where would Europe' s tourism industry be without the richness of our culture? But, more importantly than that, cultural activities are what make mankind civilised. Culture is at the root of our democratic beliefs; and an uncultured society is not going to sustain tolerance and freedom and democracy.
Cultural diversity is important, and it is under threat. However, it is not under threat from Europe. Many people in my country say they see British culture being under threat, for example, from Portugal, from Germany, from Finland, for heaven' s sake. We do drink port wine, and we do like German beer, and we even use Finnish saunas, but it is not from Europe that culture is under threat. What I do see right across Europe is people drinking Coca Cola, eating hamburgers, wearing baseball caps, watching Hollywood films and often doing all this at the same time. Now I do not believe that protectionism and regulation is the way of defending Europe' s culture, but I do believe in lending a helping hand when we can. That is what Culture 2000 is about.
So, I say to the Council of Ministers: Keep this programme genuinely under review. Are we doing enough? And, I say to Madame Reding, thank you for the support and the help you have given so far, keep up the good work, we are on your side.
Madam President, I too would like to warmly thank the rapporteur, Graa Moura, and Commissioner Reding, for their contribution to the creation of this programme. The Culture 2000 programme was finalised at the end of last year as a result of conciliation between Parliament and the Council. The outcome can be considered reasonable, when we take into account the fact that the adoption of the programme called for a unanimous decision to be made in the Council. We have to hope that at the forthcoming IGC we will also end up with qualified majority decisions in the area of culture. It is really strange that legislation that adheres to the codecision procedure when it is being debated requires unanimity for it to be passed in the Council.
The framework programme on culture is replacing the present Kaleidoscope, Ariane and Raphael programmes. When implementation of the programme begins, I hope in particular that the scope it offers for literature and the translation of books can be utilised to the full. I believe and hope that, despite the assault on us all of the new technology, literature will maintain its status. We need the depth of spirit that literature provides in the midst of a culture that has a short attention span and is inclined towards the superficial. Literature likewise plays an important part in the way it transmits our cultural heritage, increases mutual familiarity and preserves linguistic wealth and the diversity of tongues. In this connection, I am very glad to say that soon after the Socrates and Culture 2000 programmes get under way officially at the meeting of the Council of Ministers in March in Lisbon, the country holding the presidency of the EU is to organise a conference to discuss the situation of public libraries. I hope that this conference will also encourage the Commission to take the issue of libraries into active consideration in the fifth framework programme in respect of the information society.
Madam President, Commissioner, rapporteur, ladies and gentlemen, somehow or other, today' s agenda has come full circle. We have had a great deal to say today about Europe as a community of values, about tolerance, human dignity, human rights, a positive approach to the enlargement process, transparency and respect for each other. Youth, education and cultural policies are important tools for creating these values, for giving the citizens confidence in the European Union and making it credible in their eyes.
The funding approved by the Council for the cultural programme does not do justice to the importance of cultural and educational policy and of this programme to the European Union' s goals. Cultural activity creates identity. Cultural activity is an expression of individuality, of an individual' s own personality; it builds relationships and communicates. We want a colourful Europe. We want a Europe based on the principle of diversity within unity. We want people to understand and learn to appreciate differences. That is why we spoke in favour of breaking down the budget, the allocation of funds that is, into the different types of measure. That is why we opposed concentrating heavily on large networks and network structures, because we want to promote the small and medium-sized entities and activities performed by individuals; because we want to see thousands of flowers bloom.
I would like to second what the previous speaker had to say. There is a contradiction in terms - unanimity principle, codecision procedure, and Conciliation Committee - and it is one we must resolve if we want to strengthen, and not further weaken the principles of cultural policy that are to create a European consciousness.
Madam President, as we have heard, all the groups have a common political enemy in the Council. It is not by chance that the Committee on Culture' s decisions are constantly ending up in the conciliation procedure, for one or other Member State in the Council always holds culture hostage to other interests. In this way, the unanimity principle has shown itself to be a blockading instrument of the first order. The battle for a workable compromise lasted almost two years, and now, at long last, the European Parliament can give the go-ahead. The Council could not be moved, not even when the precursor programmes Kaleidoscope, Ariane and Raphael finished. A pilot programme was called for to bridge the gap. This showed up the weaknesses of the European Union' s cultural policy activities once again.
The political fight over funding and programme structuring is out of all proportion to the volume of support. Out of 410 applications in 1999 only 55 projects with a low overall volume of EUR 6.07 million could be considered. The Council was not prepared in the case of this particular programme to accommodate Parliament to the tune of even a single euro! And so the moderate sum of 167 million will stand until 2004. That is the same as a single, medium-sized, German opera house' s expenditure over the same period, when here in Europe this sum has been earmarked for 29 countries over a period of five years! There is a blatant discrepancy here!
And so we are going to have to be content, albeit very grudgingly, with the fact that we have at least managed to achieve something in terms of content. Previous speakers have already kindly pointed this out. We can only hope that it will, after all, be possible to persuade the Council to have a change of heart one day. Perhaps the Council will come to understand that cultural activities do the European Union good, not harm! Cultural cooperation - and this was also mentioned earlier - truly creates identity, far more so than any transport directive, however important it might be. Providing support for culture meets with wide-spread acceptance, and this certainly cannot be said of all policy decisions. What, may I ask, is the Council afraid of?
Madam President, whoever has the honour, like myself, to chair the Committee on Culture, cannot fail to agree with the comments from various Members and can but congratulate the rapporteur, and Commissioner Reding, with whom he worked and who, even during the conciliation process, had difficult moments and opposed the Council - you have heard this said by everyone. I have noticed how the principle of a necessary culture at European organisational level has been firmly asserted, but there are few opportunities to address all the requests that the European States will make.
I shall simply stress my own personal complaint because, in the end, we did not manage to adopt a review clause. However, Mrs Reding was certainly receptive and farsighted, and personally undertook to review the issue and carry out a comprehensive assessment within a few years, and therefore to change the situation.
The cultural programmes launched in years past - Kaleidoscope, Ariane and Raphael - are being replaced by a single programme, Culture 2000, where - and I must stress this here very forcefully - the rapporteur censures a position which should give the European Parliament cause for reflection - as someone said this afternoon - but which still underlines the huge importance of being part of a vast community where cultural interpretation is a democratic factor. This is not rhetoric, but the new embodiment of a modern liberalism which unites the European States and constitutes a turning point for the European Parliament and the Commission.
We agree with this approach and despite the lack of funds, this evening' s result will serve to greatly boost this strategy and this opportunity for Europe, which will then give rise to an economic factor and a growth factor; culture then, and an institutional aspect, the basis for structuring a vast community, a prerequisite for economic growth, and not the complete opposite, as Europe, in its cultural habits, has perhaps been used to viewing things in the past. Man and culture are priorities, and culture can result in economic growth. Let us contemplate this result, derive satisfaction from it and grant ourselves a licence to fully embrace this worthwhile strategy.
Madam President, may I first thank Mr Graça Moura for weaving his way through the rather tough textiles and fibres that have made up this conciliation tapestry. It seems to me when entering the conciliation process for Culture 2000, having a poet to lead us in our endeavours is entirely appropriate.
Again, because these conciliations are not entirely straight forward, we have to thank Vice-President Imbeni for his exemplary negotiating skills in the convoluted field of ensuring that cultural expenditure is wisely deployed and given to us in our Community.
The fundamental question, it seems to me, that faces this Parliament, the Commission and the Council is: What is Europe? What does it mean and what does Europe give us over and above the parameters of our national boundaries?
Europe is its people, its history and now its collectivity; but the reason why Culture 2000 is so important to us is for this: I will wager that when we ask the question - 'What is Europe?' - we answer it by saying, 'It is our art, it is our literature and it is our heritage.' That is what Culture 2000 represents. It represents the possibility of sustaining a European identity in the twenty-first century, an identity which eschews the echoes of division, of war, of poverty, of opportunity, of poverty dans la realité. And more than this - and this is more prosaic, Madam President, it means that we have the ability to learn from previous policy initiatives by putting them into action in new programmes that are comprehensive, that are cross-cutting and that benefit our creative industries to the extent that they now require. It promotes mobility, and it opens the doors of culture to the socially disadvantaged and excluded.
My only regret is that in promoting this programme we do not have sufficient money to match our aspirations and ensure our ability to deliver.
Madam President, ladies and gentlemen, we have now come to the end of a long road. Following the conciliation stage, our institutions can now formally adopt the new 'Culture 2000' framework programme. We shall thus, in the course of the next five years, have a tool perfectly suited to developing clear, well-structured and, I am sure, successful measures in order to promote the cultural sector. It is with great satisfaction that I today welcome this 'happy ending' in this House, and I thank you for it. I wish to thank everyone in this Parliament who worked to achieve this successful outcome to the conciliation process.
I should like to express especial thanks to the Committee on Culture, Youth, Education, the Media and Sport, particularly to its rapporteur, Mr Graça Moura, its chairman, Mr Gargani, the European Parliament delegation and the leaders of the political groups, the Conciliation Committee and its chairman, Mr Imbeni. They all made a vital constructive and balanced contribution. Throughout the negotiations, they were of great help and it must be said that the difficult and occasionally tiresome negotiations were nonetheless completed in record time.
We now have a framework programme, the first of its type for the cultural sector, and this programme makes it possible for us to plan our action from a new perspective and to work to promote culture in a more comprehensive, but also more thorough and detailed manner.
I would like to express my delight, with you, at this pleasing outcome. In spite of a budget situation which does not match up to our ambitions, these results will now enable us to approach the future positively and I would like to pick up on what Mr Gargani has just said, that the Commission made a statement regarding a mid-term assessment. It stated that on the occasion of the report it must draw up in accordance with Article 7 of the European Parliament and Council decision, it would carry out an assessment of the results of the programme, and this assessment will also cover the financial resources in the context of the Community financial perspectives. If need be, the report shall contain a proposal to amend the decision, and this should be achieved by 30 June 2002.
Ladies and gentlemen, this is a formal commitment, not just words on paper. All this must lead us to intensify our action in favour of developing a common cultural area, within which our cultures can flourish further in all their unique features, in all their diversity, but may also be mutually enriched and the other citizens of Europe may participate fully in them. It is thanks, too, to Parliament' s action, preferring a number of small-scale measures to be carried out close to the citizens' cultural roots rather than vast measures on a spectacular scale. This is going to lead us to make 'Culture 2000' the programme of the citizen.
The increased participation of our citizens is something I hope and pray for. I would like this participation to be as extensive and productive as possible and I undertake to work to ensure that in the course of the five years covered by the programme it becomes a tangible reality. I know that you, as Members of Parliament, in your own regions and countries, are all going to work together with the programme participants so that all these small flowers, as one Member of Parliament said, go to make a vast multicoloured carpet.
I should like this programme to become a practical reality and for culture to be not only a factor of enrichment for our citizens, both in personal as well as in social and economic terms, but a right which it is our job to assert, and also the hallmark of rediscovered interaction within the Union. This is what our European 'Culture 2000' programme offers. It does not compete with the cultural policies implemented in the various Member States. Such policies are necessary, and I would like to see them developed further. It simply adds to them, complements them, building a bridge between the various cultures of our various countries.
I feel therefore that extending and enriching European citizens' participation in culture is a crucial task, one which justifies the efforts we make to achieve it, and this is the yardstick against which we must measure the success of our programme and of our Union. A number of Members of Parliament have quite rightly raised this point. If the Union is purely an economic union, then it is a stillborn project. However, if it is a union of culture, civilisation and participation, then it becomes a living thing.
This is the foundation, ladies and gentlemen, which I intend to develop, and I shall take the following five areas into special consideration: firstly, providing creative people with opportunities of an innovative nature to allow their talent to find the support it deserves in our programme. Secondly, encouraging exchanges, mobility and training in the cultural sector. Thirdly, promoting cooperation between cultural operators. Fourthly, increasing audiences for culture, with particular emphasis on attracting young people to culture and, fifthly, protecting the common cultural heritage on the European scale as well as the history of the peoples of Europe, and making them better known.
The new programme will, I am sure, in terms of its structure and organisation based on transparency, efficiency and balance, prove to be an instrument as successful as it is essential to our measures.
Madam President, I reiterate my thanks to Parliament for its support and for, once again, having shown the importance it attaches to culture in the context of the Union. I am certain that it will not be disappointed, having given us its support, and I personally undertake to keep Parliament informed, as things progress, of the various phases of the implementation of our measures and the measures of our citizens, which I hope will be great measures for the future of the Union.
Thank you, Commissioner. I think we can also thank the rapporteur once again.
The debate is closed.
The vote will take place at 11 a.m. tomorrow.
(The sitting was closed at 9.55 p.m.)